
	

113 HR 2767 IH: Protecting American Taxpayers and Homeowners Act of 2013
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2767
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Garrett (for
			 himself, Mr. Hensarling,
			 Mr. Neugebauer,
			 Mrs. Capito, and
			 Mr. McHenry) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect American taxpayers and homeowners by creating
		  a sustainable housing finance system for the 21st century.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting American Taxpayers and
			 Homeowners Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Wind-down of Fannie Mae and Freddie Mac
				Sec. 101. Short title.
				Sec. 102. Definitions.
				Sec. 103. Termination of current conservatorship; mandatory
				receivership.
				Sec. 104. Limitations on enterprise authority.
				Sec. 105. Modifications to increases in conforming loan
				limits.
				Sec. 106. Mandatory risk-sharing.
				Sec. 107. Limitation of enterprise mortgage purchases to
				qualified mortgages.
				Sec. 108. Prohibition relating to use of power of eminent
				domain.
				Sec. 109. Receiver’s discretionary authority to create
				receivership entity.
				Sec. 110. Authority of receiver to repeal enterprise
				charter.
				Title II—FHA Reform
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Subtitle A—Organization
				Sec. 211. Establishment.
				Sec. 212. Purposes.
				Sec. 213. General powers.
				Sec. 214. Board of Directors.
				Sec. 215. Officers and personnel.
				Sec. 216. Financial, underwriting, and operations
				systems.
				Sec. 217. Procurement.
				Sec. 218. Applicability of laws.
				Sec. 219. Evaluation.
				Sec. 220. Funding.
				Sec. 221. Effective date.
				Subtitle B—Business authority and requirements
				Sec. 231. Authority to carry out FHA and other
				business.
				Sec. 232. Eligible single-family mortgages.
				Sec. 233. Risk-sharing.
				Sec. 234. Limitation on mortgage insurance
				coverage.
				Sec. 235. Premiums.
				Sec. 236. Default and foreclosure statement.
				Sec. 237. Occupancy and rent limitations for multifamily
				mortgage insurance.
				Sec. 238. Effective date.
				Subtitle C—Financial safety and soundness
				Sec. 251. Authority of Director.
				Sec. 252. Budgets and business plans.
				Sec. 253. Annual business plan; use of GAAP.
				Sec. 254. Examinations, reports, and cost
				estimates.
				Sec. 255. Reimbursement of costs.
				Sec. 256. Mutual Mortgage Insurance Fund capital
				reserve.
				Sec. 257. Capital classifications and performance measures for
				Mutual Mortgage Insurance Fund.
				Sec. 258. Enforcement.
				Sec. 259. Capital reserve requirements for other
				funds.
				Sec. 260. Authority to establish temporary capital ratios in
				cases of nationwide countercyclical market adjustment.
				Sec. 261. 7-year borrower suspension for
				foreclosure.
				Sec. 262. Borrower ineligibility upon second
				foreclosure.
				Sec. 263. Limitation on seller concessions.
				Sec. 264. Lender repurchase requirement.
				Sec. 265. Indemnification by mortgagees.
				Sec. 266. Prohibitions relating to use of power of eminent
				domain.
				Sec. 267. Residual income requirement.
				Sec. 268. Effective date.
				Subtitle D—Transition
				Sec. 281. Transition period.
				Sec. 282. Authority during transition period.
				Sec. 283. Advisory Board.
				Sec. 284. Transfer of HUD authority.
				Sec. 285. Wind-up of HUD affairs.
				Sec. 286. Continuation and coordination of certain
				actions.
				Sec. 287. Transfer and rights of HUD employees.
				Sec. 288. Transfer of property and facilities.
				Sec. 289. Effective date.
				Subtitle E—Related amendments and provisions
				Sec. 291. GNMA authority.
				Sec. 292. Repeal of certain FHA programs.
				Sec. 293. Conforming amendments.
				Sec. 294. Rule of construction.
				Sec. 295. Effective date.
				Title III—Building a New Market Structure
				Subtitle A—National Mortgage Market Utility
				Sec. 301. Short title.
				Sec. 302. Findings and purposes.
				Sec. 303. Definitions.
				Part 1—Establishment and authority of the Utility
				Sec. 311. Establishment.
				Sec. 312. General powers; authorized and prohibited
				activities.
				Sec. 313. Transfer of ownership of Platform.
				Sec. 314. Funding.
				Sec. 315. Regulation, supervision, and enforcement.
				Sec. 316. Civil and criminal liability.
				Part 2—Standards for qualified securities
				Sec. 321. Qualified securities.
				Sec. 322. Standards for qualified securities.
				Sec. 323. Liability for misleading statements.
				Sec. 324. Unlawful representations.
				Sec. 325. Contrary stipulations void.
				Part 3—National Mortgage Data Repository
				Sec. 331. Organization and operation.
				Sec. 332. Legal effect of registration with
				Repository.
				Sec. 333. Grants to States; repayment.
				Sec. 334. Judicial review.
				Sec. 335. Transition provisions.
				Part 4—Conforming amendments
				Sec. 341. Conforming amendment to Federal Home Loan Bank
				Act.
				Sec. 342. Conforming amendments to the Dodd-Frank Wall Street
				Reform and Consumer Protection Act.
				Sec. 343. Conforming amendments to Securities Act of
				1933.
				Sec. 344. Conforming amendments to title 18, United States
				Code.
				Subtitle B—Covered Bonds
				Sec. 351. Short title.
				Sec. 352. Definitions.
				Sec. 353. Regulatory oversight of covered bond programs
				established.
				Sec. 354. Resolution upon default or insolvency.
				Sec. 355. Securities law provisions.
				Sec. 356. Miscellaneous provisions.
				Title IV—Removing Barriers to New Investment
				Sec. 401. Basel III impact study.
				Sec. 402. Basel III Liquidity Coverage Ratio
				amendments.
				Sec. 403. Definition of points and fees.
				Sec. 404. Exclusion of issuers of asset-backed securities from
				covered funds.
				Sec. 405. Suspension of regulation AB II
				rulemaking.
				Sec. 406. Effective date of certain mortgage reform
				regulations.
				Sec. 407. Repeal of credit risk retention
				regulations.
				Sec. 408. Mortgages in qualified securities.
				Sec. 409. Mortgage loans held in portfolio.
				Sec. 410. Repeal of certain mortgage-related
				provisions.
				Sec. 411. Amendments to the Truth in Lending Act.
				Sec. 412. Financial Institutions Examination Fairness and
				Reform.
				Sec. 413. Notice of junior mortgage or lien.
				Sec. 414. Limitation on mortgages held by loan
				servicers.
				Title V—Miscellaneous Provisions
				Sec. 501. Preserving access to manufactured
				housing.
				Sec. 502. Common sense economic recovery.
				Sec. 503. Technical Amendments to Federal Home Loan Bank
				Act.
				Sec. 504. Preservation of attorney-client privilege for
				information provided to FHFA.
				Sec. 505. FHFA Liaison Membership in Federal Financial
				Institutions Examination Council.
				Sec. 506. Recognition of FHFA enforcement authority with regard
				to regulated entities.
				Sec. 507. Exception from Right to Financial Privacy Act for
				FHFA as conservator or receiver.
				Sec. 508. Technical amendment to Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992.
				Sec. 509. Application of presumption to enterprise streamlined
				refinancings.
				Sec. 510. FHFA authority to regulate and examine contractual
				counterparties.
				Sec. 511. Election of directors of a merged Federal Home Loan
				Bank.
			
		IWind-down of
			 Fannie Mae and Freddie Mac
			101.Short
			 titleThis title may be cited
			 as the GSE Bailout Elimination and
			 Taxpayer Protection Act.
			102.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)CharterThe
			 term charter means—
					(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
					(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
					(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
				(3)EnterpriseThe
			 term enterprise means—
					(A)the Federal
			 National Mortgage Association; and
					(B)the Federal Home
			 Loan Mortgage Corporation.
					103.Termination of
			 current conservatorship; mandatory receivershipUpon the expiration of the 5-year period
			 beginning upon the date of the enactment of this Act, the Director shall, with
			 respect to each enterprise, immediately appoint the Federal Housing Finance
			 Agency as receiver under section 1367 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 and carry out such receivership
			 under the authority of such section.
			104.Limitations on
			 enterprise authority
				(a)Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
					
						1369E.Restriction
				on mortgage assets of enterprises
							(a)RestrictionSubject to subsection (b), no enterprise
				shall own, as of any applicable date in this subsection or thereafter, mortgage
				assets in excess of—
								(1)as of December 31,
				2013, $550,000,000,000; or
								(2)as of December 31
				of each year thereafter, 85 percent of the aggregate amount of mortgage assets
				that the enterprise was permitted to own pursuant to this section as of
				December 31 of the immediately preceding calendar year.
								(b)LimitationIn
				no event shall an enterprise be required under this section to own less than
				$250,000,000,000 in mortgage assets.
							(c)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
							.
				(b)Equitability in
			 guarantee feesSection 1327
			 of Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4547) is amended by adding at the end the following new
			 subsection:
					
						(f)Equitability in
				guarantee fees
							(1)RequirementNotwithstanding any other provision of this
				section, the Director shall ensure, pursuant to the annual review conducted
				under paragraph (2), that each enterprise charges a guarantee fee, in
				connection with any mortgage guaranteed after the date of the enactment of the
				Protecting American Taxpayers and Homeowners Act of 2013, in an amount that the
				Director determines is equivalent to the amount that the enterprise would
				charge if the enterprise were held to the same capital standards as private
				banks or financial institutions.
							(2)Annual
				determinationNot less often
				than annually, the Director shall review the guarantee fees charged by each
				enterprise and determine how such fees compare to the amount determined by the
				Director under paragraph (1). If the Director determines that such fees charged
				by an enterprise are less than such amount, the Director shall, by order,
				require the enterprise to increase such fees in such amount as the Director
				determines necessary to comply with paragraph (1).
							(3)Flexibility in
				determination of increaseTo
				determine the amount of any increase under this subsection, the Director shall
				establish a pricing mechanism as the Director considers appropriate, taking
				into consideration current market conditions, including the current market
				share of an enterprise, and any data collected pursuant to section 1601 of the
				Housing and Economic Recovery Act of 2008 (12 U.S.C.
				4514a).
							.
				(c)Repeal of
			 mandatory housing activities
					(1)Repeal of
			 housing goalsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 is amended by
			 striking sections 1331 through 1336 (12 U.S.C. 4561–6).
					(2)Conforming
			 amendmentsFederal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 is amended—
						(A)in section
			 1303(28) (12 U.S.C. 4502(28)), by striking , and, for the
			 purposes and all that follows through designated disaster
			 areas;
						(B)in section
			 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A)), by striking clauses (i), (ii), and
			 (iv);
						(C)in section 1339(h)
			 (12 U.S.C. 4569(h)), by striking paragraph (7);
						(D)in section 1341
			 (12 U.S.C. 4581)—
							(i)in
			 subsection (a)—
								(I)in paragraph (1),
			 by inserting or after the semicolon at the end;
								(II)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and
								(III)by striking
			 paragraphs (3) and (4); and
								(ii)in
			 subsection (b)(2)—
								(I)in subparagraph (A), by inserting
			 or after the semicolon at the end;
								(II)by striking
			 subparagraphs (B) and (C); and
								(III)by redesignating
			 subparagraph (D) as subparagraph (B);
								(E)in section 1345(a)
			 (12 U.S.C. 4585(a))—
							(i)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;
							(ii)in
			 paragraph (2), by striking the semicolon at the end and inserting a period;
			 and
							(iii)by
			 striking paragraphs (3) and (4); and
							(F)in section
			 1371(a)(2) (12 U.S.C. 4631(a)(2)), by striking with any housing goal
			 established under subpart B of part 2 of subtitle A of this title, with section
			 1336 or 1337 of this title,.
						(3)Repeal of
			 Housing Trust Fund
						(A)RepealThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended by striking sections 1337 and 1338
			 (12 U.S.C. 4567, 4568).
						(B)Conforming
			 amendmentsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended—
							(i)in
			 section 1303(24)(B) (12 U.S.C. 4502(24)(B)), by striking 1338
			 and;
							(ii)in
			 section 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A)), as amended by the preceding
			 provisions of this Act—
								(I)by striking clause
			 (iii);
								(II)by striking the
			 dash after which and inserting the text of clause (v) and a
			 period; and
								(III)by striking
			 clause (v);
								(iii)in section 1339(b)—
								(I)by striking
			 paragraph (1);
								(II)by striking the
			 dash after consist of and inserting the text of paragraph (2)
			 and a period; and
								(III)by striking
			 paragraph (2); and
								(iv)in
			 section 1345 (12 U.S.C. 4585), by striking subsection (f).
							105.Modifications
			 to increases in conforming loan limits
				(a)Fannie
			 MaeSection 302(b)(2) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is
			 amended—
					(1)in the 8th
			 sentence—
						(A)in inserting
			 or subtracting from after adding to; and
						(B)by inserting
			 or decrease, respectively before the first comma;
						(2)by striking the
			 9th and 10th sentences;
					(3)by striking the
			 last sentence;
					(4)by inserting
			 (A) after the paragraph designation; and
					(5)by adding at the
			 end the following new subparagraph:
						
							(B)High-Cost areas
								(i)Maximum original principal
				limitationSubject to clause
				(ii), the limitations established pursuant to subparagraph (A) shall also be
				increased, with respect to properties of a particular size located in any area
				for which 115 percent of the median house price for such size residence exceeds
				the limitation under subparagraph (A) for such size residence, to the lesser
				of—
									(I)(aa)for the first year beginning after the date
				of the enactment of the Protecting American Taxpayers and Homeowners Act of
				2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$20,000 in the case of a 1-family
				residence, $25,604 in the case of a 2-family residence, $30,950 in the case of
				a 3-family residence, and $38,463 in the case of a 4-family residence;
											(bb)for the second year beginning after the
				date of the enactment of the Protecting American Taxpayers and Homeowners Act
				of 2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$40,000 in the case of a 1-family
				residence, $51,208 in the case of a 2-family residence, $61,900 in the case of
				a 3-family residence, and $76,926 in the case of a 4-family residence;
											(cc)for the third year beginning after the date
				of the enactment of the Protecting American Taxpayers and Homeowners Act of
				2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$60,000 in the case of a 1-family
				residence, $76,812 in the case of a 2-family residence, $92,850 in the case of
				a 3-family residence, and $103,389 in the case of a 4-family residence;
											(dd)for the fourth year beginning after the
				date of the enactment of the Protecting American Taxpayers and Homeowners Act
				of 2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$80,000 in the case of a 1-family
				residence, $102,416 in the case of a 2-family residence, $123,800 in the case
				of a 3-family residence, and $153,852 in the case of a 4-family residence;
				and
											(ee)for the fifth year beginning after the date
				of the enactment of the Protecting American Taxpayers and Homeowners Act of
				2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$100,000 in the case of a 1-family
				residence, $128,020 in the case of a 2-family residence, $154,750 in the case
				of a 3-family residence, and $192,315 in the case of a 4-family
				residence;
											(II)the amount that is equal to 115
				percent of the median house price in such area for such size residence;
				or
									(III)the limitation in effect for such size
				residence for such area, pursuant to the last sentence of this paragraph as in
				effect immediately before the enactment of the Protecting American Taxpayers
				and Homeowners Act of 2013, as of the date of such enactment.
									(ii)Prohibition on new high-cost
				areasThe limitations
				established pursuant to subparagraph (A) may not be increased, with respect to
				properties of any size located in a particular area unless, as of the date of
				the enactment of the Protecting American Taxpayers and Homeowners Act of 2013,
				such foregoing limitations in effect for such area for any size residence were
				determined under the authority provided in the last sentence of this paragraph,
				as in effect immediately before such
				enactment.
								.
					(b)Freddie
			 MacSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)) is amended—
					(1)in the 7th
			 sentence—
						(A)in inserting
			 or subtracting from after adding to; and
						(B)by inserting
			 or decrease, respectively before the first comma; and
						(2)by striking the
			 8th and 9th sentences;
					(3)by striking the
			 last sentence;
					(4)by inserting
			 (A) after the paragraph designation; and
					(5)by adding at the
			 end the following new subparagraph:
						
							(B)High-Cost areas
								(i)Maximum original principal
				limitationSubject to clause
				(ii), the limitations established pursuant to subparagraph (A) shall also be
				increased, with respect to properties of a particular size located in any area
				for which 115 percent of the median house price for such size residence exceeds
				the limitation under subparagraph (A) for such size residence, to the lesser
				of—
									(I)(aa)for the first year beginning after the date
				of the enactment of the Protecting American Taxpayers and Homeowners Act of
				2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$20,000 in the case of a 1-family
				residence, $25,604 in the case of a 2-family residence, $30,950 in the case of
				a 3-family residence, and $38,463 in the case of a 4-family residence;
											(bb)for the second year beginning after the
				date of the enactment of the Protecting American Taxpayers and Homeowners Act
				of 2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$40,000 in the case of a 1-family
				residence, $51,208 in the case of a 2-family residence, $61,900 in the case of
				a 3-family residence, and $76,926 in the case of a 4-family residence;
											(cc)for the third year beginning after the date
				of the enactment of the Protecting American Taxpayers and Homeowners Act of
				2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$60,000 in the case of a 1-family
				residence, $76,812 in the case of a 2-family residence, $92,850 in the case of
				a 3-family residence, and $103,389 in the case of a 4-family residence;
											(dd)for the fourth year beginning after the
				date of the enactment of the Protecting American Taxpayers and Homeowners Act
				of 2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$80,000 in the case of a 1-family
				residence, $102,416 in the case of a 2-family residence, $123,800 in the case
				of a 3-family residence, and $153,852 in the case of a 4-family residence;
				and
											(ee)for the fifth year beginning after the date
				of the enactment of the Protecting American Taxpayers and Homeowners Act of
				2013, the difference between—
											(AA)150 percent of the limitation under
				subparagraph (A) for such size residence; and
											(BB)$100,000 in the case of a 1-family
				residence, $128,020 in the case of a 2-family residence, $154,750 in the case
				of a 3-family residence, and $192,315 in the case of a 4-family
				residence;
											(II)the amount that is equal to 115
				percent of the median house price in such area for such size residence;
				or
									(III)the limitation in effect for such size
				residence for such area, pursuant to the last sentence of this paragraph as in
				effect immediately before the enactment of the Protecting American Taxpayers
				and Homeowners Act of 2013, as of the date of such enactment.
									(ii)Prohibition on new high-cost
				areasThe limitations
				established pursuant to subparagraph (A) may not be increased, with respect to
				properties of any size located in a particular area unless, as of the date of
				the enactment of the Protecting American Taxpayers and Homeowners Act of 2013,
				such foregoing limitations in effect for such area for any size residence were
				determined under the authority provided in the last sentence of this paragraph,
				as in effect immediately before such
				enactment.
								.
					106.Mandatory
			 risk-sharingSubpart A of part
			 2 of subtitle A of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 is amended by adding after section 1327 (12 U.S.C. 4547)
			 the following new section:
				
					1328.Mandatory
				risk-sharing transactions
						(a)In
				generalThe Director shall
				require each enterprise to develop and undertake transactions involving the
				guarantee by the enterprises of securities and obligations based on or backed
				by mortgages on residential real properties designed principally for occupancy
				of from 1 to 4 families that provide for private market participants to share
				or assume credit risk associated with such mortgages, as follows:
							(1)Required
				percentage of businessThe Director shall require that not less
				than 10 percent of the annual business of each enterprise (as measured in such
				manner as the Director shall determine) in guaranteeing such securities and
				obligations involve such transactions.
							(2)Multiple types
				of transactionsThe Director shall require that in complying with
				paragraph (1), each enterprise undertake multiple types of the various
				transactions and structures described in subsection (b).
							(b)Types of
				transactionsThe risk-sharing transactions referred to in
				subsection (a) may include transactions involving increased mortgage insurance
				requirements, credit-linked notes and securities, senior and subordinated
				security structures, and such other structures and transactions as the Director
				considers appropriate to increase private market assumption of credit
				risk.
						.
			107.Limitation of
			 enterprise mortgage purchases to qualified mortgages
				(a)Fannie
			 MaeSection 302(b) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)) is
			 amended by adding at the end the following new paragraph:
					
						(7)Effective for mortgages with application
				dates on or after January 10, 2014, the corporation may only purchase, make
				commitments to purchase, service, sell, lend on the security of, or otherwise
				deal in a mortgage that is a qualified mortgage (as such term is defined in
				section 129C(b) of the Truth in Lending Act (15 U.S.C. 1639c(b); as added by
				section 1412 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
				(124 Stat. 2145)), in accordance with the regulations issued by the Bureau of
				Consumer Financial Protection to carry out such
				section.
						.
				(b)Freddie
			 MacSection 305(a) of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1454(a)) is amended by adding at the end the following new
			 paragraph:
					
						(6)Effective for mortgages with application
				dates on or after January 10, 2014, the Corporation may only purchase, make
				commitments to purchase, service, sell, lend on the security of, or otherwise
				deal in a mortgage that is a qualified mortgage (as such term is defined in
				section 129C(b) of the Truth in Lending Act (15 U.S.C. 1639c(b); as added by
				section 1412 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
				(124 Stat. 2145)), in accordance with the regulations issued by the Bureau of
				Consumer Financial Protection to carry out such
				section.
						.
				108.Prohibition
			 relating to use of power of eminent domain
				(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
					
						(7)(A)Notwithstanding any other provision of law,
				the corporation may not purchase or guarantee any mortgage that is secured by a
				structure or dwelling unit that is located within a county that contains any
				structure or dwelling unit that secures or secured a residential mortgage loan
				which mortgage loan was obtained by the State during the preceding 120 months
				by exercise of the power of eminent domain.
							(B)For purposes of this paragraph, the
				following definitions shall apply:
								(i)The term residential mortgage
				loan means a mortgage loan that is evidenced by a promissory note and
				secured by a mortgage, deed of trust, or other security instrument on a
				residential structure or a dwelling unit in a residential structure. Such term
				includes a first mortgage loan or any subordinate mortgage loan.
								(ii)The term State includes the
				District of Columbia, the Commonwealth of Puerto Rico, and any territory or
				possession of the United States, and includes any agency or political
				subdivision of a
				State.
								.
				(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
					
						(6)(A)Notwithstanding any other provision of law,
				the Corporation may not purchase or guarantee any mortgage that is secured by a
				structure or dwelling unit that is located within a county that contains any
				structure or dwelling unit that secures or secured a residential mortgage loan
				which mortgage loan was obtained by the State during the preceding 120 months
				by exercise of the power of eminent domain.
							(B)For purposes of this paragraph, the
				following definitions shall apply:
								(i)The term residential mortgage
				loan means a mortgage loan that is evidenced by a promissory note and
				secured by a mortgage, deed of trust, or other security instrument on a
				residential structure or a dwelling unit in a residential structure. Such term
				includes a first mortgage or any subordinate mortgage.
								(ii)The term State includes the
				District of Columbia, the Commonwealth of Puerto Rico, and any territory or
				possession of the United States, and includes any agency or political
				subdivision of a
				State.
								.
				109.Receiver’s
			 discretionary authority to create receivership entitySection 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617) is
			 amended by striking subsection (i) and inserting the following:
				
					(i)Receivership
				Entity
						(1)Authority;
				OrganizationThe Agency, as
				receiver appointed pursuant to subsection (a), may establish a receivership
				entity in such form or structure as the Agency deems appropriate to meet the
				purposes of receivership and this section.
						(2)PowersUpon
				creation of such receivership entity, the Agency may transfer to it any assets
				or liabilities of the regulated entity in default as the Agency, in its
				discretion, determines to be appropriate, and may authorize the receivership
				entity to perform any temporary function that the Agency, in its discretion,
				prescribes in accordance with this section. The transfer of any assets or
				liabilities of a regulated entity for which the Agency has been appointed
				receiver shall be effective without any further approval under Federal or State
				law, assignment, or consent with respect thereto. Such authority is in addition
				to any other power the Agency may have as receiver or may confer on the
				receivership entity.
						(3)Exemption from
				TaxationNotwithstanding any other provision of Federal or State
				law, any receivership entity established by the Agency pursuant to this
				section, its franchise, property and income, shall be exempt from all taxation
				now or hereafter imposed by the United States, by any territory, dependency, or
				possession thereof, or by any State, county, municipality, or local taxing
				authority.
						(4)RegulationsThe
				Agency may promulgate such regulations as the Agency determines to be necessary
				or appropriate to implement this subsection.
						(5)No Federal
				StatusA receivership entity established pursuant to this section
				shall not be an agency, establishment, or instrumentality of the United
				States.
						.
			110.Authority of
			 receiver to repeal enterprise charterSection 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617) is
			 amended by striking subsection (k) and inserting the following new
			 subsection:
				
					(k)Repeal of
				enterprise charters
						(1)Fannie
				MaeEffective five years
				after the date of the enactment of the Protecting American Taxpayers and
				Homeowners Act of 2013, the charter of the Federal National Mortgage
				Association is repealed and the Federal National Mortgage Association shall
				have no authority to conduct new business under such charter, except that the
				provisions of such charter in effect immediately before such repeal shall
				continue to apply with respect to the rights and obligations of any holders
				of—
							(A)outstanding debt
				obligations of the Federal National Mortgage Association, including any—
								(i)bonds, debentures,
				notes, or other similar instruments;
								(ii)capital lease
				obligations; or
								(iii)obligations in
				respect of letters of credit, bankers’ acceptances, or other similar
				instruments; or
								(B)mortgage-backed
				securities guaranteed by the Federal National Mortgage Association.
							(2)Freddie
				MacEffective five years
				after the date of the enactment of the Protecting American Taxpayers and
				Homeowners Act of 2013, the charter of the Federal Home Loan Mortgage
				Corporation is repealed and the Federal Home Loan Mortgage Corporation shall
				have no authority to conduct new business under such charter, except that the
				provisions of such charter in effect immediately before such repeal shall
				continue to apply with respect to the rights and obligations of any holders
				of—
							(A)outstanding debt
				obligations of the Federal Home Loan Mortgage Corporation, including
				any—
								(i)bonds, debentures,
				notes, or other similar instruments;
								(ii)capital lease
				obligations; or
								(iii)obligations in
				respect of letters of credit, bankers’ acceptances, or other similar
				instruments; or
								(B)mortgage-backed
				securities guaranteed by the Federal Home Loan Mortgage Corporation.
							(3)Existing
				guarantee obligations
							(A)Explicit
				guaranteeThe full faith and
				credit of the United States is pledged to the payment of all amounts which may
				be required to be paid under any obligation described in paragraph (1) or
				(2).
							(B)Continued
				dividend paymentsNotwithstanding any other provision of law,
				provision 2(a) (relating to Dividend Payment Dates and Dividend Periods) and
				provision 2(c) (relating to Dividend Rates and Dividend Amount) of the Senior
				Preferred Stock Purchase Agreement, or any provision of any certificate in
				connection with such Agreement creating or designating the terms, powers,
				preferences, privileges, limitations, or any other conditions of the Variable
				Liquidation Preference Senior Preferred Stock of an enterprise issued pursuant
				to such Agreement—
								(i)shall not be
				amended, restated, or otherwise changed to reduce the rate or amount of
				dividends in effect pursuant to such Agreement as of the Third Amendment to
				such Agreement dated August 17, 2012, except that any amendment to such
				Agreement to facilitate the sale of assets of the enterprises shall be
				permitted; and
								(ii)shall remain in
				effect until the guarantee obligations described under paragraphs (1)(B) and
				(2)(B) of this subsection are fully extinguished.
								(C)ApplicabilityAll guarantee fee amounts derived from the
				single-family mortgage guarantee business of the enterprises in existence as of
				five years after the date of the enactment of the Protecting American Taxpayers
				and Homeowners Act of 2013 shall be deposited into the United States Treasury,
				for purposes of deficit reduction.
							(D)Senior Preferred
				Stock Purchase Agreement definedFor purposes of this paragraph,
				the term Senior Preferred Stock Purchase Agreement means—
								(i)the Amended and
				Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008,
				as such Agreement has been amended on May 6, 2009, December 24, 2009, and
				August 17, 2012, respectively, and as such Agreement may be further amended and
				restated, entered into between the Department of the Treasury and each
				enterprise, as applicable; and
								(ii)any provision of
				any certificate in connection with such Agreement creating or designating the
				terms, powers, preferences, privileges, limitations, or any other conditions of
				the Variable Liquidation Preference Senior Preferred Stock of an enterprise
				issued or sold pursuant to such
				Agreement.
								.
			IIFHA
			 Reform
			201.Short
			 titleThis title may be cited
			 as the FHA Reform and Modernization
			 Act of 2013.
			202.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)BoardThe
			 term Board means the Board of Directors of the FHA established
			 under section 214.
				(2)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(3)FHAThe
			 term FHA means the Federal Housing Administration established
			 under this title.
				(4)First-time
			 homebuyerThe term
			 first-time homebuyer means an individual who meets any of the
			 following criteria:
					(A)An individual, and
			 his or her spouse, who has never had ownership in a principal residence.
					(B)A single parent
			 (as such term is defined in section 956 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12713)) who has only owned a principal
			 residence with a former spouse while married.
					(C)An individual who is a displaced homemaker
			 (as such term is defined in such section 956 of the Cranston-Gonzalez National
			 Affordable Housing Act) and has only owned a principal residence with a
			 spouse.
					(D)An individual who
			 has only owned a principal residence not permanently affixed to a permanent
			 foundation in accordance with applicable regulations.
					(E)An individual who
			 has only owned a property that was not in compliance with state, local or model
			 building codes and which cannot be brought into compliance for less than the
			 cost of constructing a permanent structure.
					(5)Native american
			 governmentThe term Native American government means
			 the government of any Indian or Alaska native tribe, band, nation, pueblo,
			 village or community that the Secretary of the Interior acknowledges to exist
			 as an Indian Tribe, pursuant to the Federally Recognized Indian Tribe List Act
			 of 1994.
				(6)Residential
			 health care facilityThe term residential health care
			 facility includes a nursing home, a facility for long-term care, an
			 intermediate care facility, a board and care home, an assisted living facility,
			 a public health center, an outpatient facility, and a rehabilitation
			 facility.
				(7)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(8)United
			 StatesThe term United States includes the States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of
			 the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and
			 Native American governments.
				AOrganization
				211.Establishment
					(a)In
			 GeneralThere is hereby established the Federal Housing
			 Administration, which shall be a body corporate without capital stock and shall
			 have succession until dissolved by Act of Congress.
					(b)Government
			 CorporationThe FHA shall be established as a wholly owned
			 Government corporation subject to chapter 91 of title 31, United States Code
			 (commonly referred to as the Government Corporation Control Act), except as
			 otherwise provided in this subtitle.
					(c)Federal
			 Agency
						(1)In
			 generalThe FHA shall be an agency of the United States, except
			 that the FHA shall not be considered an agency for purposes of holding,
			 managing, and disposing of assets acquired by the FHA under the provisions of
			 this title or the National Housing
			 Act.
						(2)Holding,
			 management, and disposal authorityFor purposes of this
			 subsection, the term holding, managing, and disposing of assets
			 includes the powers to—
							(A)deal with,
			 complete, reconstruct, rent, renovate, modernize, insure, make contracts for
			 the management of, establish suitable agencies for the management of, or
			 exercise discretion to sell for cash or credit or lease, any acquired
			 property;
							(B)pursue collection
			 by way of compromise or otherwise all assigned and transferred claims;
			 and
							(C)at any time, upon
			 default, foreclose on any property secured by any assigned or transferred
			 mortgage.
							(d)Self-Sufficient
			 EntityThe FHA shall operate and conduct its business as a
			 self-sufficient entity in accordance with section 235(c).
					(e)Corporate
			 Offices and ResidencyThe FHA shall maintain its principal office
			 in the District of Columbia and shall be deemed, for purposes of venue in civil
			 actions, to be a resident of the District of Columbia. The FHA may establish
			 other offices in such other places as the FHA considers appropriate in the
			 conduct of its business.
					(f)Tax
			 StatusThe FHA, including its franchise, activities, income, and
			 assets, shall be exempt from all taxation now or hereafter imposed by any
			 taxing authority in the United States, except that any real property of the FHA
			 (other than real property that the FHA uses as an office) shall be subject to
			 taxation to the same extent according to its value as any taxing authority
			 taxes other real property.
					(g)Protection of
			 Name
						(1)ProhibitionNo
			 person shall, except the body corporate established under this section, after
			 the date of the enactment of this Act, use the words Federal Housing
			 Administration or the initials FHA as the name or part
			 thereof under which such person shall do business.
						(2)EnforcementViolations
			 of paragraph (1) may be enjoined by any court of general jurisdiction at the
			 suit of the FHA. In any such suit, the FHA may recover any actual damages
			 resulting from such violation, and, in addition, shall be entitled to punitive
			 damages (regardless of the existence or nonexistence of actual damages) of not
			 more than $100 for each day during which such violation is committed or
			 repeated.
						212.PurposesThe FHA is established for the following
			 purposes:
					(1)To provide mortgage insurance and other
			 credit enhancement and related activities, for—
						(A)single family
			 homeownership to first-time homebuyers, low- and moderate-income homebuyers,
			 homebuyers in areas subject to counter-cyclical markets or Presidentially
			 declared disasters;
						(B)the provision of
			 affordable rental housing; and
						(C)the provision of
			 residential health care facilities.
						(2)To supplement
			 private sector activity by serving hard-to-serve markets, developing new
			 mortgage products, and filling gaps in the provision and delivery of mortgage
			 credit.
					(3)To deliver housing
			 mortgage insurance and credit enhancement and provide other services in a
			 non-discriminatory manner.
					(4)To promote
			 liquidity and provide stability to the single family and multifamily housing
			 finance market, by continuing to provide mortgage insurance and credit
			 enhancement on a sound basis during times of regional and national economic
			 downturn.
					(5)To engage in
			 research, development, and testing of new products designed to make single
			 family and multifamily housing and residential health care facility credit
			 available to hard-to-serve markets.
					(6)To establish
			 uniformity in operations and risk management and loss mitigation in housing
			 mortgage insurance and rural housing loan programs.
					213.General
			 powersTo further the purposes
			 of this subtitle, in accordance with chapter 91 of title 31 of the United
			 States Code (relating to government corporations), the FHA—
					(1)may adopt, amend,
			 and repeal by-laws, and other written administrative guidance;
					(2)may adopt, alter,
			 and use a corporate seal, which shall be judicially noted;
					(3)may insure, and
			 make commitments to insure mortgages, to the extent authorized under this
			 title, and enhance and make commitments to otherwise enhance credit, and in
			 providing such insurance may reinsure, advance, incur liabilities, pool loans,
			 and risk share;
					(4)may acquire, hold,
			 use, improve, deal in, or dispose of, by any means, any interests in any real
			 property or any personal property;
					(5)may execute
			 contracts, and make other agreements in its own name, with any agency, public
			 or private entity, or other person, and carry out any lawful requirement of
			 such contracts, grants, or other agreements;
					(6)may take any
			 actions, including the restructuring of debt, that the FHA determines are
			 necessary to manage any portfolio (including the portfolio of the FHA) of
			 property, assets, and obligations;
					(7)may—
						(A)create and supply,
			 alone or in cooperation with public or private entities or persons, any product
			 or service consistent with its corporate purposes; and
						(B)assess fees and
			 charges for such products, information, and services in amounts, as determined
			 by the FHA, that—
							(i)do
			 not exceed their value in the market;
							(ii)permit the FHA to
			 recover its fully allocated long-term costs; and
							(iii)permit the FHA
			 to maintain the level of capital determined by the FHA to be necessary and
			 sufficient to carry out the public purposes of the FHA and as required under
			 subtitle C;
							(8)may create
			 distinct insurance funds or other devices to segregate or permit limitations on
			 liability for business activities or accounts;
					(9)may qualify any
			 person or entity to engage in business with the FHA and may enforce and impose
			 penalties for the breach of any duties, obligations, and other commitments made
			 by such persons or entities;
					(10)shall take
			 actions necessary to administer its business in a nondiscriminatory
			 manner;
					(11)may use the
			 services or obtain the goods of any Federal agency, including the Department of
			 Housing and Urban Development, under working or cooperation agreements or
			 contracts with such agencies and make or receive payment for the cost of such
			 activities;
					(12)shall have the
			 power, in its corporate name, to sue and be sued, and to complain and defend,
			 in any court of competent jurisdiction, State or Federal, but no attachment,
			 garnishment, injunction, or other similar process, mesne or final, shall be
			 issued against the property of the FHA or against the FHA with respect to its
			 property, and the FHA shall not be liable for interest prior to judgment, for
			 punitive or exemplary damages, for penalties, or for claims based upon unjust
			 enrichment, quasi-contract, or contracts implied-in-law, nor shall the FHA be
			 subject to trial by jury;
					(13)notwithstanding
			 any other provision of law—
						(A)shall be an agency
			 of the United States Government and the officers and employees of the FHA shall
			 be officers and employees of the United States Government for purposes of part
			 IV of title 28, United States Code;
						(B)shall have all
			 civil actions to which the FHA is a party deemed to arise under the laws of the
			 United States; and
						(C)may, at any time
			 before trial and without bond or security, remove any civil or criminal action
			 or proceeding in a State court to which the FHA is a party to the United States
			 district court for the District of Columbia or to the United States district
			 court with jurisdiction over the place where the civil action or proceeding is
			 pending, by following any procedure for removal of actions in effect at the
			 time of such removal;
						(14)may—
						(A)accept and use
			 voluntary and uncompensated services and accept, hold, administer, and use
			 gifts and bequests of property, both real and personal, for the purpose of
			 aiding or facilitating the work of the FHA, and
						(B)hold gifts and
			 bequests of money and the proceeds from sales of other property received as
			 gifts or bequests in a separate account, and such amounts shall be disbursed as
			 provided by the FHA;
						except that
			 property accepted pursuant to this paragraph, and the proceeds thereof, shall
			 be used as nearly as possible in accordance with the terms of the gift or
			 bequest and, for the purpose of Federal income, estate, and gift taxes,
			 property accepted under this paragraph shall be considered as a gift or bequest
			 to or for the use of the United States;(15)shall have any
			 transaction in which it participates be exempt from the terms of any State or
			 other law or prohibition against payment of usurious interest;
					(16)may act as a
			 fiduciary in connection with any of its undertakings;
					(17)may foreclose any
			 single family mortgages held by the FHA pursuant to the same procedures and
			 authority applicable to the Secretary under the Single Family Mortgage
			 Foreclosure Act of 1994;
					(18)may foreclose any multifamily housing
			 mortgages held by the FHA pursuant to the same procedures and authority
			 applicable to the Secretary under the Multifamily Mortgage Foreclosure Act of
			 1981;
					(19)shall have the
			 priority of the United States with respect to the payment of debts out of
			 bankrupt, insolvent, and decedents’ estates;
					(20)may invest in
			 systems, technology, or other capital resources, to enhance its ability to
			 carry out the purposes of this title; and
					(21)shall have and
			 exercise all powers necessary or appropriate to effect any of the purposes of
			 this title, including the power to carry out any authority delegated to the FHA
			 by the Secretary.
					214.Board of
			 Directors
					(a)In
			 GeneralThe powers of the FHA shall be vested in the Board of
			 Directors of the FHA.
					(b)Members and
			 AppointmentThe Board of Directors shall consist of 9 individuals
			 appointed by the President, who shall include the following individuals:
						(1)The Secretary of
			 Housing and Urban Development.
						(2)The Secretary of
			 Agriculture.
						(3)Not less than 5
			 individuals who have expertise in mortgage finance.
						(4)Not less than 2
			 individuals who have expertise in affordable housing serving low- and
			 moderate-income populations.
						(c)ChairpersonThe
			 Secretary of Housing and Urban Development shall serve as the chairperson of
			 the Board.
					(d)Terms
						(1)In
			 generalEach member of the Board appointed under paragraph (3) or
			 (4) of subsection (b) shall be appointed for a term of 3 years, except as
			 provided in paragraphs (2) and (3).
						(2)Terms of initial
			 appointeesAs designated by the President at the time of
			 appointment, of the members first appointed to the Board pursuant to paragraphs
			 (3) and (4) of subsection (b)—
							(A)3 shall be
			 appointed for terms of 1 year; and
							(B)4 shall be
			 appointed for terms of 2 years.
							(3)VacanciesAny
			 member appointed to fill a vacancy on the Board occurring before the expiration
			 of the term for which the member’s predecessor was appointed shall be appointed
			 only for the remainder of that term. A member may serve after the expiration of
			 that member’s term until a successor has taken office. A vacancy on the Board
			 shall be filled in the manner in which the original appointment was
			 made.
						(e)Meetings and
			 QuorumThe Board shall meet at any time pursuant to the call of
			 the Chairperson or a majority of its members and as provided by the bylaws of
			 the FHA, but not less than quarterly. A majority of the members of the Board
			 shall constitute a quorum.
					(f)PowersThe
			 Board shall be responsible for the general management of the FHA and shall have
			 the same authority, privileges, and responsibilities as the board of directors
			 of a private corporation incorporated under the District of Columbia Business
			 Corporation Act.
					(g)DutiesIn
			 performing its duties, the Board shall—
						(1)obtain guidance
			 from participants in the mortgage markets served by the FHA;
						(2)assess the housing
			 and mortgage insurance needs of consumers and providers of single family and
			 multifamily housing and communities, and the mortgage insurance needs of
			 providers of residential health care facilities;
						(3)obtain information
			 concerning housing finance markets in order to better assess how the FHA can
			 complement the roles of public and private participants in such markets;
			 and
						(4)assist the
			 Secretary of Housing and Urban Development and the Secretary of Agriculture in
			 coordinating the roles of Federal housing, banking, and credit agencies
			 generally, and particularly in the delivery of housing credit enhancement to
			 families, communities, and hard-to-serve markets.
						(h)CompensationMembers
			 of the Board shall serve on a part-time basis and shall serve without
			 pay.
					(i)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
					215.Officers and
			 personnel
					(a)Appointment of
			 OfficersThe Board shall appoint a president and vice president
			 of the FHA, and, except as provided in subsections (b) and (c), such other
			 officers as are provided for in the bylaws of the FHA.
					(b)Chief Risk
			 OfficerThere shall be in the FHA a Chief Risk Officer,
			 who—
						(1)shall be appointed
			 by the Board of Directors of the FHA;
						(2)shall be selected
			 from among individuals who possess demonstrated ability in the general
			 management of, and knowledge of and extensive practical experience in, risk
			 evaluation practices in large governmental or business entities;
						(3)shall be—
							(A)responsible for
			 all matters relating to managing and mitigating risk to the mortgage insurance
			 programs of the FHA and ensuring the performance of mortgages insured by the
			 FHA; and
							(B)responsible for all matters relating to
			 managing and mitigating risk to the housing loans made, insured, or guaranteed
			 under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) and ensuring
			 the performance of such housing loans;
							(4)shall not be
			 subject to the review or approval of the Board of Directors of the FHA or the
			 Secretary of Agriculture with respect to the exercise of the responsibilities
			 under subparagraph (A) or (B), respectively, of paragraph (3); and
						(5)shall not be required to obtain the prior
			 approval, comment, or review of any officer or agency of the United States
			 before submitting to the Congress, or any committee or subcommittee thereof,
			 any reports, recommendations, testimony, or comments if such submissions
			 include a statement indicating that the views expressed therein are those of
			 the Chief Risk Officer of the FHA and do not necessarily represent the views of
			 the Board of Directors of the FHA or the Secretary of Agriculture.
						(c)Chief Technology
			 OfficerThere shall be in the FHA a Chief Technology Officer,
			 who—
						(1)shall be appointed
			 by the Board of Directors of the FHA;
						(2)shall be selected from among individuals
			 who possess demonstrated ability in the general management of, and knowledge of
			 and extensive practical experience in, information technology management
			 practices in, large governmental or business entities;
						(3)shall be—
							(A)responsible for
			 all matters relating to information technology management relating to the
			 mortgage insurance programs of the FHA; and
							(B)responsible for all matters relating to
			 information technology management relating to the programs for making,
			 insuring, and guaranteeing housing loans under title V of the Housing Act of
			 1949 (42 U.S.C. 1471 et seq.);
							including
			 analysis and assessment of the information technology infrastructures,
			 information technology strategy, and use of information technology, ensuring
			 the security and privacy of information technology infrastructure and networks,
			 and promoting technological innovation;(4)shall not be
			 subject to the review or approval of the Board of Directors of the FHA or the
			 Secretary of Agriculture with respect to the exercise of the responsibilities
			 under subparagraph (A) or (B), respectively of paragraph (3); and
						(5)shall not be required to obtain the prior
			 approval, comment, or review of any officer or agency of the United States
			 before submitting to the Congress, or any committee or subcommittee thereof,
			 any reports, recommendations, testimony, or comments if such submissions
			 include a statement indicating that the views expressed therein are those of
			 the Chief Technology Officer of the FHA and do not necessarily represent the
			 views of the Board of Directors of the FHA or the Secretary of
			 Agriculture.
						(d)Appointment of
			 EmployeesSubject to subtitle D, the Board shall appoint such
			 other employees of the FHA as the Board considers necessary for the transaction
			 of the FHA’s business.
					(e)Compensation,
			 Duties, and Removal
						(1)In
			 generalThe Board shall fix the compensation of all officers and
			 employees of the FHA and define their duties. Officers and employees shall be
			 appointed, promoted, assigned, and removed on the basis of qualifications, and
			 any such actions taken shall be consistent with the principles of fairness,
			 nondiscrimination, and due process.
						(2)Considerations
			 in fixing compensationIn fixing and directing compensation for
			 officers and employees of the FHA, the Board shall consult and maintain
			 comparability with the compensation provided by the Government National
			 Mortgage Association, the Federal Housing Finance Agency, the Comptroller of
			 Currency, the Board of Governors of the Federal Reserve System, and the Federal
			 Deposit Insurance Corporation to officers and employees of such
			 entities.
						(f)Applicability of
			 Certain Civil Service LawsThe officers and employees of the FHA
			 shall be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates.
					(g)Use of Federal
			 AgenciesIn carrying out its purposes, the FHA may use
			 information, services, staff, and facilities of any executive agency,
			 independent agency, or department (including the Department of Housing and
			 Urban Development), with the consent of the agency or department, and shall
			 reimburse the agency or department for the cost of such information, services,
			 staff, and facilities.
					(h)IndemnificationThe
			 FHA may provide for the indemnification of any officer, employee, contractor,
			 or agent of the FHA on such terms as the FHA determines proper, except that, to
			 the extent that the FHA self-insures for any indemnification—
						(1)the aggregate
			 maximum amount of indemnification outstanding at any time shall not exceed 5
			 percent of the amount of capital required under section 256 to be maintained by
			 the Mutual Mortgage Insurance Fund; and
						(2)not more than
			 $1,000,000 may be paid as an indemnity for any single event.
						(i)Amendments to
			 Housing Act of 1949Section 501 of the Housing Act of 1949 (42
			 U.S.C. 1471) is amended by adding at the end the following new
			 subsections:
						
							(k)Authority of
				Chief Risk Officer of FHAThe
				Chief Risk Officer of the FHA appointed pursuant to section 215(b) of the
				FHA Reform and Modernization Act of
				2013 shall be solely responsible for all matters relating to
				evaluating, managing, and mitigating risk to the programs under this title for
				making, insuring, and guaranteeing housing loans and ensuring the performance
				of such housing loans, and such authority shall not be subject to the review or
				approval of the Secretary.
							(l)Authority of
				Chief Technology Officer of FHAThe Chief Technology Officer of the FHA
				appointed pursuant to section 215(c) of the FHA Reform and Modernization Act of 2013
				shall be solely responsible for all matters relating to information technology
				management relating to the programs under this title for making, insuring, and
				guaranteeing housing loans, and such authority shall not be subject to the
				review or approval of the
				Secretary.
							.
					216.Financial,
			 underwriting, and operations systems
					(a)In
			 generalThe FHA shall develop
			 and maintain such financial, underwriting, and operations systems as may be
			 necessary to carry out the responsibilities of the FHA. Such systems shall be
			 designed and developed in a manner so that such systems shall also be used for
			 the financial, underwriting, and operations systems, respectively, of the
			 programs under title V of the Housing Act of 1949 for making, guaranteeing, and
			 insuring rural housing loan programs.
					(b)Use by Rural
			 Housing Service programs
						(1)AvailabilityAll financial, underwriting, and operations
			 systems of the FHA shall be available to the Secretary of Agriculture to the
			 extent necessary to ensure compliance with section 501(m) of the Housing Act of
			 1949 (42 U.S.C. 1471(l)).
						(2)UseSection
			 501 of the Housing Act of 1949 (42 U.S.C. 1471), as amended by the preceding
			 provisions of this title, is further amended by adding at the end the following
			 new subsection:
							
								(m)Use of FHA
				systemsThe Secretary, the
				Chief Risk Officer of the FHA, and the Chief Technology Officer of the FHA
				shall utilize the financial, underwriting, and operations systems of the FHA in
				carrying out all financial, underwriting, and operations functions with respect
				to the programs under this title for making, insuring, or guaranteeing housing
				loans.
								.
						217.Procurement
					(a)In
			 GeneralThe FHA shall establish an economical and
			 results-oriented system for the procurement, supply, and disposition by the FHA
			 of personal property and services, which shall include performance measures and
			 standards for determining the extent to which the FHA’s procurement of property
			 and services satisfies the objective for which the procurement was undertaken.
			 The system shall be consistent with the principles of impartiality and
			 competitiveness.
					(b)Exemption from
			 Federal Property and Administrative Service Act
			 RequirementsSection 113(e) of title 40, United States Code, is
			 amended—
						(1)in paragraph (19),
			 by striking or at the end;
						(2)in paragraph (20),
			 by striking the period at the end and inserting ; or ;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(21)The Federal
				Housing Administration;
				and
								.
						(c)Exemption from
			 Procurement Protest SystemSubchapter V of chapter 35 of title
			 31, United States Code, relating to the procurement protest system, shall not
			 apply to the FHA.
					218.Applicability
			 of laws
					(a)Exemption from
			 notice and comment rulemakingAny matter relating to credit
			 enhancement or other business activities of the FHA authorized under this title
			 shall be considered a matter relating to agency management or personnel or to
			 public property, loans, grants, benefits, or contracts, for purposes of section
			 553(a) of title 5, United States Code.
					(b)Subsidy
			 layeringFor purposes of section 102(d) of the Department of
			 Housing and Urban Development Reform Act of 1989, mortgage insurance and other
			 credit enhancement provided under this title shall not be considered assistance
			 within the jurisdiction of the Department.
					(c)Government
			 Corporation Control ActSection 9101(3) of title 31, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(S)the Federal
				Housing
				Administration.
							.
					(d)Tax Exempt
			 Status of FHASection 501(l) of the Internal Revenue Code of 1986
			 (26 U.S.C. 501(l)) is amended by adding at the end the following new
			 paragraph:
						
							(5)The Federal
				Housing Administration established under the FHA Reform and Modernization Act of
				2013.
							.
					219.Evaluation
					(a)In
			 GeneralThe Director shall conduct a study and submit a report to
			 the President and the Congress on—
						(1)whether this title
			 provides sufficient authority to permit the FHA to accomplish its public
			 purposes efficiently and effectively, and in a safe and sound manner;
						(2)the impact of the
			 limitations on business activities as to mortgage amounts and aggregate
			 commitments, and any other statutory limitations, on the current and
			 anticipated business activity of the FHA; and
						(3)whether the
			 provisions of subtitle C appropriately provide that the FHA will be operated in
			 a safe and sound manner and will fulfill the public purposes of its
			 establishment.
						(b)TimingThe
			 report required by this section shall be submitted on the third January 1st
			 occurring after the conclusion of the transition period under section
			 281.
					220.Funding
					(a)Funding of
			 salaries and expensesThere is authorized to be appropriated for
			 each fiscal year to the FHA, for salaries, expenses, and technology for the
			 management and operations of the FHA an amount not exceeding the amount of the
			 negative subsidy credited to the negative subsidy receipt account not needed
			 for reserves of the funds of the FHA pursuant to sections 256 and 259.
					(b)Funding of
			 Claims
						(1)Availability of
			 fundsAmounts credited to the
			 financing account of the FHA, established pursuant to title V of the
			 Congressional Budget Act of 1974, shall be permanently and indefinitely
			 available for payment of any claim that the FHA approves under a contract of
			 insurance or other credit enhancement instrument pursuant to this title.
						(2)Borrowing
			 authority
							(A)In
			 generalTo the extent that such amounts are insufficient for such
			 purpose, the FHA may borrow from the Treasury pursuant to title V of the
			 Congressional Budget Act of 1974.
							(B)Notice to
			 CongressUpon exercising the authority referred to in
			 subparagraph (A), the FHA shall submit to the Congress—
								(i)notice of such
			 exercise of authority and the extent of the borrowing undertaken;
								(ii)a
			 plan for repayment to the Treasury of the amounts borrowed, specifying the time
			 and amounts of such payments; and
								(iii)if
			 such borrowing is for the Mutual Mortgage Insurance Fund, how the FHA will
			 comply with the capital restoration plan required under section 257(c).
								221.Effective
			 dateThis subtitle shall take
			 effect on the date of the enactment of this Act.
				BBusiness authority
			 and requirements
				231.Authority to
			 carry out FHA and other business
					(a)In
			 GeneralAfter the expiration of the transition period under
			 section 281—
						(1)the FHA may
			 exercise (in addition to powers set forth in section 282) any authority and
			 undertake any responsibilities of the Secretary of Housing and Urban
			 Development under the National Housing
			 Act (as amended by this title) relating to mortgage insurance,
			 except as otherwise provided in this title and except that any authority that
			 requires an appropriation may be conducted only to the extent that amounts are
			 so appropriated;
						(2)any amounts in the
			 Mutual Mortgage Insurance Fund under section 202(a) of the
			 National Housing Act (12 U.S.C.
			 1708(a)), any amounts in the General Insurance Fund and Special Risk
			 Insurance Fund under sections 519 and 238(b), respectively, of such Act (12
			 U.S.C. 1735c, 1715z–3(b)), and any amounts in the Cooperative Management
			 Housing Insurance Fund under section 213(k) of such Act (12 U.S.C. 1715e(k)),
			 shall be used by the FHA only—
							(A)for meeting any
			 obligations of such Funds entered into before such transition date; and
							(B)for carrying out
			 the mortgage insurance obligations of the FHA pursuant to section 282(1) of
			 this title and paragraph (1) of this section; and
							(3)the FHA may
			 exercise any authority of the FHA under this title.
						(b)Termination of
			 Secretary’s FHA AuthorityAfter the expiration of the transition
			 period under section 281, the Secretary may not exercise any authority under
			 the National Housing Act relating to
			 mortgage insurance. This subsection may not be construed to limit or otherwise
			 affect the Secretary’s authority under title I of the National Housing Act (12
			 U.S.C. 1702 et seq.).
					(c)Continuation of
			 ObligationsThis section and section 282(1) may not be construed
			 to affect the validity of any right, duty, or obligation of the United States
			 or other person arising under or pursuant to any commitment or agreement
			 lawfully entered into with the Secretary of Housing and Urban Development under
			 the National Housing Act.
					232.Eligible
			 single-family mortgages
					(a)In
			 GeneralNotwithstanding section 203 of the National Housing Act
			 (12 U.S.C. 1709) or any other provision of law, the FHA may insure, and make
			 commitments to insure, a mortgage on a 1- to 4-family residential property only
			 if the mortgage complies with the following requirements:
						(1)Mortgage
			 amountThe mortgage shall involve a principal obligation
			 (including such initial service charges, appraisal, inspection, and other fees
			 as the FHA shall approve) in an amount not to exceed the following
			 amounts:
							(A)Appraised
			 value100 percent of the appraised value of the property.
							(B)Area
			 limitation
								(i)Maximum
			 limitThe lesser of the
			 following amounts:
									(I)In the case of—
										(aa)a
			 1-family residence, 115 percent of the median 1-family house price in the area
			 in which such residence is located, as determined by the FHA; and
										(bb)in
			 the case of a 2-, 3-, or 4-family residence, the percentage of such median
			 price that bears the same ratio to such median price as the dollar amount
			 limitation determined under the sixth sentence of section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) for a 2-, 3-,
			 or 4-family residence, respectively, bears to the dollar amount limitation
			 determined under such section for a 1-family residence; or
										(II)150 percent of
			 the dollar amount limitation determined under the sixth sentence of such
			 section 305(a)(2) for a residence of the applicable size.
									For purposes of
			 the preceding sentence, the term area means a metropolitan
			 statistical area as established by the Office of Management and Budget; and the
			 median 1-family house price for an area shall be equal to the median 1-family
			 house price of the county within the area that has the highest such median
			 price.(ii)Minimum
			 limitNotwithstanding clause
			 (i), the principal obligation limitation in effect for any area under this
			 subparagraph may not be less than the greater of—
									(I)375 percent of the
			 median income for the area, as determined by the FHA; or
									(II)$200,000.
									(2)DownpaymentThe
			 mortgage shall be executed by a mortgagor who shall have paid on account of the
			 property subject to the mortgage an amount, in cash or its equivalent, equal to
			 or exceeding—
							(A)5 percent of the cost of acquisition of the
			 property, as determined by the FHA; or
							(B)in the case of a
			 mortgage under which the mortgagor is a first-time homebuyer and for which such
			 credit enhancement as the FHA shall determine has been provided, 3.5 percent of
			 the cost of acquisition of the property, as determined by the FHA.
							(3)Public purpose
			 requirementThe mortgage shall meet the requirements of any one
			 of the following subparagraphs:
							(A)First-time
			 homebuyerThe mortgagor under the mortgage is a first-time
			 homebuyer (as such term is defined in section 202) of the property subject to
			 the mortgage and the property is used as the principal residence of the
			 mortgagor.
							(B)Low- or
			 moderate-income mortgagorThe
			 mortgagor under the mortgage is a member of a family as follows:
								(i)In
			 generalA family having an income that is less than 115 percent
			 of the median income, as determined by the FHA, for the area in which the
			 property subject to the mortgage is located, except that the FHA may establish
			 income ceilings higher or lower than 115 percent of the median for the area to
			 take into consideration various sizes of families.
								(ii)High-cost
			 areasA family that—
									(I)resides in any area for which the median
			 1-family house price exceeds the maximum dollar amount limitation in effect for
			 that year on the original principal obligation of a mortgage on a 1-family
			 residence that may be purchased by the Federal Home Loan Mortgage Corporation,
			 as determined under section 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)); and
									(II)has an income that is less than 150 percent
			 of the median income, as determined by the FHA, for the area in which the
			 property subject to the mortgage is located, except that the FHA may establish
			 income ceilings higher or lower than 150 percent of the median for the area to
			 take into consideration various sizes of families.
									For
			 purposes of this subparagraph, the term area has the meaning given
			 such term in the last sentence of paragraph (1)(B)(i).(C)Counter-cyclical
			 market adjustmentThe
			 property subject to the mortgage is located in a county or counties for which a
			 determination under this subparagraph has been made, as follows:
								(i)DeterminationA
			 mortgage may be insured pursuant to this subparagraph only upon a joint
			 determination by the Director and the Chief Risk Officer that—
									(I)available credit for the purchase of 1- to
			 4-family homes located in such county or counties has contracted significantly,
			 as measured by the credit availability measure of the Office of the Comptroller
			 of the Currency;
									(II)housing prices in
			 such county or counties have declined significantly, as measured by the
			 applicable housing price index of the Federal Housing Finance Agency; or
									(III)available credit
			 for the purchase of housing or such other economic conditions exist sufficient
			 to evidence a significant contraction of capital in such county or counties, as
			 measured by a metric identified by the Director and the Chief Risk Officer in a
			 written notice made publicly available, and provided to the Congress, in
			 advance of such determination.
									(ii)Conditions of
			 terminationUpon making a determination under clause (i), the
			 Director and the Chief Risk Officer shall also identify measurable criteria for
			 determining that the conditions determined under clause (i) for such county or
			 counties have ceased to exist.
								(iii)Notice to
			 CongressUpon making a determination under clause (i), the
			 Director and the Chief Risk Officer shall provide written notice to the
			 Congress of such determination and the specific measurable criteria identified
			 pursuant to clause (ii).
								(iv)TerminationThe authority to insure mortgages pursuant
			 to this subparagraph on properties located in a county or counties shall
			 terminate upon the earlier of—
									(I)the expiration of
			 the 18-month period beginning upon the date that notification under clause
			 (iii) is provided to the Congress of the determination under clause (i) with
			 respect to such county or counties; or
									(II)the occurrence of
			 the conditions identified pursuant to clause (ii) with respect to such county
			 or counties.
									(v)Multiple
			 determinationsNothing in
			 this subparagraph may be construed to prevent multiple or consecutive periods
			 for a county or counties during which mortgages on properties located in such
			 county or counties may be insured pursuant to this subparagraph.
								(D)Disaster
			 areaThe Board of Directors
			 exercises the authority to insure mortgages under this subparagraph, subject to
			 the following requirements:
								(i)ImplementationThe
			 Board of Directors may implement authority to insure mortgages under this
			 subparagraph only if the Board—
									(I)by a vote of the
			 majority of its members, approves such implementation for a specific disaster
			 area under clause (iii) and a specific disaster period under clause (iv);
			 and
									(II)notifies the
			 Congress and the President in writing of such approval, such disaster period,
			 and such disaster area not less than 30 days before the commencement of the
			 disaster period.
									(ii)Eligible
			 mortgagesThe FHA may insure, or make a commitment to insure, a
			 mortgage under authority under this subparagraph only if—
									(I)the mortgage is
			 made for the purchase of a principal residence by a mortgagor whose home (that
			 the mortgagor occupied as an owner or tenant) was located in a disaster area
			 described under clause (iii) and was destroyed or damaged to such an extent
			 that reconstruction is required, as a result of a major disaster declared by
			 the President under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act; and
									(II)the commitment
			 for mortgage insurance is made during the disaster period established under
			 clause (iv) for such disaster area.
									(iii)Disaster
			 areaA disaster area may be established for purposes of this
			 subparagraph only for the area affected by a major disaster, as declared by the
			 President under the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act, or a portion of such area, as determined by the FHA.
								(iv)Disaster
			 periodA disaster period established for purposes of this
			 subparagraph shall—
									(I)commence upon or
			 after the declaration of the major disaster referred to in clause (iii);
			 and
									(II)terminate on the
			 date certain approved by the Board of Directors under clause (i)(I) and
			 contained in the notice under clause (i)(II), which shall not be later than 18
			 months after the commencement of the period.
									(b)Conforming
			 amendmentsSection 203(b) of the National Housing Act (12 U.S.C.
			 1709(b)) is amended—
						(1)by striking
			 paragraph (2); and
						(2)in paragraph
			 (9)—
							(A)by striking
			 subparagraph (A); and
							(B)in subparagraph
			 (B), by striking this paragraph and inserting section
			 202(a)(2) of the FHA Reform and Modernization
			 Act of 2013.
							233.Risk-sharing
					(a)Development of
			 demonstration modelNot later than the expiration of the 2-year
			 period beginning on the date of the enactment of this Act, the FHA shall
			 develop and implement a model and standards for entering into risk-sharing
			 agreements with respect to mortgages insured by the FHA, under which the FHA
			 shall insure a portion of the amount of the mortgage and persons or entities
			 determined under the guidelines established pursuant to subsection (b) to be
			 qualified to participate in such an agreement shall insure the remainder (or
			 another) portion of the amount of the eligible mortgage.
					(b)Qualifications
			 of Risk-Sharing Partners
						(1)EstablishmentThe model and standards established under
			 this section shall include guidelines for the qualification of persons or
			 entities to participate in risk-sharing and other credit enhancement activities
			 with the FHA.
						(2)ProceduresIn establishing such guidelines, the FHA
			 shall review the guidelines established by the Director for qualification of
			 persons or entities to participate in risk-sharing and other credit enhancement
			 activities with the Federal National Mortgage Association or the Federal Home
			 Loan Mortgage Corporation. The FHA shall determine whether such guidelines for
			 such enterprises are sufficient for purposes of the FHA, including whether such
			 guidelines meet the requirements under paragraph (3), and—
							(A)if the FHA
			 determines that such guidelines are so sufficient, the FHA shall adopt such
			 guidelines for purposes of this section, to the extent appropriate, with any
			 changes necessary to account for differences between the mortgages insured
			 under this title and the National Housing Act and the business under such
			 provisions and the business of such enterprises; or
							(B)if the FHA
			 determines that such guidelines are not so sufficient, the FHA shall adopt such
			 guidelines for purposes of this section, to the extent appropriate and with
			 changes referred to in subparagraph (A), together with additional criteria
			 sufficient to address any such insufficiency.
							(3)ContentSuch
			 guidelines shall ensure that—
							(A)persons or entities participating in
			 risk-sharing and other credit enhancement activities pursuant to this section
			 have sufficient capital, credit worthiness, and liquidity, and are otherwise
			 capable of fulfilling their obligations to the FHA;
							(B)such persons or
			 entities and their principals or officers are not engaged in a business the
			 goals of which would conflict with the purposes of the FHA or the National
			 Housing Act; and
							(C)product or service
			 delivery will be conducted in a manner that is efficient and effective, and
			 that will comply with the requirement under section 211(d).
							(c)Risk-Sharing
			 requirement
						(1)RequirementAfter the expiration of the 2-year period
			 referred to in subsection (a), the FHA shall ensure that, in each fiscal year,
			 not less than 10 percent of any new business in mortgages on 1- to 4-family
			 residential property is insured pursuant to a risk-sharing agreement with
			 respect to such mortgage that complies with the standards established pursuant
			 to subsection (a).
						(2)LimitationIn any fiscal year, the FHA may not comply
			 with paragraph (1) by entering into risk-sharing agreements with respect only
			 to one or a limited number of types or categories of mortgages, or mortgages
			 having only particular, or a particular range of, original principal obligation
			 amounts, but shall enter into risk-sharing agreements for all types and amounts
			 of mortgages insured by the FHA, to the extent required under paragraph
			 (1).
						(3)New
			 businessFor purposes of this
			 subsection, with respect to a fiscal year, the term new business
			 means the aggregate dollar amount of the principal obligations of mortgages for
			 which a commitment to insure is made pursuant to the National Housing Act or
			 this title, as applicable, during such fiscal year.
						(d)Reports to
			 CongressUpon the expiration of each of the 3- and 5-year periods
			 beginning on the date of the enactment of this Act, the FHA shall submit a
			 report to the Congress on the findings and results of risk-sharing activities
			 under this section. Such reports shall describe the model and standards for
			 entering into risk-sharing agreements, analyze appropriate dollar amount limits
			 for the original principal obligations of mortgages that should be subject to a
			 risk-sharing requirement, identify the effects of such risk-sharing activities
			 on the Mutual Mortgage Insurance Fund, and make recommendations regarding
			 expanding the risk-sharing requirement under subsection (c).
					(e)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act. During the transition period
			 under section 281, any reference in this section to the FHA shall be construed
			 to refer to the Secretary to the extent the Secretary has not delegated
			 authority under this section to the FHA pursuant to section 282(1).
					234.Limitation on
			 mortgage insurance coverage
					(a)LimitationNotwithstanding any other provision of this
			 title or the National Housing Act, the FHA may not insure, or make any
			 commitment to insure, any portion of any mortgage on a 1- to 4-family
			 residential property in excess of the amount equal to the following percentage
			 of the original principal obligation of the mortgage:
						(1)In the case of any
			 such mortgage insured after the expiration of the 1-year period beginning on
			 the date of the enactment of this Act, 90 percent of such original principal
			 obligation, subject to paragraphs (2) through (5).
						(2)In the case of any such mortgage insured
			 after the expiration of the 2-year period beginning on the date of the
			 enactment of this Act, 80 percent of such original principal obligation,
			 subject to paragraphs (3) through (5).
						(3)In the case of any such mortgage insured
			 after the expiration of the 3-year period beginning on the date of the
			 enactment of this Act, 70 percent of such original principal obligation,
			 subject to paragraphs (4) and (5).
						(4)In the case of any such mortgage insured
			 after the expiration of the 4-year period beginning on the date of the
			 enactment of this Act, 60 percent of such original principal obligation,
			 subject to paragraph (5).
						(5)In the case of any
			 such mortgage insured after the expiration of the 5-year period beginning on
			 the date of the enactment of this Act, 50 percent of such original principal
			 obligation.
						(b)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act. During the transition period
			 under section 281, any reference in this section to the FHA shall be construed
			 to refer to the Secretary to the extent the Secretary has not delegated
			 authority under this section to the FHA pursuant to section 282(1).
					235.Premiums
					(a)EstablishmentThe FHA shall establish and collect premium
			 payments for mortgage insurance provided pursuant to this title and the
			 amendments made by this title, and shall provide for sharing of premiums with
			 entities entering into risk-sharing agreements with the FHA pursuant to section
			 233 based on the relative portion of the mortgage insured and the risk of loss
			 borne.
					(b)Minimum
			 premiumsIn the case of mortgages on 1- to 4-family residential
			 properties insured by the FHA, the premiums established and collected by the
			 FHA shall include an annual premium payment in an amount not less than 0.55
			 percent of the remaining insured principal balance (excluding the portion of
			 the remaining balance attributable to any premium collected at the time of
			 insurance and without taking into account delinquent payments or prepayments)
			 for the entire term of the mortgage.
					(c)Self-Sufficient
			 operationsNotwithstanding section 203(c) of the National Housing
			 Act (12 U.S.C. 1709(c)) or any other provision of law, premium rates
			 established under this section shall be established in amounts sufficient to
			 cover—
						(1)costs of providing
			 mortgage insurance coverage under this title;
						(2)costs for
			 administration, operations, management, and technology systems for the FHA for
			 carrying out this title;
						(3)the capital ratio
			 required for the Mutual Mortgage Insurance Fund under section 256(b) and under
			 section 259 with respect to mortgage insurance for mortgages on multifamily
			 properties; and
						(4)salaries and
			 expenses for officers and personnel of the FHA.
						(d)Risk-Based
			 premiumsThe FHA may, with
			 respect to mortgages on 1- to 4-family residential properties insured by the
			 FHA, establish a mortgage insurance premium structure involving a single
			 premium payment collected prior to the insurance of the mortgage or annual
			 payments (which may be collected on a periodic basis), or both. Under such
			 structure, the rate of premiums for such a mortgage may vary according to the
			 credit risk associated with the mortgage and the rate of any annual premium for
			 such a mortgage may vary during the mortgage term, except that the basis for
			 determining the variable rate shall be established before the execution of the
			 mortgage. The FHA may change a premium structure established under this
			 subsection, but only to the extent that such change is not applied to any
			 mortgage already executed.
					(e)Savings
			 provisionNothing in this section may be construed to affect
			 premiums charged for mortgage insurance provided for mortgages insured before
			 the date of the enactment of this Act.
					236.Default and
			 foreclosure statement
					(a)Written
			 statementThe FHA shall
			 ensure that each mortgagor under a mortgage on a 1- to 4-family residential
			 property insured by the FHA is provided, by the mortgagee at the time that such
			 mortgage is originated, with a written statement containing the information
			 required under subsection (b).
					(b)Default and
			 foreclosure informationThe
			 information required under this subsection with respect to a mortgage is
			 information identifying the percentage (as determined according to historical
			 rates of default and foreclosure) of mortgages on 1- to 4-family residential
			 properties that were insured pursuant to this title and the National Housing
			 Act and that had mortgagors who have the same risk profile and mortgage product
			 as the mortgagor receiving the written statement pursuant to this section (as
			 determined in accordance with guidelines established by the FHA) that—
						(1)during the terms
			 of such mortgages, experienced a default on payments due under such mortgages;
			 and
						(2)were foreclosed
			 upon during the terms of such mortgages.
						237.Occupancy and
			 rent limitations for multifamily mortgage insurance
					(a)In
			 generalNotwithstanding any
			 provision of the National Housing Act or any other provision of law, the FHA
			 may not insure any mortgage on a residential property having 5 or more dwelling
			 units unless the property is subject to such binding terms and conditions,
			 including such occupancy and rent restrictions, as are satisfactory to the FHA
			 to ensure that the property includes dwelling units, to the extent determined
			 by the FHA to be appropriate, for which occupancy is restricted during the
			 entire term of the mortgage to only the following families:
						(1)In
			 generalA family having an income that is less than 115 percent
			 of the median income, as determined by the FHA, for the area in which the
			 property subject to the mortgage is located, except that the FHA may establish
			 income ceilings higher or lower than 115 percent of the median for the area to
			 take into consideration various sizes of families.
						(2)High-cost
			 areasA family that—
							(A)resides in any area in which the median
			 1-family house price exceeds the maximum dollar amount limitation in effect for
			 that year on the original principal obligation of a mortgage on a 1-family
			 residence that may be purchased by the Federal Home Loan Mortgage Corporation,
			 as determined under section 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)); and
							(B)has an income that is less than 150 percent
			 of the median income, as determined by the FHA, for the area in which the
			 property subject to the mortgage is located, except that the FHA may establish
			 income ceilings higher or lower than 150 percent of the median for the area to
			 take into consideration various sizes of families.
							(b)Lower
			 incomesSubsection (a) may
			 not be construed to prevent the FHA from establishing occupancy, income, and
			 rent restrictions that establish limits on incomes for families occupying
			 income-restricted units in a property that are lower than the incomes specified
			 in subsection (a).
					(c)AreaFor purposes of this section, the term
			 area has the meaning given such term in the last sentence of
			 section 232(a)(1)(b)(i).
					238.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle, except for sections 233 and 234, shall take
			 effect upon the expiration of the transition period under section 281.
				CFinancial safety
			 and soundness
				251.Authority of
			 Director
					(a)DutyThe Director of the Federal Housing Finance
			 Agency shall supervise and regulate the safety and soundness of the FHA and the
			 programs of the Rural Housing Service of the Department of Agriculture for
			 housing loans made, insured, or guaranteed under title V of the Housing Act of
			 1949, and it shall be the duty of the Director to ensure that the FHA and such
			 Rural Housing Service programs are adequately capitalized and operating
			 safely.
					(b)AuthorityThe
			 Director may make such determinations, take such actions, and perform such
			 functions as the Director determines necessary to meet the responsibilities of
			 the Director under this subtitle.
					252.Budgets and business
			 plans
					(a)Submission of
			 business-Type budgetIn each year, the FHA shall prepare and
			 submit an annual budget as required under section 9103 of title 31, United
			 States Code, and shall submit such budget to the Director by a date sufficient
			 to enable the Director to produce, pursuant to section 255(c) of this title,
			 the credit subsidy cost estimates that are required for the budget of the
			 United States Government under section 1105(a) of title 31, United States
			 Code.
					(b)Submission of
			 Budget and Credit Cost Estimates to OMBFor purposes of inclusion
			 in the budget of the United States Government, the FHA shall submit the annual
			 budget of the FHA and the annual credit subsidy cost estimates produced
			 pursuant to section 255(c) of this title to the Director of the Office of
			 Management and Budget.
					(c)Reserves
						(1)EstablishmentSubject
			 to sections 256 and 259, the FHA may establish any reserve that the FHA
			 determines is necessary for the business operations of the FHA.
						(2)AmountsThe
			 FHA may hold as a reserve in any financing account, as defined in section 502
			 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), such amounts as the
			 FHA considers necessary to comply with the capital requirements established for
			 the FHA under sections 256 and 259 of this title and to fulfill the purposes of
			 this title.
						253.Annual business
			 plan; use of GAAP
					(a)Annual business
			 planThe FHA shall establish
			 a business plan on an annual basis and shall make such plan available for
			 review by the Director. Such plan shall specify the products and operational
			 strategy of the FHA, including plans to address compliance with the safety and
			 soundness requirements applicable to the FHA.
					(b)Use of
			 GAAPAny financial reporting
			 of the FHA, including the preparation of the annual business plan required by
			 subsection (a), the annual budget required in accordance with section 252(a),
			 and any financial statements of the FHA, shall be conducted in accordance with
			 generally accepted accounting principles applicable to the private
			 sector.
					254.Examinations,
			 reports, and cost estimates
					(a)ExaminationsThe
			 Director shall conduct such examinations of the FHA and the Rural Housing
			 Service programs referred to in section 251(a) as the Director determines
			 necessary to evaluate the safety and soundness of the FHA and such programs.
			 Such examinations shall be subject to and governed by subsections (c) through
			 (h) of section 1317 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4517), except that the last sentence of
			 subsection (c) shall not apply and any reimbursements referred to in such
			 sentence shall be made from amounts collected under section 255 of this
			 title.
					(b)ReportsThe
			 Director may require the FHA and the Rural Housing Service to submit, within a
			 reasonable period of time, any regular or special report, data, or other
			 information whenever, in the judgment of the Director, such report, data, or
			 information is necessary to carry out the Director’s responsibilities under
			 this title.
					(c)Credit Subsidy
			 Cost Estimates
						(1)In
			 generalThe Director shall produce and submit to the Director of
			 the Office of Management and Budget the annual credit subsidy cost estimates
			 for the FHA and the Rural Housing Service programs referred to in section
			 251(a) required for the President’s budget. Such estimates shall be consistent
			 with the estimates of performance generated by the risk-based capital model
			 developed in accordance with section 257(b), and with the President’s economic
			 forecast.
						(2)Unified
			 estimatesThe annual credit
			 subsidy cost estimates produced under this subsection by the Director shall be
			 reported on a unified basis, which shall be based upon the business of the FHA,
			 and the Rural Housing Service programs referred to in section 251(a), as a
			 whole.
						(d)Annual Report on
			 Safety and SoundnessThe
			 Director shall submit an annual report to Congress and the Director of the
			 Office of Management and Budget on the financial safety and soundness of the
			 FHA and the Rural Housing Service programs referred to in section 251(a), as
			 measured pursuant to this subtitle.
					255.Reimbursement
			 of costs
					(a)Assessment and
			 CollectionThe Director shall assess and collect from the FHA and
			 the Secretary of Agriculture annual assessments in such amounts determined by
			 the Director as necessary to reimburse the Federal Housing Finance Agency for
			 the reasonable costs and expenses of the activities undertaken by such Agency
			 to carry out the duties of the Director under this subtitle, including the
			 costs of examination, enforcement, and oversight expenses.
					(b)RequirementsAnnual
			 assessments imposed by the Director shall be—
						(1)imposed prior to
			 October 1 of each year;
						(2)allocated among
			 the FHA and the Secretary of Agriculture proportionally based on the costs and
			 expenses of the Agency of carrying out the duties under this subtitle with
			 respect to FHA and the Rural Housing Service program referred to in section
			 251(a), respectively;
						(3)collected at such
			 time or times during each assessment year as determined necessary or
			 appropriate by the Director; and
						(4)treated in the
			 same manner as provided under section 1316(f) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4516(f)) with
			 respect to amounts received by the Director from assessments under section 1316
			 of such Act, except that amounts from assessments under this section may be
			 used only for expenses of the Director and the Agency relating to the functions
			 and responsibilities under this subtitle.
						256.Mutual Mortgage
			 Insurance Fund capital reserve
					(a)Segregation of
			 booksTo ensure accurate
			 determinations of the capital ratio under subsection (b) of this section and
			 such ratio under section 205(f) of the National Housing Act, as amended by
			 subsection (d) of this section, the FHA shall establish separate accounts in
			 the Mutual Mortgage Insurance Fund and take such other actions as may be
			 necessary to segregate the following amounts:
						(1)Capital
			 attributable to new business.
						(2)Capital
			 attributable to mortgages that become insured before the expiration of the
			 transition period under section 281.
						(b)Capital ratio
			 for new businessThe FHA
			 shall ensure that the account for the Mutual Mortgage Insurance Fund that is
			 established pursuant to subsection (a)(1) of this section at all times
			 maintains a capital ratio of not less than 4.0 percent.
					(c)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)CapitalThe
			 term capital means the economic net worth of the account of the
			 Fund that is established pursuant to subsection (a)(1) of this section, as
			 determined by the FHA under the annual audit required under section 538 of the
			 National Housing Act (12 U.S.C. 1735f–16).
						(2)Capital
			 ratioThe term capital ratio means the ratio of
			 capital to unamortized insurance-in-force.
						(3)Economic net
			 worthThe term economic net worth means the current
			 cash available to the account of the Fund that is established pursuant to
			 subsection (a)(1) of this section, plus the net present value of all future
			 cash inflows and outflows expected to result from outstanding new
			 business.
						(4)FundThe term Fund means the Mutual
			 Mortgage Insurance Fund established under section 205 of the National Housing
			 Act (12 U.S.C. 1711).
						(5)New
			 businessThe term new
			 business means mortgages that are obligations of the Mutual Mortgage
			 Insurance Fund that become insured by the FHA after the expiration of the
			 transition period under section 281.
						(6)Unamortized
			 insurance in forceThe term
			 unamortized insurance-in-force means the remaining obligation on
			 outstanding new business, as estimated by the FHA.
						(d)Treatment of
			 existing capital ratioParagraph (4) of section 205(f) of the
			 National Housing Act (12 U.S.C. 1711(f)(4)) is amended—
						(1)in subparagraph
			 (A), by striking Mutual Mortgage Insurance Fund and inserting
			 account of the Mutual Mortgage Insurance Fund that is established
			 pursuant to subsection (a)(2) of the FHA
			 Reform and Modernization Act of 2013;
						(2)in subparagraph
			 (C)—
							(A)by striking
			 Fund the first place such term appears and inserting
			 account of the Mutual Mortgage Insurance Fund that is established
			 pursuant to subsection (a)(2) of the FHA
			 Reform and Modernization Act of 2013; and
							(B)by striking
			 the Fund. and inserting the following: such account that
			 become insured by the Secretary of Housing and Urban Development (or the FHA,
			 pursuant to subtitle D of the FHA Reform and
			 Modernization Act of 2013) before the expiration of the transition period under
			 section 281 of such Act.; and
							(3)in subparagraph
			 (D), by inserting before the comma the following: and become insured
			 before the expiration of the transition period under section 281 of the
			 FHA Reform and Modernization Act of
			 2013.
						257.Capital
			 classifications and performance measures for Mutual Mortgage Insurance
			 Fund
					(a)Capital
			 classification; effect on insurance authority
						(1)Adequately
			 capitalizedAt any time that
			 the capital ratio (as such term is defined in section 256(c)(2) of this title)
			 is greater than 4.0 percent, the account for the Mutual Mortgage Insurance Fund
			 established pursuant to section 256(a)(1) shall be classified as adequately
			 capitalized for purposes of this subtitle.
						(2)UndercapitalizedAt any time that the capital ratio is less
			 than 4.0 percent—
							(A)the account for the Mutual Mortgage
			 Insurance Fund established pursuant to section 256(a)(1) shall be classified as
			 undercapitalized for purposes of this subtitle; and
							(B)if such capital
			 ratio is—
								(i)equal to or
			 greater than 2.0 percent, the FHA may not enter into any new commitment to
			 insure any mortgage on a 1- to 4-family residential property that involves a
			 principal obligation (including such initial service charges, appraisal,
			 inspection, and other fees as the FHA shall approve) in an amount exceeding 90
			 percent of the appraised value of the property; and
								(ii)less than 2.0
			 percent but equal to or greater than 0.0 percent, the FHA may not enter into
			 any new commitment to insure any mortgage on a 1- to 4-family residential
			 property that involves a principal obligation (including such initial service
			 charges, appraisal, inspection, and other fees as the FHA shall approve) in an
			 amount exceeding 80 percent of the appraised value of the property.
								(3)Significantly
			 undercapitalizedAt any time
			 that the capital ratio is less than 0.0 percent—
							(A)the account for
			 the Mutual Mortgage Insurance Fund established pursuant to section 256(a)(1)
			 shall be classified as significantly undercapitalized for purposes of this
			 subtitle; and
							(B)the Director may,
			 pursuant to section 258(a)(1), take actions under section 258(b).
							(4)Quarterly
			 determination of capital ratioThe Director shall determine the capital
			 ratio and the capital classification of the account for the Mutual Mortgage
			 Insurance Fund established pursuant to section 256(a)(1) for purposes of this
			 subtitle not less frequently than each calendar quarter.
						(b)Stress
			 test
						(1)In
			 generalThe Director shall develop a risk-based capital model to
			 determine the amount of capital that is sufficient for the FHA to maintain
			 positive capital during a period of economic stress. The model shall
			 incorporate the assumptions under paragraphs (2) and (3).
						(2)Credit
			 riskFor purposes of paragraph (1), the Director shall assume
			 that, during the period of economic stress referred to in paragraph (1), credit
			 losses occur at a rate consistent with a nationwide economic recession of
			 average severity based on nationwide economic recessions since 1950.
						(3)Other
			 risksFor purposes of paragraph (1), the Director shall make
			 assumptions about such other aspects of the period of economic stress as the
			 Director determines are appropriate and consistent.
						(c)Capital
			 restoration plan requirementIf the account for the Mutual Mortgage
			 Insurance Fund established pursuant to section 256(a)(1) is classified as
			 undercapitalized or significantly undercapitalized, the FHA shall—
						(1)submit to the
			 Director a capital restoration plan meeting the requirements of section 258(d)
			 for raising or restoring the capital of such account to an amount not less than
			 the amount required for such account to be classified as adequately
			 capitalized; and
						(2)upon approval by
			 the Director, carry out such plan.
						If the
			 Director disapproves a capital restoration plan submitted under this
			 subsection, the Director shall convey in writing reasons for such disapproval
			 and shall provide for the FHA to resubmit a revised plan for approval by the
			 Director.258.Enforcement
					(a)GroundsThe
			 Director may take actions under subsection (b) only if—
						(1)the account for the Mutual Mortgage
			 Insurance Fund established pursuant to section 256(a)(1) is classified under
			 section 257(a) as significantly undercapitalized;
						(2)the account for the Mutual Mortgage
			 Insurance Fund established pursuant to section 256(a)(1) is classified under
			 section 257(a) as undercapitalized and—
							(A)the FHA does not
			 submit a capital restoration plan that is substantially in compliance with
			 section 257(c) within the applicable period, or the Director disapproves the
			 capital restoration plan submitted by the FHA; or
							(B)the FHA has failed
			 to make, in good faith, reasonable efforts necessary to comply with the capital
			 restoration plan; or
							(3)the FHA is
			 engaging or has engaged, or the Director has reasonable cause to believe that
			 the FHA is about to engage in—
							(A)any conduct that is likely to threaten the
			 adequacy of the capital of the account for the Mutual Mortgage Insurance Fund
			 established pursuant to section 256(a)(1);
							(B)any failure to
			 comply with any written agreement entered into by the FHA with the Director;
			 or
							(C)any failure to
			 comply with any request by the Director for a report, data, or information
			 under section 254(b).
							(b)ActionsThe
			 Director may, under this subsection, require the FHA—
						(1)to cease and
			 desist from any conduct or activity that—
							(A)with respect to the account for the Mutual
			 Mortgage Insurance Fund established pursuant to section 256(a)(1), is described
			 in paragraph (2) or (3) of subsection (a), or that contributes to the condition
			 described in subsection (a)(1); and
							(B)with respect to any other Fund, contributes
			 to a failure to meet a capital reserve requirement established pursuant to
			 section 259(a) or is likely to threaten the adequacy of the capital of such
			 Fund; and
							(2)to take corrective
			 or remedial action, including—
							(A)restricting the
			 growth of, or contracting, any category of assets or liabilities;
							(B)reducing,
			 modifying, or terminating any activity that the Director determines creates
			 excessive risk to the FHA;
							(C)terminating
			 agreements or contracts;
							(D)engaging or
			 employing qualified employees (who may be subject to approval by the Director
			 at the direction of the Director); or
							(E)submitting to the
			 Director for review and approval a detailed and complete operating plan.
							(c)ReportsIf
			 the Director is authorized under subsection (a) of this section or section
			 259(b) to take action under subsection (b) of this section and determines not
			 to take any such action, the Director shall prepare a report detailing the
			 basis of the Director’s decision not to take such action and shall, within 30
			 days of the decision, submit the report to the President, the Director of the
			 Office of Management and Budget, the Comptroller General of the United States,
			 the Committee on Banking and Financial Services of the House of
			 Representatives, and the Committee on Banking, Housing, and Urban Affairs of
			 the Senate.
					(d)Capital
			 restoration plansA capital
			 restoration plan submitted pursuant to section 257(c), 259(b), or 260(d)(3)
			 shall—
						(1)set forth a feasible plan for raising or
			 restoring the capital of the Fund for which it is prepared;
						(2)specify the level
			 of capital to be achieved and maintained;
						(3)be submitted to the Director within 45 days
			 from the date of notification, or if the Director determines that an extension
			 is necessary, within such additional time as the Director so determines;
						(4)describe the
			 actions that the FHA shall take for such Fund to become classified as
			 adequately capitalized;
						(5)establish a
			 schedule for completing the actions set forth in the plan; and
						(6)specify the types
			 and levels of activities (including existing and new business activities) in
			 which the FHA shall engage during the term of the plan.
						259.Capital reserve
			 requirements for other funds
					(a)RequirementsThe Director shall establish capital
			 reserve requirements for—
						(1)the General
			 Insurance Fund established under section 519 of the National Housing Act (12
			 U.S.C. 1735c);
						(2)the Special Risk
			 Insurance Fund established under section 238(b) of such Act (12 U.S.C.
			 1715z–3(b));
						(3)the Cooperative
			 Management Housing Insurance Fund established under section 213(k) of such Act
			 (12 U.S.C. 1715e(k)); and
						(4)the Rural Housing
			 Insurance Fund established under title V of the Housing Act of 1949 (42 U.S.C.
			 1471), or the various accounts of such Fund.
						(b)EnforcementThe
			 Director may enforce compliance with the requirements under subsection (a) of
			 this section with respect to a Fund by taking action under section 258(b) or by
			 requiring submission of a capital restoration plan for such Fund meeting the
			 requirements of section 258(d).
					260.Authority to
			 establish temporary capital ratios in cases of nationwide countercyclical
			 market adjustment
					(a)Authority;
			 determinationThe Director
			 may suspend the applicability of the capital ratio under section 256(b) for the
			 Mutual Mortgage Insurance Fund or any capital reserve requirement established
			 pursuant to section 259 for any Fund specified under such section and establish
			 a temporary alternative capital ratio with respect to such Fund for a specified
			 period of time, but only upon a joint determination by the Director and the
			 Chief Risk Officer that—
						(1)available credit throughout the United
			 States or a significant portion of the United States for the purchase of the
			 types of residences for which mortgages that obligations of such Fund are made
			 has contracted significantly, as measured by the credit availability measure of
			 the Office of the Comptroller of the Currency;
						(2)housing prices throughout the United States
			 or a significant portion of the United States have declined significantly, as
			 measured by the applicable housing price index of the Federal Housing Finance
			 Agency; or
						(3)available credit for the purchase of
			 housing or such other economic conditions exist sufficient to evidence a
			 significant contraction of capital throughout the United States or a
			 significant portion of the United States, as measured by a metric identified by
			 the Director and the Chief Risk Officer in a written notice made publicly
			 available, and provided to the Congress, in advance of such
			 determination.
						(b)Conditions of
			 terminationUpon making a determination under subsection (a), the
			 Director and the Chief Risk Officer shall also identify measurable criteria for
			 determining that the conditions determined under subsection (a) have ceased to
			 exist.
					(c)Notice to
			 CongressUpon making a determination under subsection (a), the
			 Director and the Chief Risk Officer shall provide written notice to the
			 Congress of such determination and the specific measurable criteria identified
			 pursuant to subsection (b).
					(d)Effect of
			 temporary alternative capital ratioDuring any period that a
			 temporary alternative capital ratio is in effect pursuant to subsection (a)
			 with respect to any Fund—
						(1)in the case of a
			 temporary capital ratio for the Mutual Mortgage Insurance Fund, subsections (a)
			 and (c) of section 257 and section 258 shall not apply;
						(2)such temporary and alternative capital
			 classifications as the Director shall establish shall be in effect with respect
			 to such Fund; and
						(3)the Director shall
			 require the FHA or the Secretary of Agriculture (as appropriate) to submit and
			 carry out a capital restoration plan for such Fund meeting the requirements
			 under section 258(d) and may take actions under section 258(b) with respect to
			 such Fund only in accordance with such standards relating to such temporary and
			 alternative capital classifications for such Fund as the Director shall
			 establish.
						(e)TerminationAny temporary alternative capital ratio
			 established pursuant to subsection (a) shall terminate upon the earlier
			 of—
						(1)the expiration of
			 the 18-month period beginning upon the date that notification under subsection
			 (c) is provided to the Congress of the determination under subsection (a);
			 or
						(2)the occurrence of
			 the conditions identified pursuant to subsection (b).
						(f)Multiple
			 determinationsNothing in
			 this section may be construed to prevent multiple or consecutive periods during
			 which temporary alternative capital ratios are in effect pursuant to this
			 section.
					261.7-year borrower
			 suspension for foreclosure
					(a)FHA
						(1)In
			 generalExcept as provided in
			 paragraph (2), with respect to any mortgage on a 1- to 4-family residential
			 property that is foreclosed upon, during the 7-year period beginning upon the
			 date of such foreclosure, the FHA may not newly insure, under any provision of
			 this title, the National Housing Act, or any FHA program, any other mortgage
			 under which the mortgagor is the individual who was the mortgagor under the
			 mortgage that was foreclosed upon.
						(2)WaiverThe
			 FHA shall provide, by regulation, for the FHA to waive the applicability of
			 paragraph (1) with respect to a mortgagor in cases in which hardship
			 circumstances materially contributed to the default and foreclosure of the
			 mortgage. For purposes of this subsection, such hardship circumstances may
			 include divorce, job or other income loss, health problems, death in the
			 family, and such other situations as the FHA may prescribe.
						(b)Rural
			 housingSection 505 of the Housing Act of 1949 (42 U.S.C. 1475)
			 is amended by adding at the end the following new subsection:
						
							(c)7-Year borrower
				suspension for foreclosure
								(1)In
				generalExcept as provided in
				paragraph (2), with respect to any mortgage on a 1- to 4-family residential
				property that is foreclosed upon, during the 7-year period beginning upon the
				date of such foreclosure, the Secretary may not newly make, insure, or
				guarantee, under any provision of this title, any other loan under which the
				borrower is individual who was the mortgagor under the mortgage that was
				foreclosed upon.
								(2)WaiverThe
				Secretary shall provide, by regulation, for waiver of the applicability of
				paragraph (1) with respect to a borrower in cases in which hardship
				circumstances materially contributed to the default and foreclosure of the
				mortgage. For purposes of this subsection, such hardship circumstances may
				include divorce, job or other income loss, health problems, death in the
				family, and such other situations as the Secretary may
				prescribe.
								.
					(c)RegulationsThe
			 FHA and the Secretary of Agriculture shall jointly issue regulations required
			 under subsection (a) of this section and section 505(c) of the Housing Act of
			 1949, as added by subsection (b) of this section.
					262.Borrower
			 ineligibility upon second foreclosure
					(a)FHAIf any individual is the mortgagor under
			 any two mortgages on 1- to 4-family residential properties that have been
			 foreclosed upon, the FHA may not newly insure, under any provision of this
			 title, the National Housing Act, or any FHA program, any other mortgage under
			 which such individual is the mortgagor.
					(b)Rural
			 housingSection 505 of the Housing Act of 1949 (42 U.S.C. 1475),
			 as amended by the preceding provisions of this title, is further amended by
			 adding at the end the following new subsection:
						
							(d)Borrower
				ineligibility upon second foreclosureIf any individual is the mortgagor under
				any two mortgages for 1- to 4-family residential properties that have been
				foreclosed upon, the Secretary may not newly make, insure, or guarantee, under
				any provision of this title, any other loan under which such individual is the
				borrower.
							.
					263.Limitation on
			 seller concessions
					(a)FHAThe FHA may not newly insure, under any
			 provision of this title, the National Housing Act, or any FHA program, any
			 mortgage on a 1- to 4-family residential property with respect to which the
			 seller of the property subject to such mortgage (or any third party or entity
			 that is reimbursed directly or indirectly by the seller) contributes toward the
			 acquisition of the property by the mortgagor any amount in excess of 3 percent
			 of the total closing costs (as determined by the FHA) in connection with such
			 acquisition.
					(b)Rural
			 housingSection 501 of the
			 Housing Act of 1949 (42 U.S.C. 1471), as amended by the preceding provisions of
			 this title, is further amended by adding at the end the following new
			 subsection:
						
							(n)Limitation on
				seller concessionsThe
				Secretary may not newly make, insure, or guarantee, under any provision of this
				title, any loan for a 1- to 4-family residential property with respect to which
				the seller of the property for which the loan is made (or any third party or
				entity that is reimbursed directly or indirectly by the seller) contributes
				toward the acquisition of the property by the borrower any amount in excess of
				3 percent of the total closing costs (as determined by the Secretary) in
				connection with such
				acquisition.
							.
					264.Lender
			 repurchase requirement
					(a)RequirementThe FHA may not newly insure, under any
			 provision of this title, the National Housing Act, or any FHA program, any
			 mortgage on a 1- to 4-family residential property unless the mortgagee under
			 such mortgage enters into such binding agreements as the FHA considers
			 necessary to ensure that, if the mortgagor is in default with respect to the
			 mortgagor’s obligation to make payments under the mortgage for 60 or more
			 consecutive days during the 24-month period beginning upon origination of the
			 mortgage, the mortgagee will, upon notice by the FHA, repurchase such mortgage
			 in an amount equal to the remaining principal obligation under the mortgage, as
			 determined in accordance with guidelines issued by the FHA.
					(b)Effective
			 dateThis section shall take effect upon the date of the
			 enactment of this Act.
					265.Indemnification
			 by mortgagees
					(a)In
			 generalIf the FHA determines
			 that at or before the time of loan closing the mortgagee knew, or should have
			 known based on the information then reasonably available to the mortgagee, of a
			 serious and material violation of the requirements established by the FHA with
			 respect to a mortgage executed after the date of the enactment of this Act by
			 such mortgagee approved by the FHA under the direct endorsement program or
			 insured by a mortgagee pursuant to the delegation of authority under section
			 256 of the National Housing Act (12 U.S.C. 1715z–21) such that the mortgage
			 loan should not have been approved and endorsed for insurance, and the FHA pays
			 an insurance claim with respect to the mortgage within a reasonable period
			 specified by the FHA, the FHA may require the mortgagee approved by the FHA
			 under the direct endorsement program or the mortgagee delegated authority under
			 such section 256 to indemnify the FHA for the loss, or any portion thereof, if
			 the violation was a materially contributing factor to the cause of the mortgage
			 default.
					(b)Fraud or
			 material misrepresentationIf fraud or material misrepresentation
			 was involved in connection with the origination or underwriting of a mortgage
			 executed after enactment by the mortgagee and the FHA determines that at or
			 before the time of loan closing such mortgagee knew or should have known, based
			 on the information then reasonably available to such mortgagee, of the fraud or
			 material misrepresentation such that the mortgage loan should not have been
			 approved and endorsed for insurance, the FHA shall require the mortgagee
			 approved by the FHA under the direct endorsement program or the mortgagee
			 delegated authority under such section 256 to indemnify the FHA for the loss,
			 or any portion thereof, if the fraud or material misrepresentation was a
			 materially contributing factor to the cause of the mortgage default.
					(c)Appeals
			 processThe FHA shall, by regulation, establish an appeals
			 process for mortgagees to appeal indemnification determinations made pursuant
			 to subsection (a) or (b).
					(d)Requirements and
			 proceduresThe FHA shall issue regulations establishing
			 appropriate requirements and procedures governing the indemnification of the
			 FHA by the mortgagee, including public reporting on—
						(1)the number of
			 loans that—
							(A)were not
			 originated or underwritten in accordance with the requirements established by
			 the FHA;
							(B)involved fraud or
			 material misrepresentation in connection with the origination or underwriting
			 that was a material contributing factor to the cause of the mortgage default;
			 and
							(C)the financial
			 impact on the Mutual Mortgage Insurance Fund when indemnification is
			 required.
							(e)Quality control
			 and assurance
						(1)ManualThe FHA shall, pursuant to its existing
			 regulatory authority, issue and update annually a manual, handbook, or guide
			 that collects all of the origination and underwriting requirements that a
			 mortgagee must follow to make residential mortgage loans eligible for insurance
			 by the FHA which shall—
							(A)provide clear and
			 concise directions so that a mortgagee can reasonably know what is expected of
			 it;
							(B)identify examples
			 of specific serious and material violations that could be the basis for an
			 indemnification demand under this section;
							(C)apply nationally
			 and be interpreted by the FHA uniformly with respect to all mortgages endorsed
			 for insurance; and
							(D)permit prospective
			 changes with reasonable advance notice to mortgagees, which such changes must
			 be incorporated into the following year’s revised version of the manual,
			 handbook, or guide and may not provide for retroactive changes to mortgages
			 previously endorsed for insurance.
							(2)RequirementsThe
			 FHA shall—
							(A)make prompt
			 initial determinations of a mortgagee’s potential liability for either
			 indemnification under this section or other administrative remedies or
			 sanctions that may be available under the National Housing Act or other
			 applicable laws, based on either self-reports by the mortgagee or other
			 findings by the FHA through its examination processes of potential serious and
			 material violations of such origination and underwriting requirements
			 established under paragraph (1) or other fraud and material
			 misrepresentations;
							(B)promptly notify
			 the mortgagee of such initial determination and afford the lender the
			 opportunity to provide additional information and analysis before a final
			 determination is made; and
							(C)not pursue
			 indemnification under subsections (a) and (b) with respect to those mortgages
			 reviewed under this subsection unless an initial determination of mortgagee
			 liability is made and communicated to the mortgagee within six months of the
			 FHA’s receipt of information that is reasonably sufficient to enable the FHA to
			 determine initially that a serious and material violation or fraud or material
			 misrepresentation may have occurred.
							(f)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act. During the transition period under section 281, any reference in
			 this section to the FHA shall be construed to refer to the Secretary to the
			 extent the Secretary has not delegated authority under this section to the FHA
			 pursuant to section 282(1).
					266.Prohibitions
			 relating to use of power of eminent domain
					(a)FHA
						(1)In
			 generalNotwithstanding any
			 other provision of law, neither the Secretary nor the FHA may newly insure,
			 under any provision of this title, the National Housing Act, or any FHA
			 program, any mortgage that is secured by a structure or dwelling unit that is
			 located within a county that contains any structure or dwelling unit that
			 secures or secured a residential mortgage loan which mortgage loan was obtained
			 by the State during the preceding 120 months by exercise of the power of
			 eminent domain.
						(2)DefinitionsFor purposes of this paragraph, the
			 following definitions shall apply:
							(A)Residential
			 mortgage loanThe term residential mortgage loan
			 means a mortgage loan that is evidenced by a promissory note and secured by a
			 mortgage, deed of trust, or other security instrument on a residential
			 structure or a dwelling unit in a residential structure. Such term includes a
			 first mortgage or any subordinate mortgage.
							(B)StateThe term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, and any territory or
			 possession of the United States, and includes any agency or political
			 subdivision of a State.
							(b)Rural
			 housingSection 501 of the
			 Housing Act of 1949 (42 U.S.C. 1471), as amended by the preceding provisions of
			 this title, is further amended by adding at the end the following new
			 subsection:
						
							(o)Prohibition
				relating to use of power of eminent domain
								(1)In
				generalNotwithstanding any
				other provision of law, the Secretary may not newly guarantee, make, or insure
				under this title any mortgage that is secured by a structure or dwelling unit
				that is located within a county that contains any structure or dwelling unit
				that secures or secured a residential mortgage loan which mortgage loan was
				obtained by the State during the preceding 120 months by exercise of the power
				of eminent domain.
								(2)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
									(A)Residential
				mortgage loanThe term residential mortgage loan
				means a mortgage loan that is evidenced by a promissory note and secured by a
				mortgage, deed of trust, or other security instrument on a residential
				structure or a dwelling unit in a residential structure. Such term includes a
				first mortgage or any subordinate mortgage.
									(B)StateThe term State has the meaning
				given such term in section 502(h)(12), and includes any agency or political
				subdivision of a
				State.
									.
					(c)Effective
			 dateThis section and the amendment made by this section shall
			 take effect upon the date of the enactment of this Act.
					267.Residual income
			 requirement
					(a)In
			 generalThe FHA may not newly
			 insure, under any provision of this title, the National Housing Act, or any FHA
			 program, any mortgage on a 1- to 4-family residential property unless the
			 mortgagor under such mortgage meets such requirements as the FHA shall, by
			 regulation, establish to ensure that the mortgagor has sufficient residual
			 income.
					(b)Residual
			 incomeFor purposes of this section, the term residual
			 income means, with respect to a mortgagor, the net monthly income of the
			 mortgagor, as provided by regulation by the FHA, after taking into
			 consideration—
						(1)any assets of the
			 mortgagor other than the property subject to such mortgage; and
						(2)any monthly
			 obligations of the mortgagor with respect to mortgage payments, insurance
			 payment, and taxes for the property subject to the mortgage, income and other
			 taxes, maintenance, and utility expenses for the property, child care expenses,
			 auto, consumer, and any other debt obligations, alimony and child support
			 expenses, and such other expenses as the FHA may provide.
						(c)Effective
			 dateThis section and the amendment made by this section shall
			 take effect upon the date of the enactment of this Act.
					268.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle (except for sections 264, 265, 266, and 267,
			 and any amendments made by such sections) shall take effect upon the expiration
			 of the transition period under section 281.
				DTransition
				281.Transition
			 period
					(a)In
			 GeneralFor purposes of this subtitle, the term transition
			 period means the period that—
						(1)begins on the date
			 of the enactment of this Act; and
						(2)ends upon the
			 earlier of—
							(A)the date that the
			 Director publishes notice in the Federal Register that the Director has
			 determined that all of the requirements under subsection (b) have been
			 completed; or
							(B)the expiration of
			 the 5-year period beginning on the date of the enactment of this Act.
							(b)Requirements for
			 Ending Transition PeriodThe requirements under this subsection
			 are the following:
						(1)Approval of
			 initial annual budget and business planThe FHA has submitted to
			 the Director of the Federal Housing Finance Agency an initial annual budget and
			 business plan and the Director has approved the budget and plan.
						(2)Determination of
			 corporate capacityThe Director of the Office of Management and
			 Budget has determined, and notified the Director, that the staff, systems, and
			 administrative infrastructure of the FHA are sufficient to permit the FHA to
			 fully conduct the operation of its business.
						282.Authority
			 during transition periodDuring the transition period the FHA
			 may—
					(1)carry out any
			 power or responsibility of the Secretary relating to mortgage insurance
			 programs under the National Housing
			 Act that the Secretary delegates to the FHA, using the staff,
			 systems, and administrative infrastructure that the FHA engages or acquires
			 during the transition period, or the personnel and other resources of the
			 Secretary;
					(2)incur any
			 obligation consistent with—
						(A)the carrying out
			 of a power or responsibility delegated under paragraph (1); or
						(B)the acquisition,
			 engagement, or development of staff, systems (including technology to enhance
			 the ability of the FHA to engage in the business authorized by the title), and
			 administrative structure; and
						(3)engage in any
			 activity or undertake any responsibility (not including entering into, or
			 making any commitment to enter into, any contract of insurance under this
			 title) that the FHA determines to be consistent with the establishment of the
			 FHA.
					283.Advisory
			 Board
					(a)EstablishmentThe
			 Secretary of Housing and Urban Development shall establish an advisory board to
			 provide advice to the Board of Directors of the FHA regarding establishing and
			 organizing the FHA and creating the business plan, premium structure, and
			 product lines of the FHA.
					(b)FunctionsIn
			 carrying out its responsibilities under subsection (a) the advisory board
			 may—
						(1)obtain guidance
			 from participants in the mortgage markets to be served by the FHA;
						(2)assess the housing
			 and mortgage credit needs;
						(3)obtain information
			 concerning single family housing finance markets to assess how the FHA can
			 complement the roles of public and private participants in such markets;
			 and
						(4)consult with the
			 relevant Federal agencies generally regarding how the FHA can improve the
			 delivery of single family housing credit enhancement to families, communities,
			 and hard-to-serve markets.
						(c)MembershipThe
			 advisory board shall consist of—
						(1)the Assistant
			 Secretary of Housing and Urban Development who is the Federal Housing
			 Commissioner;
						(2)the Administrator of the Rural Housing
			 Service of the Department of Agriculture;
						(3)not less than 5
			 individuals appointed by the Secretary who are representatives of the mortgage
			 finance industry; and
						(4)not less than 2
			 individuals who have expertise in affordable housing serving low- and
			 moderate-income populations.
						Members of
			 the advisory board shall serve at the pleasure of the Secretary.(d)TerminationThe
			 advisory board shall terminate upon the expiration of the transition period
			 under section 281.
					284.Transfer of HUD
			 authority
					(a)TransferExcept
			 as provided in subsections (c) and (d), effective upon the expiration of the
			 transition period, the functions of, authority provided to, and the
			 responsibilities of the Secretary of Housing and Urban Development and the
			 Department of Housing and Urban Development under the following provisions of
			 law are transferred to the FHA:
						(1)Titles II and V of
			 the National Housing Act (12 U.S.C. 1707 et seq., 1735a et seq.).
						(2)Section 3 of
			 Public Law 99–289 (12 U.S.C. 1721 note; relating to estimates of use of
			 insuring authority), except that this paragraph shall not terminate or transfer
			 any authority of the Secretary under such section relating to section 306(g) of
			 the National Housing Act (12 U.S.C. 1721(g)).
						(3)Section 801 of the
			 Housing Act of 1954 (12 U.S.C. 1701j–1; relating to builders
			 warranties).
						(4)Section 424 of the
			 Housing and Community Development Act of 1987 (12 U.S.C. 1715z–1c; relating to
			 residential water treatment).
						(5)Section 328 of the
			 Cranston-Gonzalez National Affordable Housing Act (12 U.S.C. 1713 note;
			 relating to delegation of processing).
						(6)Section 106 of the
			 Energy Policy Act of 1992 (12 U.S.C. 1701z–16; relating to energy efficient
			 mortgages pilot program).
						(7)Section 542 of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22; relating to
			 multifamily mortgage credit programs).
						(8)Section 103(h) of
			 the Multifamily Housing Property Disposition Reform Act of 1994 (12 U.S.C.
			 1715z–1a note; relating to alternative uses of multifamily projects to prevent
			 default).
						(b)Repeal of
			 Assignment ProvisionsEffective upon the date of the enactment of
			 this Act, section 204(a)(1)(B) of the National
			 Housing Act (12 U.S.C. 1710(a)) is amended by striking the last
			 sentence.
					(c)ApplicabilityThe
			 repeals under subsections (a) and (b) shall not affect any legally binding
			 obligations entered into pursuant to the provisions repealed before the
			 applicable effective date under such subsections. Any mortgage insurance,
			 funds, or activities subject, before repeal, to a provision of law repealed by
			 such subsections shall continue to be governed by the provision as it existed
			 immediately before repeal, except that the FHA may exercise any authority under
			 such provision otherwise transferred to the FHA by this title.
					(d)ReferencesAfter the expiration of the transition
			 period, any reference in Federal law to the Secretary of Housing and Urban
			 Development, in connection with any function of the Secretary transferred under
			 subsection (a) or any other provision of this subtitle, shall be deemed to be a
			 reference to the FHA.
					285.Wind-up of HUD
			 affairs
					(a)Abolishment of
			 positionsEffective upon the
			 expiration of the transition period, any offices of the Department of Housing
			 and Urban Development responsible for functions transferred pursuant to section
			 284(a), to the extent of such functions, and the position of the Federal
			 Housing Commissioner in the Department of Housing and Urban Development, are
			 abolished.
					(b)Disposition of
			 AffairsDuring the transition period, the Secretary, solely for
			 the purpose of winding up the affairs of the Department relating to the
			 functions transferred under section 284—
						(1)shall manage the
			 employees of the Department responsible for such functions and provide for the
			 payment of the compensation and benefits of any such employee which accrue
			 before the effective date of the transfer of such employee under section 287;
			 and
						(2)may take any other
			 action necessary for the purpose of winding up the affairs of the Department
			 relating to such functions.
						(c)Status of
			 Employees Before TransferThe provisions of and amendments made
			 by this title and the abolishments under subsection (a) of this section may not
			 be construed to affect the status of any employee of the Department as an
			 employee of an agency of the United States for purposes of any other provision
			 of law before the effective date of the transfer of any such employee under
			 section 287.
					(d)Use of Property
			 and Services
						(1)PropertyThe FHA may use the property of the
			 Department of Housing and Urban Development to perform functions which have
			 been transferred to the FHA for such time as is reasonable to facilitate the
			 orderly transfer of functions transferred under any other provision of this
			 title or any amendment made by this title to any other provision of law.
						(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Department of
			 Housing and Urban Development before the expiration of the transition period
			 under subsection (a) in connection with functions that are transferred under
			 section 284 to the FHA shall—
							(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
							(B)consult with the
			 FHA to coordinate and facilitate a prompt and reasonable transition.
							(e)Continuation of
			 ServicesThe FHA may use the services of employees and other
			 personnel of the Department of Housing and Urban Development relating to the
			 functions transferred under section 284, on a reimbursable basis, to perform
			 functions which have been transferred to the FHA for such time as is reasonable
			 to facilitate the orderly transfer of functions pursuant to any other provision
			 of this title or any amendment made by this title to any other provision of
			 law.
					(f)Savings
			 Provisions
						(1)Existing rights,
			 duties, and obligations not affectedSubsection (a) shall not affect the
			 validity of any right, duty, or obligation of the United States, the Secretary
			 of Housing and Urban Development, or any other person, which—
							(A)arises
			 under—
								(i)the
			 National Housing Act; or
								(ii)any
			 other provision of law applicable with respect to the functions of the
			 Department of Housing and Urban Development transferred under section 284;
			 and
								(B)existed on the day
			 before the date of abolishment under subsection (a).
							(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Secretary of Housing and Urban Development in connection with functions
			 transferred to the FHA under section 284 shall abate by reason of the enactment
			 of this title, except that the FHA shall be substituted for the Secretary as a
			 party to any such action or proceeding.
						286.Continuation
			 and coordination of certain actions
					(a)In
			 generalAll regulations,
			 orders, and determinations described in subsection (b) shall remain in effect
			 according to the terms of such regulations, orders, and determinations, and
			 shall be enforceable by or against the FHA, until modified, terminated, set
			 aside, or superseded in accordance with applicable law by the FHA, as the case
			 may be, any court of competent jurisdiction, or operation of law.
					(b)ApplicabilityA
			 regulation, order, or determination is described in this subsection if
			 it—
						(1)was issued, made,
			 prescribed, or allowed to become effective by—
							(A)the Secretary of
			 Housing and Urban Development and relates to a function of the Secretary
			 transferred under section 284; or
							(B)a court of
			 competent jurisdiction, and relates to functions transferred under section 284;
			 and
							(2)is in effect upon
			 the expiration of the transition period.
						287.Transfer and
			 rights of HUD employees
					(a)TransferEach employee of the Department of Housing
			 and Urban Development who performs functions transferred under section 284
			 shall be transferred to the FHA for employment, not later than the date of the
			 expiration of the transition period, and such transfer shall be deemed a
			 transfer of function for purposes of section 3503 of title 5, United States
			 Code.
					(b)Guaranteed
			 Positions
						(1)In
			 generalEach employee
			 transferred under subsection (a) shall be guaranteed a position with the same
			 status, tenure, grade, and pay as the position held by such employee on the day
			 immediately preceding the transfer.
						(2)No involuntary
			 separation or reductionAn employee transferred under subsection
			 (a) holding a permanent position on the day immediately preceding the transfer
			 may not be involuntarily separated or reduced in grade or compensation during
			 the 12-month period beginning on the date of transfer, except for cause, or, in
			 the case of a temporary employee, separated in accordance with the terms of the
			 appointment of the employee.
						(c)Appointment
			 Authority for Excepted and Senior Executive Service Employees
						(1)In
			 generalIn the case of an
			 employee occupying a position in the excepted service or the Senior Executive
			 Service, any appointment authority established under law or by regulations of
			 the Office of Personnel Management for filling such position shall be
			 transferred, subject to paragraph (2).
						(2)Decline of
			 transferThe FHA may decline a transfer of authority under
			 paragraph (1) to the extent that such authority relates to—
							(A)a position
			 excepted from the competitive service because of its confidential,
			 policymaking, policy-determining, or policy-advocating character; or
							(B)a noncareer
			 position in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the FHA determines, after the end of the 1-year period beginning on the
			 expiration of the transition period, that a reorganization of the combined
			 workforce is required, that reorganization shall be deemed a major
			 reorganization for purposes of affording affected employee retirement under
			 section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code.
					(e)Employee benefit
			 programs
						(1)In
			 generalAny employee of the
			 Department of Housing and Urban Development accepting employment with the FHA
			 as a result of a transfer under subsection (a) may retain, for 12 months after
			 the date on which such transfer occurs, membership in any employee benefit
			 program of the FHA or the Department of Housing and Urban Development, as
			 applicable, including insurance, to which such employee belongs on the date of
			 the expiration of the transition period, if—
							(A)the employee does
			 not elect to give up the benefit or membership in the program; and
							(B)the benefit or
			 program is continued by the FHA.
							(2)Cost
			 differential
							(A)In
			 generalThe difference in the
			 costs between the benefits which would have been provided by the Department of
			 Housing and Urban Development and those provided by this section shall be paid
			 by the FHA.
							(B)Health
			 insurance-If any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued by
			 the FHA, the employee shall be permitted to select an alternate Federal health
			 insurance program not later than 30 days after the date of such election or
			 notice, without regard to any other regularly scheduled open season.
							288.Transfer of
			 property and facilitiesUpon
			 the expiration of the transition period, all property of the Department of
			 Housing and Urban Development relating to the functions transferred under
			 section 284 shall transfer to the FHA.
				289.Effective
			 dateThis subtitle shall take
			 effect on the date of the enactment of this Act.
				ERelated amendments
			 and provisions
				291.GNMA
			 authorityTitle III of the
			 National Housing Act is
			 amended—
					(1)in section 301(5) (12 U.S.C. 1716(5)), by
			 inserting after federally owned mortgage portfolios the
			 following: (including any owned by the Federal Housing
			 Administration);
					(2)in section 302 (12
			 U.S.C. 1717)—
						(A)in subsection
			 (b)(1), by inserting , the FHA Reform
			 and Modernization Act of 2013, after National
			 Housing Act each place such term appears; and
						(B)in subsection
			 (c)(2), by inserting after subparagraph (F) the following new
			 subparagraph:
							
								(G)The Federal Housing
				Administration.
								;
				and
						(3)in section 306(g)
			 (12 U.S.C. 1721(g))—
						(A)in the clause (ii)
			 of the first sentence of paragraph (1), by inserting or the
			 FHA Reform and Modernization Act of
			 2013 before , or which are insured;
			 and
						(B)in paragraph
			 (3)(A), by inserting under the FHA
			 Reform and Modernization Act of 2013 or are insured after
			 Federal Housing Administration.
						292.Repeal of
			 certain FHA programs
					(a)RepealsEffective upon the expiration of the 2-year
			 period that begins upon the date of the enactment of this Act, the following
			 sections are repealed:
						(1)Home equity
			 conversion mortgage programSection 255 of the National Housing Act (12
			 U.S.C. 1715z–20).
						(2)Mortgage
			 insurance for hospitalsSection 242 (12 U.S.C. 1715z–7).
						(b)Conforming
			 amendments
						(1)The penultimate sentence of section 212(a)
			 (12 U.S.C. 1715c(a)) is amended by inserting after section 242
			 each place such term appears the following: (as such section was in
			 effect immediately before the effective date under section 292(a) of the
			 FHA Reform and Modernization Act of
			 2013).
						(2)Section 223 (12
			 U.S.C. 1715n) is amended—
							(A)in subsection
			 (a)(7), in the matter preceding subparagraph (A), by inserting before the first
			 comma the following: but not including a mortgage insured under section
			 242 (as such section was in effect immediately before the effective date
			 under section 292(a) of the FHA Reform and
			 Modernization Act of 2013);
							(B)in subsection
			 (d)(2)(A)—
								(i)in
			 clause (i) by striking and  at the end; and
								(ii)by
			 inserting before the semicolon at the end the following: and (iii) shall
			 not be insured under section 242 (as such section was in effect immediately
			 before the effective date under section 292(a) of the
			 FHA Reform and Modernization Act of
			 2013); and
								(C)in subsection
			 (f)—
								(i)in
			 paragraph (1)—
									(I)by striking
			 existing hospital (or; and
									(II)by striking
			 thereof) and inserting thereof; and
									(ii)in
			 paragraph (4)—
									(I)in the matter
			 preceding subparagraph (A), by striking existing hospital
			 (or;
									(II)in the matter
			 preceding subparagraph (A), by striking thereof) and inserting
			 thereof,;
									(III)in subparagraphs
			 (A), (B), and (C)—
										(aa)by
			 striking existing hospital (or each place such term appears;
			 and
										(bb)by striking thereof) each
			 place such term appears and inserting thereof; and
										(IV)in subparagraph
			 (D), by striking or of section 242 (for the existing hospital proposed
			 to be refinanced).
									(3)Section 541(a) (12
			 U.S.C. 1735f–19(a)) is amended by inserting after section 242 of this
			 Act the following: , as such section was in effect immediately
			 before the effective date under section 292(a) of the
			 FHA Reform and Modernization Act of
			 2013.
						(c)Savings
			 Provisions
						(1)Effect of
			 repealsThe repeals under subsection (a) shall not affect any
			 legally binding obligations entered before the effective date of such
			 repeals.
						(2)Insurance
			 authorityNotwithstanding the repeals under subsection (a), the
			 Secretary (or the FHA, pursuant to subtitle D of this title) may insure any
			 mortgage for which a commitment to insure under section 242 or 255 of the
			 National Housing Act was made before the expiration of the period referred to
			 in subsection (a). Any such mortgage insured under such section 242 or 255
			 shall be subject to the terms of such section as in effect immediately before
			 the expiration of such period.
						(3)Savings
			 provisionAny funds or activities subject, before the effective
			 date of the repeals under subsection (a) of this section, to section 242 or 255
			 of the National Housing Act shall continue to be governed by such sections as
			 in effect immediately before such effective date.
						293.Conforming
			 amendments
					(a)Penalties for
			 equity skimmingParagraph (1)
			 of section 912 of the Housing and Urban Development Act of 1970 (12 U.S.C.
			 1709–2(1)) is amended by inserting or Federal Housing
			 Administration after Housing and Urban
			 Development.
					(b)Fraudulently
			 misappropriated mortgage proceedsSection 819 of the Housing and
			 Community Development Act of 1974 (12 U.S.C. 1701l–1) is amended—
						(1)by inserting
			 or the Federal Housing Administration after Secretary of
			 Housing and Urban Development; and
						(2)by inserting
			 or such Administration, as appropriate, before has
			 reason.
						(c)Unauthorized use
			 of multifamily housing assets and incomeSection 421 of the
			 Housing and Community Development Act of 1987 (12 U.S.C. 1715z–4a) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)by
			 inserting or the FHA, as applicable, after
			 Secretary’);
								(ii)by
			 inserting or by the FHA pursuant to the
			 FHA Reform and Modernization Act of
			 2013 after National Housing Act;
			 and
								(iii)in
			 the last sentence, by inserting or the FHA after
			 Secretary each place such term appears;
								(B)in paragraph (2), by inserting or
			 the FHA Reform and Modernization Act of
			 2013 before the first comma; and
							(2)in subsections (b)
			 through (e)—
							(A)by inserting
			 or the FHA, as applicable, after Secretary, each
			 place such term appears; and
							(B)by inserting
			 or the FHA, as applicable, after Secretary each
			 place such term appears (except the penultimate occurrence in subsection
			 (c)).
							(d)Single family
			 mortgage foreclosureThe Single Family Mortgage Foreclosure Act
			 of 1994 (12 U.S.C. 3751 et seq.) is amended—
						(1)in section 802(b)(1) (12 U.S.C.
			 3751(b)(1)), by inserting or by the FHA pursuant to the
			 FHA Reform and Modernization Act of
			 2013 before the semicolon;
						(2)in section 803(10)(A) (12 U.S.C.
			 3752(10)(A))—
							(A)in subparagraph
			 (A), by striking or at the end;
							(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
							(C)by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)is held by the FHA pursuant to the
				FHA Reform and Modernization Act of
				2013; or
									;
				and
							(3)by adding at the
			 end the following new section:
							
								820.Authority of
				FHAAfter the expiration of
				the transition period under section 281 of the
				FHA Reform and Modernization Act of
				2013, any reference in sections 804 through 819 of this Act to
				the Secretary shall be considered to also refer to the FHA (as established
				pursuant to subtitle A of such Act), but only with respect to single family
				mortgages described in section
				803(10)(B).
								.
						(e)Multifamily
			 mortgage foreclosureThe Multifamily Mortgage Foreclosure Act of
			 1981 (12 U.S.C. 3701 et seq.) is amended—
						(1)in section 363(2) (12 U.S.C. 3702(2)), by
			 adding after and below subparagraph (E) the following:
							
								Such term
				includes a mortgage on a property consisting of 5 or more dwelling units that
				is held by the FHA pursuant to the FHA Reform
				and Modernization Act of
				2013..
						(2)by adding at the
			 end the following new section:
							
								369J.Authority of FHAAfter the expiration of the transition
				period under section 281 of the FHA Reform
				and Modernization Act of 2013, any reference in sections 364
				through 369I of this Act to the Secretary shall be considered to also refer to
				the FHA (as established pursuant to subtitle A of such Act), but only with
				respect to multifamily mortgages described in the last sentence of section
				363(2).
								.
						294.Rule of
			 constructionNotwithstanding
			 any other evidence of the intent of the Congress, it is hereby declared to be
			 the intent of Congress that the provisions of this title shall be construed
			 broadly to achieve the purposes of the title, and the provisions of any other
			 Act that must be construed with any provision of this title shall similarly be
			 construed to achieve the purposes of this title to the extent reasonably
			 possible. This section shall take effect on the date of the enactment of this
			 Act.
				295.Effective
			 dateThe amendments made by
			 this subtitle shall be made, and shall apply beginning on, the expiration of
			 the transition period under section 281.
				IIIBuilding a New
			 Market Structure
			ANational Mortgage
			 Market Utility
				301.Short
			 titleThis subtitle may be
			 cited as the National Mortgage Market
			 Utility Act of 2013.
				302.Findings and
			 purposes
					(a)FindingsThe Congress finds that—
						(1)the liquidity and
			 efficiency of the national housing finance market is enhanced by a robust
			 secondary market for residential mortgage loans, including securities backed by
			 residential mortgage loans;
						(2)the financial
			 crisis that began in 2007 revealed weaknesses in the market infrastructure
			 related to residential mortgage-backed securities, including—
							(A)weaknesses in
			 standards—
								(i)for
			 underwriting and servicing residential mortgage loans that may be collateral
			 for mortgage-backed securities; and
								(ii)for
			 issuers and trustees of such securities;
								(B)weaknesses in the
			 manner of recording and registering ownership and security interests in
			 residential mortgage loans that backed pools of securities; and
							(C)weaknesses in the
			 availability of information to assess performance of pools;
							(3)weaknesses
			 revealed in the financial crisis created uncertainty and impeded timely and
			 successful resolution of troubled residential mortgage loans, and have impeded
			 the return of private capital to the market for securities backed by
			 residential mortgage loans in the absence of a Federal guarantee of timely
			 payment of principal and interest to investors; and
						(4)improved standards
			 and information availability and a national system for registering
			 mortgage-related documents, including notes, mortgages and deeds of trust, and
			 ownership and security interests established therein, with standard procedures
			 for demonstrating the right to act with regard to such notes or other
			 registered data, would assist in addressing these weaknesses.
						(b)PurposesThe
			 purposes of the national mortgage market utility created by this title
			 are—
						(1)to enhance
			 efficiency, liquidity, and security in the secondary market for residential
			 mortgages, including mortgage-backed securities;
						(2)to establish
			 standards related to originating and servicing eligible collateral and for
			 issuers and trustees of qualified securities, which would be exempt from the
			 Securities Act of 1933;
						(3)to improve
			 uniformity, quality and accessibility of information related to the performance
			 of residential mortgage loans;
						(4)to operate a
			 common securitization platform that could be available to issuers of
			 residential mortgage-backed securities;
						(5)to foster the use
			 and uniformity of electronic methods for the creation, authentication,
			 transmission, storage, and availability of materials relating to
			 mortgages;
						(6)to provide a
			 central repository for notes, mortgages, and other mortgage-related
			 information, and address problems that can arise when paper notes cannot be
			 produced, due to loss or destruction as a result of natural disaster or other
			 causes; and
						(7)to provide a
			 uniform procedure for demonstrating the right to act with regard to such notes
			 or other registered data for all actions in any State or Federal proceeding,
			 judicial or nonjudicial, involving such notes or other data.
						303.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)AffiliateWith
			 respect to the Utility, the term affiliate means any entity that
			 controls, is controlled by, or is under common control with, the
			 Utility.
					(2)AgencyThe
			 term Agency means the Federal Housing Finance Agency.
					(3)DepositorThe
			 term depositor means—
						(A)any person
			 authorized to submit documents or data for registration with the Repository;
			 and
						(B)any person
			 qualified pursuant to section 331 (relating to organization and operation of
			 the Repository) to inform the Repository of—
							(i)newly identified
			 interest holders, whether through creation, assignment, or transfer; or
							(ii)changes to
			 interests of existing holders, including through modification, amendment, or
			 restatement of, or discharge related to, any registered mortgage-related
			 document.
							(4)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
					(5)Eligible
			 collateralThe term eligible collateral means a
			 residential mortgage loan that meets any standard for mortgage classification
			 established pursuant to section 322 (relating to standards for qualified
			 securities).
					(6)EnterpriseThe
			 term enterprise means—
						(A)the Federal
			 National Mortgage Association and any affiliate thereof, and
						(B)the Federal Home
			 Loan Mortgage Corporation and any affiliate thereof.
						(7)Mortgage-related
			 documentThe term mortgage-related document means
			 any document or other information or data related to the use of residential
			 real estate as security for a loan, including documents establishing an
			 obligation to repay a loan secured by residential real estate, establishing a
			 security interest in real estate, establishing the value of the real estate at
			 the time the security interest is created, and insuring clear title to
			 residential real estate pledged as security, or as the Director by regulation
			 may define. Such documents may include electronic documents.
					(8)OrganizerThe
			 term organizer means the person or entity that establishes the
			 Utility.
					(9)ParticipantThe
			 term participant means any person authorized to use data
			 maintained or created by the Repository that is not otherwise available to the
			 public.
					(10)PlatformThe
			 term Platform means the securitization infrastructure announced by
			 the Federal Housing Finance Agency on October 4, 2012, and as developed by an
			 enterprise or the enterprises in conservatorship, under authority of the
			 Federal Housing Finance Agency pursuant to the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992.
					(11)RepositoryThe
			 term Repository means the national mortgage data repository
			 organized under section 331.
					(12)UtilityThe
			 term Utility means the national mortgage market utility
			 established under section 311.
					(13)Utility-affiliated
			 partyThe term utility-affiliated party
			 means—
						(A)any director,
			 officer, employee or controlling stockholder of, or agent for, the
			 Utility;
						(B)any shareholder,
			 affiliate, consultant, or joint venture partner of the Utility, and any other
			 person, as determined by the Director (by regulation or on a case-by-case
			 basis) that participates in the conduct of the affairs of the Utility;
						(C)any independent
			 contractor of the Utility (including any attorney, appraiser or accountant)
			 if—
							(i)the
			 independent contractor knowingly or recklessly participates in any violation of
			 law or regulation, any breach of fiduciary duty or any unsafe or unsound
			 practice; and
							(ii)such violation,
			 breach or practice caused, or is likely to cause, more than a minimal financial
			 loss to, or a significant adverse effect on, the Utility.
							1Establishment and
			 authority of the Utility
					311.Establishment
						(a)Authority of
			 DirectorUnder such
			 regulations as the Director may prescribe, the Director shall provide for the
			 organization, incorporation, examination, operation, and regulation of a
			 national mortgage market utility (Utility), and issuance of a
			 charter for such Utility. The Utility shall be organized, operated, and managed
			 as a not-for-profit entity.
						(b)Formation of
			 Utility; application
							(1)FormationSubject to the terms of this subtitle and
			 any regulations issued by the Director, a person or entity may file an
			 application with the Director to establish the Utility. The Utility may be
			 chartered as a corporation, mutual association, partnership, limited liability
			 corporation, cooperative, or any other organizational form that the applicant
			 may deem appropriate.
							(2)Contents of
			 applicationAn application for establishment of the Utility shall
			 include—
								(A)the proposed
			 articles of association;
								(B)a statement of the
			 general object and purpose of the Utility, consistent with the provisions of
			 this subtitle;
								(C)the proposed
			 capitalization and business plan for the Utility;
								(D)the proposed State
			 whose law would govern, by election of the applicant, the operation of the
			 Utility to the extent not otherwise covered by this subtitle;
								(E)information on the
			 financial resources of the applicant;
								(F)a statement of the
			 relevant housing finance experience of the applicant;
								(G)identification of
			 the proposed senior managers of the Utility, and the relevant experience of
			 such individuals; and
								(H)any other
			 information the Director determines to be necessary to evaluate the background,
			 experience, and integrity of the applicant and the proposed senior managers, or
			 information otherwise relevant to determine the likely success of the proposed
			 Utility.
								(c)Issuance of
			 charter and chartering criteria
							(1)CharterNot later than the end of the 2-year period
			 following the date of the enactment of this Act, the Director shall issue a
			 charter for the Utility to the applicant that the Director determines, in the
			 Director’s sole discretion, has the managerial, financial, and operational
			 resources to succeed, consistent with the purposes of this subtitle. At the
			 discretion of the Director, the charter may require the Utility to obtain
			 specific approval from the Director before commencing any business operation,
			 including operations related to the Platform or the Repository, which approval
			 shall be provided when the Director determines, in the Director’s sole
			 discretion, that the Utility demonstrates appropriate operational, managerial,
			 and governance capability with regard to such operation, including successful
			 completion of testing and transition periods.
							(2)Chartering
			 criteriaIn making a determination under paragraph (1), the
			 Director shall consider the competence, experience, and integrity of the
			 applicant and proposed senior managers of the Utility, and the financial and
			 operational resources and future prospects of the Utility. The Director may not
			 issue a charter if the applicant fails to—
								(A)comply with all
			 applicable formation requirements;
								(B)provide all
			 information requested by the Director;
								(C)demonstrate the
			 competence, experience, and integrity necessary to operate the Utility in a
			 safe and sound manner;
								(D)demonstrate
			 sufficient financial resources necessary to operate the Utility in a safe and
			 sound manner;
								(E)provide the Director with assurances that
			 it will operate and maintain the Platform in an open-access manner that does
			 not discriminate against eligible loan originators, aggregators, or qualified
			 issuers; or
								(F)provide the
			 Director with assurances that the Utility will make available to the Director,
			 on an on-going basis, such information on the operation and activities of the
			 Utility, or any affiliate of the Utility, that the Director deems necessary to
			 ensure the safe and sound operation of the Utility and to enforce compliance
			 with this subtitle.
								(3)Explanation For
			 DenialWithin 30 days of denying any application for the issuance
			 of a charter under this section, the Director shall provide the applicant with
			 a written explanation of the basis for the denial.
							(d)Authority To
			 Suspend
							(1)In
			 generalThe authority of the Director shall include the authority
			 to suspend the charter of the Utility, if the Director determines, in the
			 Director’s discretion, that—
								(A)the organizers
			 have failed to make adequate progress in establishing the Utility or any
			 business operation;
								(B)the organizers engaged in waste of
			 appropriated funds made available for establishment of the Repository;
			 or
								(C)such suspension is
			 necessary for any other reason related to safe and sound operation of the
			 Utility.
								(2)RulemakingThe
			 Director shall issue regulations to address suspension of the charter,
			 including a process for remediation.
							(e)Status
							(1)Not a Federal
			 Government instrumentalityThe Utility is not, and shall not be deemed
			 to be, a department, agency, or instrumentality of the United States Government
			 and shall not be subject to title 5 or 31 of the United States Code.
							(2)SupervisionNotwithstanding
			 any other provision of law, the Utility shall be subject to the exclusive
			 supervision and regulation by the Agency, and shall not be subject to
			 supervision or regulation by any other Federal department or agency or by any
			 State. The Utility is authorized to conduct its business without regard to any
			 qualification or similar statute in any State.
							(3)Exemption from
			 taxationThe Utility shall be exempt from all taxation imposed by
			 the United States, any territory, dependency, or possession of the United
			 States or any State, county, municipality, or local taxing authority, except
			 that any real property of the Repository shall be subject to State,
			 territorial, county, municipal, or local taxation to the same extent according
			 to its value as other real property.
							(f)DirectorsThe Utility shall be governed by a board of
			 directors, which shall consist of a number of directors determined by the
			 Director to meet the needs of the Utility, of which—
							(1)not less than two
			 members shall be from larger financial institutions;
							(2)not less than two
			 members shall be from smaller financial institutions;
							(3)not less than two
			 members shall have expertise in residential mortgage securitizations,
							(4)not less than two
			 members shall have expertise in legal and electronic documentation and systems;
			 and
							(5)such other members
			 as the Director may provide, who shall have such qualifications as the Director
			 may establish in the charter or by regulation to meet the requirements for
			 independence and any provisions of applicable State law.
							(g)Reports to
			 CongressCommencing with the first annual report of the Director
			 following the date of the enactment of this Act, the annual report of the
			 Director under section 1319B of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4521) shall include a description
			 of the Agency’s activities with regard to organization, incorporation,
			 examination, operation, and regulation of the Utility.
						312.General powers;
			 authorized and prohibited activities
						(a)General
			 PowersThe Utility
			 may—
							(1)adopt and use a
			 corporate seal;
							(2)determine a State
			 whose law will govern the corporate business activities of the Utility;
							(3)adopt, amend, and
			 repeal by-laws;
							(4)sue or be sued,
			 subject to section 334 (relating to judicial review);
							(5)make contracts,
			 incur liabilities, borrow money, and issue notes, bonds, or other
			 obligations;
							(6)purchase, receive,
			 hold, and use real and personal property and other assets necessary for the
			 conduct of its operations;
							(7)elect or appoint
			 directors, officers, employees and agents, subject to section 311(f);
			 and
							(8)upon receipt of
			 the Director’s prior written approval, establish subsidiaries or affiliates
			 that shall be subject to the same rights, duties and responsibilities as the
			 Utility.
							(b)Authorized
			 activitiesIn addition to the general powers under subsection
			 (a), the Utility shall—
							(1)develop standards
			 related to originating, servicing, pooling, and securitizing residential
			 mortgage loans in accordance with part 2;
							(2)operate and
			 maintain the Platform and establish fees for use of the Platform;
							(3)establish the
			 Repository and establish fees for registration of mortgage-related documents
			 and maintenance and use of data of the Repository, in accordance with part
			 3;
							(4)perform any other
			 service or engage in any other activity that the Director determines, by
			 regulation or order, to be incidental to the activities enumerated in this
			 subsection; and
							(5)establish fees for
			 the provision of other related or incidental services not inconsistent with the
			 purposes of this subtitle.
							(c)Prohibited
			 activitiesThe Utility shall not—
							(1)originate,
			 service, insure, or guarantee any residential mortgage or other financial
			 instrument that is associated with a residential mortgage;
							(2)guarantee timely
			 payment of principal or interest on any mortgage-related security;
							(3)adopt access rules or fees for the Platform
			 the effect of which is to discriminate against eligible loan originators,
			 aggregators, or qualified issuers based on size, composition, business line, or
			 loan volume; or
							(4)perform any
			 service or engage in any activity other than those authorized under this
			 subtitle, unless such activity has been determined by the Director to be
			 incidental to an authorized activity.
							313.Transfer of
			 ownership of Platform
						(a)ValuationNot later than the end of the 6-month
			 period beginning on the date of the enactment of this Act, the Director shall
			 determine a method for recovering the cost to each enterprise of developing the
			 Platform, in consultation with Treasury, and agree on a valuation of the
			 Platform upon transfer to the Utility.
						(b)TransferNot
			 later than the end of the 1-year period beginning on the date of the issuance
			 of the charter of the Utility by the Director, the Director shall oversee the
			 transfer to the Utility of ownership of the Platform. At the time of such
			 transfer, the value of the Platform as established in accordance with
			 subsection (a) shall be deemed transferred to the Utility, and shall be repaid
			 to the Treasury of the United States by the Utility within 10 years after such
			 transfer.
						(c)Availability to
			 DirectorAfter transfer of the Platform to the Utility, to the
			 extent feasible the Platform shall be made available to the Agency on terms and
			 conditions applicable to other users, to assist with managing the wind-down of
			 any enterprise for which the Agency has been appointed conservator or receiver
			 pursuant to section 1367 of the Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4617).
						314.Funding
						(a)Initial
			 fundingThere is authorized
			 to be appropriated $150,000,000 for the establishment and initial oversight,
			 regulation, and supervision of the Utility and its operation.
						(b)Repayment of
			 Initial FundingThe Utility shall repay to the Treasury of the
			 United States the amount of the initial funding provided in subsection (a)
			 within the 10-year period beginning on the date that the Utility is
			 chartered.
						(c)Ongoing
			 funding
							(1)Collection of
			 FeesAfter establishment, all expenses of the Utility shall be
			 paid for by fees collected based on services provided by and operations of the
			 Utility.
							(2)Establishment of
			 fee scheduleThe Utility shall—
								(A)establish, subject
			 to the approval of the Director, a fee schedule and may differentiate fees
			 based on classes or types of services, operations, and users of services or
			 operations, and such differentiation shall not be deemed discriminatory;
			 and
								(B)review and publish
			 the fee schedule not less frequently than annually, but may review, revise, and
			 publish the schedule more frequently than annually.
								315.Regulation,
			 supervision, and enforcement
						(a)General
			 oversightThe Director shall
			 exercise, by rule, order, or guidance, oversight of the Utility, which shall
			 include the authority to regulate, supervise, and examine the Utility and take
			 enforcement actions against the Utility or any Utility-affiliated party,
			 consistent with the provisions of the Federal Housing Enterprise Financial
			 Safety and Soundness Act of 1992.
						(b)Scope of
			 AuthorityThe authority of the Director under this section shall
			 include the authority to exercise such incidental powers as may be necessary or
			 appropriate to fulfill the duties and responsibilities of the Director in the
			 oversight, supervision, and regulation of the Utility.
						(c)Division of
			 Utility regulationThe Director shall establish within the Agency
			 a Division of Utility Regulation, which shall—
							(1)be headed by a
			 Deputy Director designated by the Director from among individuals who are
			 citizens of the United States who have a demonstrated understanding of
			 financial management or oversight and of mortgage securities markets and
			 housing finance; and
							(2)as requested by
			 the Director, conduct examination and supervision activities, gather any
			 information attendant to such activities, and provide recommendations to the
			 Director regarding the safe and sound operation of the Utility and regarding
			 any requests to revise, alter, or amend existing or proposed activities.
							(d)Consultation
			 with Other AgenciesIn exercising authority to regulate and
			 supervise the Utility, the Director shall consult with other Federal
			 departments and agencies that regulate or supervise entities, institutions, or
			 companies that are or may become subject to standards, rules, processes, or
			 procedures developed by the Utility (including issuers through the Platform and
			 depositors or participants in the Repository), including the Bureau of Consumer
			 Financial Protection and any appropriate Federal banking agency (as defined
			 under section 3 of the Federal Deposit Insurance Act).
						(e)Annual
			 AssessmentThe Director shall establish and collect from the
			 Utility an annual assessment in an amount not exceeding the amount sufficient
			 to provide for reasonable costs (including administrative costs) and expenses
			 of the Agency related to its oversight of the Utility. The amounts received by
			 the Director from assessments under this section shall not be construed to be
			 Government or public funds or appropriated money. Notwithstanding any other
			 provision of law, the amounts received by the Director from assessments under
			 this section shall not be subject to apportionment for the purpose of chapter
			 15 of title 31, United States Code, or under any other authority.
						316.Civil and
			 criminal liability
						(a)Use of
			 names
							(1)In
			 generalExcept as expressly authorized by statute of the United
			 States, no person or organization (except the Repository, Utility, and
			 Platform) shall use the term National Mortgage Market Utility,
			 Common Securitization Platform, or National Mortgage Data
			 Repository, or such other name as the Director may establish in the
			 charter of the Utility or any combination of words that appears to indicate
			 that such use of the term conflicts with the operation of the Utility or any
			 function created herein. No individual or organization shall use or
			 display—
								(A)any sign, device,
			 or insignia prescribed or approved by the Utility for use of display by the
			 Utility;
								(B)any copy,
			 reproduction or colorable imitation of any such sign, device, or insignia;
			 or
								(C)any sign, device
			 or insignia reasonably calculated to convey the impression that it is a sign,
			 device or insignia used by the Utility or prescribed by the Utility contrary to
			 policies or procedures of the Utility prohibiting, limiting or restricting such
			 use by any individual or organization.
								(2)ReliefThe
			 Agency or Utility may seek to enjoin or recover damages for any breach of this
			 section and refer to the Attorney General any matters that may constitute
			 criminal activity for a breach of this section.
							(b)Exclusive
			 operation of the RepositoryExcept as expressly authorized by
			 statute of the United States, no person or organization (except the Utility)
			 shall operate a national registry or repository of mortgage-related documents.
			 Any State of the United States may operate a State registry or repository
			 system, subject to the laws of that State, provided that any such State
			 registry or repository system does not conflict with the Repository or the
			 purposes of this subtitle.
						(c)Actions for
			 breachIn any action for breach of contract, including breach of
			 representation or warranty, or breach of privacy related to data collected and
			 maintained by the Repository, no prevailing party may recover more than an
			 amount established by the Director, by regulation. When issuing any such
			 regulation, the Director shall take into consideration intentional, willful,
			 reckless, or negligent actions or omissions. Such regulations shall be reviewed
			 not less frequently than annually, and may be revised in the Director’s
			 discretion.
						2Standards for
			 qualified securities
					321.Qualified
			 securitiesFor purposes of
			 this subtitle, the term qualified security means a security
			 that—
						(1)is collateralized
			 by a class, or multiple classes, of residential mortgages established under
			 section 322(a);
						(2)is issued in
			 accordance with a standard form securitization agreement under section
			 322(b);
						(3)is issued by a
			 qualified issuer in accordance with section 322(g);
						(4)is issued through
			 the Platform; and
						(5)is not guaranteed,
			 in whole or in part, by the United States Government.
						322.Standards for
			 qualified securities
						(a)Standard
			 mortgage classifications
							(1)Establishment of
			 mortgage classificationsThe
			 Utility shall prescribe classifications for residential mortgages having
			 various degrees of credit risk, ranging from a classification of mortgages
			 having little to no credit risk to a classification of mortgages having higher
			 credit risk. In prescribing such classifications the Utility shall seek to
			 allow for the pricing of credit risk, allow for the trading of securities
			 collateralized by each classification of mortgages established pursuant to this
			 subsection in the forward market, and maintain well-functioning liquid markets
			 in securities collateralized by each of the classifications of mortgages
			 established pursuant to this subsection.
							(2)Underwriting
			 CriteriaFor each classification of mortgages established under
			 paragraph (1), the Utility shall establish standards for each of the following
			 underwriting criteria:
								(A)Debt-to-Income
			 RatioThe ratio of the amount of the total monthly debt of the
			 mortgagor to the amount of the monthly income of the mortgagor.
								(B)Loan-to-Value
			 RatioThe ratio of the principal obligation under the mortgage to
			 the value of the residence subject to the mortgage, at the time of mortgage
			 origination.
								(C)Credit
			 HistoryInformation on the credit history of the mortgagor,
			 including credit scores of the mortgagor.
								(D)Loan
			 DocumentationThe extent of loan documentation and verification
			 of the financial resources of the mortgagor used to qualify the mortgagor for
			 the mortgage, including any appraisal.
								(E)OccupancyWhether
			 the residence subject to the mortgage is occupied by the mortgagor.
								(F)Credit
			 EnhancementWhether any mortgage insurance or other type of
			 insurance or credit enhancement was obtained at the time of origination.
								(G)Loan Payment
			 Terms
									(i)In
			 generalThe terms of the
			 mortgage that determine the magnitude and timing of payments due from the
			 mortgagor, including the term to maturity of the mortgage, the frequency of
			 payment, the type of amortization, any prepayment penalties, and whether the
			 interest rate is fixed or may vary.
									(ii)Inclusion of
			 30-Year Fixed Interest RateTerms established under clause (i)
			 shall include a 30-year fixed interest rate mortgage.
									(H)OtherSuch
			 other underwriting criteria as the Utility may establish, consistent with the
			 goals of this subtitle.
								(3)DefinitionsThe
			 Utility shall, for purposes of this subsection, prescribe definitions for each
			 of the following terms:
								(A)MortgageThe
			 term mortgage, which definition shall include only mortgages on
			 residential properties.
								(B)DefaultThe
			 term default, with respect to a mortgage.
								(C)DelinquencyThe
			 term delinquency, with respect to a mortgage.
								(D)Loan
			 documentationThe term loan documentation, with
			 respect to a mortgage.
								(E)Additional
			 TermsSuch other terms as the Utility may establish.
								(b)Standard Form
			 Securitization Agreements
							(1)In
			 generalThe Utility shall
			 develop, adopt, and publish standard form securitization agreements for
			 eligible collateral.
							(2)Required
			 ContentThe standard form securitization agreements to be
			 developed under paragraph (1) shall include terms relating to—
								(A)pooling and
			 servicing;
								(B)purchase and
			 sale;
								(C)representations
			 and warranties, including representations and warranties as to compliance or
			 conformity with standards established by the Utility, as appropriate;
								(D)indemnification
			 and remedies, including principles of a repurchase program that will ensure an
			 appropriate amount of risk retention under the representations and warranties
			 set forth under subparagraph (C); and
								(E)the qualification,
			 responsibilities, and duties of trustees.
								(c)Registration
			 with the RepositoryThe Utility shall require that any
			 mortgage-related document associated with eligible collateral for qualified
			 securities be registered with the Repository.
						(d)Standards for
			 ServicingThe Utility shall develop, adopt, and publish—
							(1)servicing
			 standards, including for the modification, restructuring, or work-out of any
			 mortgage that serves as collateral for a qualified security; and
							(2)a
			 servicer succession plan, which may include provisions for—
								(A)a specialty
			 servicer that can replace the existing servicer if the performance of the
			 mortgage pool deteriorates to specified levels; and
								(B)a plan to achieve
			 consistency in servicing systems related to systematic note-taking, consistent
			 mailing addresses, and other points of contact for borrowers to use, among
			 other items.
								(e)Standards for
			 Servicer ReportingThe Utility shall develop, adopt, and publish
			 standards for the reporting obligations of servicers of any mortgage that
			 serves as collateral for a qualified security.
						(f)Standards for
			 AggregatorsThe Utility may develop, adopt, and publish standards
			 for aggregation of eligible collateral by entities, institutions, or companies
			 other than an issuer. Notwithstanding any such standards developed by the
			 Utility, any Federal Home Loan Bank may act as an aggregator and offer the
			 service of aggregation to any member of such Bank, subject to regulations
			 prescribed by the Director.
						(g)Standards for
			 Qualified Issuers
							(1)In
			 GeneralThe Utility shall
			 develop, adopt, and publish standards for an issuer to qualify as a qualified
			 issuer. Such standards shall only include—
								(A)the experience,
			 financial resources, and integrity of the issuer and its principals, including
			 compliance history with Federal and State laws;
								(B)the adequacy of
			 insurance and fidelity coverage of the issuer with respect to errors and
			 omissions; and
								(C)a requirement that
			 the issuer submit audited financial statements to the Utility, who shall make
			 such statements publicly available through the Utility’s Web site.
								(2)Application
			 process
								(A)In
			 generalThe Utility shall
			 establish an application process for the qualification of issuers, in such form
			 and manner and requiring such information as the Utility may prescribe, in
			 accordance with standards adopted under paragraph (1).
								(B)ApprovalThe
			 Utility shall approve any application made pursuant to subparagraph (A) unless
			 the issuer does not meet the standards adopted under paragraph (1).
								(C)PublicationThe
			 Agency shall publish a list of newly qualified issuers in the Federal Register
			 and the Utility shall maintain an updated list of qualified issuers on the
			 Utility’s Web site.
								(3)Review and
			 revocation of qualified status
								(A)In
			 GeneralThe Utility may
			 review the status of a qualified issuer if the Utility is notified that a claim
			 has been made against the issuer by a trustee with respect to a violation of a
			 contractual term in a securitization document of the issuer.
								(B)Revocation
									(i)In
			 generalSubject to
			 subparagraph (C), if the Utility determines, subject to the approval of the
			 Director, in a review pursuant to subparagraph (A), that an issuer no longer
			 meets the standards for qualification, the Utility shall revoke the issuer’s
			 qualified status.
									(ii)ConstructionThe
			 revocation of an issuer’s qualified status under this subparagraph
			 shall—
										(I)have no effect on
			 the qualified status of any security issued before such revocation; and
										(II)not relieve the
			 issuer of any obligation associated with any representation or warranty or any
			 repurchase obligations related to any qualified security issued before such
			 revocation.
										(C)Grace
			 PeriodThe Utility shall establish standards by which a qualified
			 issuer who no longer meets the standards for qualification may remediate and
			 return to meeting the standards, without losing the issuer’s qualified
			 status.
								(D)PublicationThe
			 Agency shall publish a list of issuers who are no longer qualified in the
			 Federal Register and the Utility shall maintain an updated list of such issuers
			 on the Utility’s Web site.
								(h)Standards for
			 Trustees
							(1)In
			 GeneralThere shall at all
			 times be one or more trustee for each pool of mortgages that acts as collateral
			 for a qualified security.
							(2)RulemakingThe
			 Director shall issue regulations regarding the qualifications of trustees under
			 paragraph (1) that shall, to the extent practicable, be consistent with the
			 qualification provisions applicable to trustees under section 310(a) of the
			 Trust Indenture Act of 1934 (15 U.S.C. 77jjj(a)).
							(3)Conflicts of
			 InterestThe Director shall issue conflict of interest
			 regulations that apply to a qualified trustee. Such regulations shall, to the
			 extent practicable, be consistent with those conflict of interest provisions
			 applicable to an indenture trustee under section 310(b) of the Trust Indenture
			 Act of 1934 (15 U.S.C. 77jjj(b)).
							(4)Reporting of
			 ClaimsAny time a trustee brings a claim against a qualified
			 issuer on behalf of investors with respect to a standard form securitization
			 agreement, the trustee shall notify the Director of such claim.
							(5)Protection of
			 Investor RightsFor the purpose of protecting investor rights,
			 each trustee shall—
								(A)maintain a list of
			 all investors (beneficial owners) in a qualified security;
								(B)update such list
			 from time to time;
								(C)not make such list
			 available to investors (beneficial owners); and
								(D)act as a means to
			 communicate information about the qualified security to investors (beneficial
			 owners) and act as a means for investors (beneficial owners) to communicate
			 with each other.
								(6)No Liability for
			 Certain CommunicationsA trustee shall not be liable for the
			 content of any information provided to the trustee by an investor (beneficial
			 owner) that the trustee communicates to another investor (beneficial
			 owner).
							(7)Investor
			 (Beneficial Owner) Notification of TrusteeA person who becomes
			 an investor (beneficial owner) in a qualified security shall promptly notify
			 the trustee of such security of the change in ownership.
							(i)Independent
			 Third PartyIf the majority of investors (beneficial owners) in a
			 pool of qualified securities chooses to hire an independent third party to act
			 on behalf of the best interests of the investors (beneficial owners), such
			 party shall—
							(1)be granted access
			 to the loan documents for the mortgage loans backing such security and all
			 servicing reports the servicer provides to investors (beneficial owners) or the
			 trustee;
							(2)be granted access
			 to the list of investors (beneficial owners) maintained by the trustee, on the
			 condition that the independent third party will not make the list available to
			 the investors (beneficial owners); and
							(3)have the right, on
			 behalf of the investors (beneficial owners), to inform the trustee of such
			 securities of any breach of the securitization agreement identified by the
			 third party.
							(j)Mandatory
			 Arbitration
							(1)In
			 generalAll disputes between
			 an owner of a qualified security and the qualified issuer of such security
			 relating to representations and warranties shall be subject to mandatory
			 arbitration procedures established by the Utility, in accordance with current
			 market practices.
							(2)Selection of
			 ArbitratorInvestors (beneficial owners) and issuers subject to a
			 dispute described under paragraph (1) shall have the right to agree on an
			 independent arbitrator. If the parties cannot agree on an independent
			 arbitrator, the Utility shall select an independent arbitrator for the
			 parties.
							(3)Reporting Duty
			 of Arbitrator
								(A)Upon
			 CommencementThe arbitrator
			 shall provide the Utility with notice upon commencement of any arbitration
			 under this subsection.
								(B)Upon
			 ConclusionUpon conclusion of any arbitration under this
			 subsection, the arbitrator shall provide the Utility with—
									(i)the
			 decision reached by the arbitrator; and
									(ii)the
			 basis for the arbitrator’s decision, including any evidence or testimony
			 received during the arbitration process.
									(k)Data Standards;
			 Disclosure Standards
							(1)Data
			 StandardsThe Utility shall
			 develop, adopt, and publish standard data definitions for all aspects of loan
			 origination, appraisals, and servicing. In developing such definitions, the
			 Utility shall consider the data standard-setting work undertaken by the
			 Mortgage Industry Standards Maintenance Organization through the enterprises’
			 Uniform Mortgage Data Program announced by the Agency on May 24, 2010.
							(2)Disclosure
			 StandardsThe Utility shall develop, adopt, and publish standards
			 for disclosure of loan origination, appraisal, and servicing data, including
			 data required in subsection (a)(2) (relating to underwriting criteria) for
			 residential mortgage loans that comprise qualified securities, and that allow
			 for trading of qualified securities under this subtitle in a forward
			 market.
							(3)CoordinationIn
			 developing the data and disclosure standards required by this subsection, the
			 Utility shall ensure that such standards are coordinated.
							(4)Privacy
			 ProtectionsIn prescribing the definitions and standards required
			 under this subsection, the Utility shall take into consideration issues of
			 consumer privacy and all statutes, rules, and regulations related to privacy of
			 consumer credit information and personally identifiable information. Such
			 standards shall expressly prohibit the identification of specific
			 borrowers.
							(5)ConsultationWhen
			 reviewing any disclosure standards established under this subsection, the
			 Director shall consult with the Securities and Exchange Commission.
							(l)Timing of
			 issuance; Agency review; authority To revise standards
							(1)TimingThe Director shall issue any regulations
			 required by this section not later than the end of the 12-month period
			 beginning on the date of the enactment of this Act. The Utility shall issue any
			 definitions, standards, rules, processes, or procedures required by this
			 section not later than the end of the 12-month period beginning on the date of
			 issuance of the charter by the Director.
							(2)Agency
			 reviewAny definition, standard, rule, process or procedure
			 established by the Utility shall be submitted to the Director for review and
			 approval prior to its implementation if, in the Director’s discretion, the
			 Director requires such submission. Any definition, standard, rule, process or
			 procedure that the Director requires be submitted to the Agency for review and
			 approval shall be reviewed within three months of submission.
							(3)Authority to
			 revise
								(A)In
			 generalThe Utility may
			 review, revise, and, if revised, re-publish any standard form securitization
			 agreement or other definition, standard, rule, process, or procedure required
			 to be developed by this subtitle if the Utility determines review or revision
			 to be necessary or appropriate to satisfy the goals of this subtitle.
								(B)Application of
			 revisionsAny revisions made pursuant to subparagraph (A) shall
			 apply only to securitizations made after the date of such revision.
								(m)Effect of
			 ConflictIn the event a definition, standard, rule, process, or
			 procedure established by the Utility is in conflict with any definition,
			 standard, rule, process, or procedure established by another Federal department
			 or agency, the Director shall consult with the other Federal department or
			 agency, and provide prompt written notification to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, of the conflict.
						(n)Public
			 InvolvementIn developing definitions, standards, rules,
			 processes, and procedures required by this subtitle, the Utility shall work
			 with market participants, including servicers, originators, and mortgage
			 investors, and develop methods for gathering information and comment from such
			 groups.
						323.Liability for
			 misleading statements
						(a)In
			 generalAny person who shall
			 make or cause to be made any statement in any application, report, or document
			 filed with the Agency or Utility pursuant to any provisions of this subtitle,
			 or any rule, regulation, or order thereunder, which statement was at the time
			 and in light of the circumstances under which it was made false or misleading
			 with respect to any material fact, or who shall omit to state any material fact
			 required to be stated therein or necessary to make the statements therein not
			 misleading, shall be liable to any person (not knowing that such statement was
			 false or misleading or of such omission) who, in reliance upon such statement
			 or omission, shall have purchased or sold a qualified security issued under the
			 indenture to which such application, report, or document relates, for damages
			 caused by such reliance, unless the person sued shall prove that such person
			 acted in good faith and had no knowledge that such statement was false or
			 misleading or of such omission. A person seeking to enforce such liability may
			 sue at law or in equity in any court of competent jurisdiction. In any such
			 suit the court may, in its discretion, require an undertaking for the payment
			 of the costs of such suit and assess reasonable costs, including reasonable
			 attorneys’ fees, against either party litigant, having due regard for the
			 merits and good faith of the suit or defense. No action shall be maintained to
			 enforce any liability created under this section unless brought within one year
			 after the discovery of the facts constituting the cause of action and within
			 three years after such cause of action accrued.
						(b)Rights and
			 remedies under other lawsThe rights and remedies provided by
			 this part shall be in addition to any and all other rights and remedies that
			 may exist under the Securities Act of 1933 or the Securities Exchange Act of
			 1934 or otherwise at law or in equity; but no person permitted to maintain a
			 suit for damages under the provisions of this subtitle shall recover, through
			 satisfaction of judgment in one or more actions, a total amount in excess of
			 the person’s actual damages on account of the act complained of.
						324.Unlawful
			 representationsIt shall be
			 unlawful for any person in offering, selling, or issuing any qualified security
			 pursuant to this subtitle to represent or imply in any manner whatsoever that
			 any action or failure to act by the Agency or Utility in the administration of
			 this subtitle means that the Agency or Utility has in any way passed upon the
			 merits of, or given approval to, any trustee, indenture, or security, or any
			 transaction or transactions therein, or that any such action or failure to act
			 with regard to any statement or report files or examined by the Agency or
			 Utility pursuant to this subtitle or any rule, regulation, or order thereunder,
			 has the effect of a finding by the Agency or Utility that such statement or
			 report is true and accurate on its face or that it is not false or
			 misleading.
					325.Contrary
			 stipulations voidAny
			 condition, stipulation, or provision binding any person to waive compliance
			 with any provision of this subtitle or with any rule, regulation, or order
			 thereunder shall be void.
					3National Mortgage
			 Data Repository
					331.Organization
			 and operation
						(a)Organization and
			 operationUnder such
			 regulations as the Director may prescribe, the Utility shall organize and
			 operate a national mortgage data repository (Repository).
						(b)Authorized
			 activitiesIn addition to organizing and operating the
			 Repository, the Utility shall—
							(1)establish and
			 operate a repository for mortgage-related documents;
							(2)establish
			 standards for qualification of any depositor of mortgage-related documents to
			 the Repository;
							(3)establish
			 standards and procedures for submission of mortgage-related documents to the
			 Repository, including required information and the type and format of
			 information and data;
							(4)establish
			 procedures for validation of mortgage-related documents and the data contained
			 in the Repository;
							(5)establish
			 standards and procedures for acceptance of mortgage-related documents
			 (including electronic copies), and notice of acceptance, by the
			 Repository;
							(6)establish
			 standards and procedures for registration of any mortgage-related document with
			 the Repository, including notice of registration and the assignment of a unique
			 identifier;
							(7)establish
			 standards and procedures for recording the creation, assignment, or transfer of
			 an interest in any registered mortgage-related document;
							(8)establish
			 standards and procedures for qualification of depositors and participants in
			 the Repository;
							(9)establish
			 procedures for proper demonstration of registration of mortgage-related
			 documents with the Repository and recordation of an interest by the holder of
			 an interest in any such document, subject to regulations issued by the Director
			 in accordance with section 332 (relating to legal effect of registration with
			 the Repository);
							(10)establish and
			 maintain a catalog of the mortgage-related documents registered with the
			 Repository;
							(11)establish
			 standards and procedures for disposition of mortgage-related documents,
			 including safekeeping, long-term storage, or destruction of paper
			 documents;
							(12)establish
			 standards and procedures for making data publicly available;
							(13)ensure that data
			 collected and maintained by the Repository are kept secure and protected
			 against unauthorized disclosure, including disclosure of personally
			 identifiable information that is not otherwise available as part of any public
			 record;
							(14)establish a
			 process, including notification from the public, for identification and
			 correction of incorrect information submitted to or maintained by the
			 Repository;
							(15)establish fees
			 for registration of mortgage-related documents and maintenance and use of data,
			 and for the provision of other related services not inconsistent with the
			 purposes of this subtitle; and
							(16)perform any other
			 service or engage in any other activity that the Director determines, by
			 regulation or order, to be incidental to the activities enumerated in this
			 subsection.
							(c)Requirements on
			 participantsEach participant
			 shall—
							(1)comply with such
			 requirements as may be set by the Repository for using data maintained or
			 created by the Repository; and
							(2)use such
			 designation as the Repository may provide, such as a unique identifier.
							332.Legal effect of
			 registration with RepositoryNotwithstanding any provision of State or
			 Federal law to the contrary, by proper demonstration of registration with the
			 Repository, any holder of an interest in any mortgage-related note shall
			 satisfy any requirement for demonstration of a right to act regarding such note
			 or other registered data that exists in State or Federal law, including any
			 obligation to produce or possess an original note. The Director shall provide
			 for the establishment of procedures for proper demonstration of registration of
			 any mortgage-related document and of an interest by the holder of an interest
			 in any such document with the Repository. Once registered with the Repository,
			 such registration shall be a legal right enforceable in any judicial or
			 nonjudicial process.
					333.Grants to
			 States; repayment
						(a)Grants to
			 StatesThere is hereby
			 authorized to be appropriated $50,000,000 to the Director for the establishment
			 of a fund to be administered by the Agency for providing grants to States, on
			 application to the Agency, to facilitate participation in the Repository by any
			 depositor or participant or class of depositors or participants, or any other
			 person upon appropriate demonstration to the Agency that such a grant would
			 assist in the accomplishment of the purposes of this subtitle. Any such amounts
			 appropriated and not granted by the Agency within five years of the date of the
			 enactment of this Act shall be returned to the Treasury of the United
			 States.
						(b)RepaymentThe Director shall cause to be collected
			 from the Utility and deposit in the Treasury of the United States an amount
			 equal to the aggregate amount provided as grants to States pursuant to
			 subsection (a) within the 10-year period beginning on the date that the first
			 grant is made pursuant to subsection (a).
						334.Judicial
			 reviewExcept as otherwise
			 expressly provided under this part, no person other than the Director or the
			 Attorney General of the United States, or any duly authorized representative of
			 the Director or the Attorney General, may proceed against the Repository in any
			 State or Federal court. The prohibition in the preceding sentence shall not
			 apply to a civil action against the Repository or any duly authorized agent
			 thereof for breach of a contract, including breach of a representation or
			 warranty, or breach of privacy related to data collected and maintained by the
			 Repository or any duly authorized agent thereof.
					335.Transition
			 provisions
						(a)In
			 generalThe Agency shall
			 provide for a transition period to permit the efficient implementation of the
			 provisions of this part. Such transition may include periods for testing, early
			 adoption, and final mandatory adoption for all recorded mortgages.
						(b)Electronic
			 SubmissionsThe Repository
			 shall accept electronic submissions and paper-based documents submitted
			 electronically subject to rules of the Repository. After the expiration of the
			 10-year period that begins upon the date of the enactment of this Act, subject
			 to an extension of such period for up to 5 additional years if the Director
			 determines appropriate, the Repository shall require only electronic
			 submission.
						4Conforming
			 amendments
					341.Conforming
			 amendment to Federal Home Loan Bank ActSection 11 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1431) is amended by adding at the end the following new
			 subsection:
						
							(m)Aggregation of
				loans originated by membersAny Federal Home Loan Bank may aggregate
				for securitization through the common securitization platform (as such term is
				defined in section 303 of the National
				Mortgage Market Utility Act of 2013) residential mortgage loans
				originated by any member of such Bank, pursuant to regulations issued by the
				Director.
							.
					342.Conforming
			 amendments to the Dodd-Frank Wall Street Reform and Consumer Protection
			 ActSection 803(8)(A) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5462(8)(A)) is amended—
						(1)redesignating
			 clause (iv) as clause (v); and
						(2)inserting after
			 clause (iii) the following new clause:
							
								(iv)The Federal Housing Finance Agency, with
				respect to a designated financial market utility that is subject to the
				exclusive supervision of that Agency pursuant to the
				National Mortgage Market Utility Act of
				2013.
								.
						343.Conforming
			 amendments to Securities Act of 1933
						(a)Exempted
			 securitiesSection 3(a) of
			 the Securities Act of 1933 (15 U.S.C. 77c(a)) is amended by adding at the end
			 the following new paragraph:
							
								(15)Any qualified security, as such term is
				defined in section 321 of the National
				Mortgage Market Utility Act of
				2013.
								.
						(b)Removal of
			 credit risk retention referenceSection 27B of the Securities Act
			 of 1933 (15 U.S.C. 77z–2a) is amended by striking subsection (d).
						344.Conforming
			 amendments to title 18, United States Code
						(a)False
			 advertisingSection 709 of
			 title 18, United States Code, is amended by inserting after a Federal
			 Home Loan Bank; or the following: Whoever uses the words
			 National Mortgage Data Repository or such other name as the
			 Director of the Federal Housing Finance Agency may establish in the charter of
			 the repository or any combination of words that appears to indicate that such
			 use of the term conflicts with the exclusive operation of the repository
			 created by part 3 of the National Mortgage
			 Market Utility Act of 2013 as a business name or any part of a
			 business name, or falsely publishes, advertises, or represents by any device or
			 symbol or other means reasonably calculated to convey the impression that he or
			 it is the repository created by such part; or.
						(b)Fraud and false
			 statementsChapter 47 of title 18, United States Code, is
			 amended—
							(1)by adding at the
			 end the following new section:
								
									1041.Information
				security; false statements and concealment of facts related to the National
				Mortgage Market Utility Act of 2013Whoever, with regard to any mortgage-related
				document (as such term is defined in section 303 of the
				National Mortgage Market Utility Act of
				2013) or the registration of any document or any interest in any
				such document pursuant to that Act, makes any false statement or representation
				of fact, knowing it to be false, or knowingly conceals, covers up or fails to
				disclose any material fact the disclosure of which is required by such Act or
				regulation, shall be fined under this title, or imprisoned not more than five
				years, or both.
									;
				and
							(2)in the table of
			 contents for such chapter, by inserting after the item relating to section 1040
			 the following:
								
									
										1041. Information security; false
				statements and concealment of facts related to the National Mortgage Market
				Utility Act of
				2013.
									
									.
							BCovered
			 Bonds
				351.Short
			 titleThis subtitle may be
			 cited as the United States Covered
			 Bond Act of 2013.
				352.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)Ancillary
			 assetThe term ancillary asset means—
						(A)any interest rate
			 or currency swap associated with 1 or more eligible assets, substitute assets,
			 or other assets in a cover pool;
						(B)any credit
			 enhancement or liquidity arrangement associated with 1 or more eligible assets,
			 substitute assets, or other assets in a cover pool;
						(C)any guarantee,
			 letter-of-credit right, or other secondary obligation that supports any payment
			 or performance of 1 or more eligible assets, substitute assets, or other assets
			 in a cover pool; and
						(D)any proceeds of,
			 or other property incident to, 1 or more eligible assets, substitute assets, or
			 other assets in a cover pool.
						(2)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
					(3)Cover
			 poolThe term cover pool means a dynamic pool of
			 assets that is comprised of—
						(A)in the case of any
			 eligible issuer described in subparagraph (A), (B), or (C) of paragraph
			 (9)—
							(i)1 or
			 more eligible assets from a single eligible asset class; and
							(ii)1
			 or more substitute assets or ancillary assets; and
							(B)in the case of any
			 eligible issuer described in paragraph (9)(D)—
							(i)the
			 covered bonds issued by each sponsoring eligible issuer; and
							(ii)1
			 or more substitute assets or ancillary assets.
							(4)Covered
			 bondThe term covered bond means any recourse debt
			 obligation of an eligible issuer that—
						(A)has an original
			 term to maturity of not less than 1 year;
						(B)is secured by a
			 perfected security interest in or other perfected lien on a cover pool that is
			 owned directly or indirectly by the issuer of the obligation;
						(C)is issued under a
			 covered bond program that has been approved by the applicable covered bond
			 regulator;
						(D)is identified in a
			 register of covered bonds that is maintained by the Secretary; and
						(E)is not a deposit
			 (as defined in section 3(l) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(l))).
						(5)Covered bond
			 programThe term covered bond program means any
			 program of an eligible issuer under which, on the security of a single cover
			 pool, 1 or more series of covered bonds may be issued.
					(6)Covered bond
			 regulatorThe term covered bond regulator
			 means—
						(A)for any eligible
			 issuer that is subject to the jurisdiction of an appropriate Federal banking
			 agency (as defined in section 3(q) of the Federal Deposit Insurance Act (12
			 U.S.C. 1813(q))), the appropriate Federal banking agency;
						(B)for any eligible
			 issuer that is described in paragraph (9)(D), that is not subject to the
			 jurisdiction of an appropriate Federal banking agency, and that is sponsored by
			 only 1 eligible issuer, the covered bond regulator for the sponsor;
						(C)for any eligible issuer that is described
			 in paragraph (9)(D), that is not subject to the jurisdiction of an appropriate
			 Federal banking agency, and that is sponsored by more than 1 eligible issuer,
			 the covered bond regulator for the sponsor whose covered bonds constitute the
			 largest share of the cover pool of the issuer; and
						(D)for any other eligible issuer that is not
			 subject to the jurisdiction of an appropriate Federal banking agency, the
			 Secretary.
						(7)Eligible
			 assetThe term eligible asset means—
						(A)in the case of the
			 residential mortgage asset class, any first-lien mortgage loan that—
							(i)is
			 secured by 1- to 4-family residential property; and
							(ii)is
			 not made, insured, or guaranteed by the Government;
							(B)in the case of the
			 commercial mortgage asset class, any commercial mortgage loan (including any
			 multifamily mortgage loan);
						(C)in the case of the
			 public sector asset class—
							(i)any
			 security issued by a State, municipality, or other governmental
			 authority;
							(ii)any
			 loan made to a State, municipality, or other governmental authority; and
							(iii)any loan,
			 security, or other obligation that is insured or guaranteed, in full or
			 substantially in full, by the full faith and credit of the United States
			 Government (whether or not such loan, security, or other obligation is also
			 part of another eligible asset class);
							(D)in the case of the
			 auto asset class, any auto loan or lease;
						(E)in the case of the
			 student loan asset class, any student loan (whether guaranteed or
			 nonguaranteed);
						(F)in the case of the
			 credit or charge card asset class, any extension of credit to a person under an
			 open-end credit plan;
						(G)in the case of the
			 small business asset class, any loan that is made or guaranteed under a program
			 of the Small Business Administration; and
						(H)in the case of any
			 other eligible asset class, any asset designated by the Secretary, by rule and
			 in consultation with the covered bond regulators, as an eligible asset for
			 purposes of such class.
						(8)Eligible asset
			 classThe term eligible asset class means—
						(A)a residential
			 mortgage asset class;
						(B)a commercial
			 mortgage asset class;
						(C)a public sector
			 asset class;
						(D)an auto asset
			 class;
						(E)a student loan
			 asset class;
						(F)a credit or charge
			 card asset class;
						(G)a small business
			 asset class; and
						(H)any other eligible
			 asset class designated by the Secretary, by rule and in consultation with the
			 covered bond regulators.
						(9)Eligible
			 issuerThe term eligible issuer means—
						(A)any insured
			 depository institution and any subsidiary of such institution;
						(B)any bank holding
			 company, any savings and loan holding company, and any subsidiary of any of
			 such companies;
						(C)any nonbank financial company (as defined
			 in section 102(a)(4) of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (12 U.S.C. 5311(a)(4))) that is supervised by the Board of
			 Governors of the Federal Reserve System under section 113 of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323), including any
			 intermediate holding company supervised as a nonbank financial company, and any
			 subsidiary of such a nonbank financial company; and
						(D)any issuer that is
			 sponsored by 1 or more eligible issuers for the sole purpose of issuing covered
			 bonds on a pooled basis.
						(10)Oversight
			 programThe term oversight program means the covered
			 bond regulatory oversight program established under section 353(a).
					(11)SecretaryThe
			 term Secretary means the Secretary of the Department of the
			 Treasury.
					(12)Substitute
			 assetThe term substitute asset means—
						(A)cash;
						(B)any direct
			 obligation of the United States Government, and any security or other
			 obligation whose full principal and interest are insured or guaranteed by the
			 full faith and credit of the United States Government;
						(C)any direct
			 obligation of a United States Government corporation or Government-sponsored
			 enterprise of the highest credit quality, and any other security or other
			 obligation of the highest credit quality whose full principal and interest are
			 insured or guaranteed by such corporation or enterprise, except that the
			 outstanding principal amount of these obligations in any cover pool may not
			 exceed an amount equal to 20 percent of the outstanding principal amount of all
			 assets in the cover pool without the approval of the applicable covered bond
			 regulator;
						(D)any overnight
			 investment in Federal funds;
						(E)any other
			 substitute asset designated by the Secretary, by rule and in consultation with
			 the covered bond regulators; and
						(F)any deposit
			 account or securities account into which only an asset described in
			 subparagraph (A), (B), (C), (D), or (E) may be deposited or credited.
						353.Regulatory
			 oversight of covered bond programs established
					(a)Establishment
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall, by rule and in consultation with the covered
			 bond regulators, establish a covered bond regulatory oversight program that
			 provides for—
							(A)covered bond
			 programs to be evaluated according to reasonable and objective standards in
			 order to be approved under paragraph (2), including any additional eligibility
			 standards for eligible assets and any other criteria determined appropriate by
			 the Secretary to further the purposes of this subtitle;
							(B)covered bond
			 programs to be maintained in a manner that is consistent with this subtitle and
			 safe and sound asset-liability management and other financial practices;
			 and
							(C)any estate created
			 under section 354 to be administered in a manner that is consistent with
			 maximizing the value and the proceeds of the related cover pool in a resolution
			 under this subtitle.
							(2)Approval of each
			 covered bond program
							(A)In
			 generalA covered bond shall be subject to this subtitle only if
			 the covered bond is issued by an eligible issuer under a covered bond program
			 that is approved by the applicable covered bond regulator.
							(B)Approval
			 processEach covered bond
			 regulator shall apply the standards established by the Secretary under the
			 oversight program to evaluate a covered bond program that has been submitted by
			 an eligible issuer for approval. Each covered bond regulator also shall take
			 into account relevant supervisory factors, including safety and soundness
			 considerations, in evaluating a covered bond program that has been submitted
			 for approval. Each covered bond regulator, promptly after approving a covered
			 bond program, shall provide the Secretary with the name of the covered bond
			 program, the name of the eligible issuer, and all other information reasonably
			 requested by the Secretary in order to update the registry under paragraph
			 (3)(A). Each eligible issuer, promptly after issuing a covered bond under an
			 approved covered bond program, shall provide the Secretary with all information
			 reasonably requested by the Secretary in order to update the registry under
			 paragraph (3)(B).
							(C)Existing covered
			 bond programsA covered bond regulator may approve a covered bond
			 program that is in existence on the date of the enactment of this Act. Upon
			 such approval, each covered bond under the covered bond program shall be
			 subject to this subtitle, regardless of when the covered bond was
			 issued.
							(D)Multiple covered
			 bond programs permittedAn eligible issuer may have more than 1
			 covered bond program.
							(E)Cease and desist
			 authorityThe applicable
			 covered bond regulator may direct an eligible issuer to cease issuing covered
			 bonds under an approved covered bond program if the covered bond program is not
			 maintained in a manner that is consistent with this subtitle and the oversight
			 program and if, after notice that is reasonable under the circumstances, the
			 issuer does not remedy all deficiencies identified by the applicable covered
			 bond regulator.
							(F)Cap on the
			 amount of outstanding covered bonds
								(i)In
			 generalWith respect to each eligible issuer that submits a
			 covered bond program for approval, the applicable covered bond regulator shall
			 set, consistent with safety and soundness considerations and the financial
			 condition of the eligible issuer, the maximum amount, as a percentage of the
			 eligible issuer’s total assets, of outstanding covered bonds that the eligible
			 issuer may issue.
								(ii)Review of
			 capThe applicable covered
			 bond regulator may, not more frequently than quarterly, review the percentage
			 set under clause (i) and, if safety and soundness considerations or the
			 financial condition of the eligible issuer has changed, increase or decrease
			 such percentage. Any decrease made pursuant to this clause shall have no effect
			 on existing covered bonds issued by the eligible issuer.
								(3)RegistryUnder
			 the oversight program, the Secretary shall maintain a registry that is
			 published on a Web site available to the public and that, for each covered bond
			 program approved by a covered bond regulator, contains—
							(A)the name of the
			 covered bond program, the name of the eligible issuer, and all other
			 information that the Secretary considers necessary to adequately identify the
			 covered bond program and the eligible issuer; and
							(B)all information
			 that the Secretary considers necessary to adequately identify all outstanding
			 covered bonds issued under the covered bond program (including the reports
			 described in paragraphs (3) and (4) of subsection (b)).
							(4)FeesEach
			 covered bond regulator may levy, on the issuers of covered bonds under the
			 primary supervision of such covered bond regulator, reasonably apportioned fees
			 that such covered bond regulator considers necessary, in the aggregate, to
			 defray the costs of such covered bond regulator carrying out the provisions of
			 this subtitle. Such funds shall not be construed to be Government funds or
			 appropriated monies and shall not be subject to apportionment for purposes of
			 chapter 15 of title 31, United States Code, or any other provision of
			 law.
						(b)Minimum
			 over-Collateralization requirements
						(1)Requirements
			 establishedThe Secretary, by
			 rule and in consultation with the covered bond regulators, shall establish
			 minimum over-collateralization requirements for covered bonds backed by each of
			 the eligible asset classes. The minimum over-collateralization requirements
			 shall be designed to ensure that sufficient eligible assets and substitute
			 assets are maintained in the cover pool to satisfy all principal and interest
			 payments on the covered bonds when due through maturity and shall be based on
			 the credit, collection, and interest rate risks (excluding the liquidity risks)
			 associated with the eligible asset class.
						(2)Asset coverage
			 testThe eligible assets and the substitute assets in any cover
			 pool shall be required, in the aggregate, to meet at all times the applicable
			 minimum over-collateralization requirements.
						(3)Monthly
			 reportingOn a monthly basis, each issuer of covered bonds shall
			 submit a report on whether the cover pool that secures the covered bonds meets
			 the applicable minimum over-collateralization requirements to—
							(A)the
			 Secretary;
							(B)the applicable
			 covered bond regulator;
							(C)the applicable
			 indenture trustee;
							(D)the applicable
			 covered bondholders; and
							(E)the applicable
			 independent asset monitor.
							(4)Independent
			 asset monitor
							(A)AppointmentEach
			 issuer of covered bonds shall appoint the indenture trustee for the covered
			 bonds, or another unaffiliated entity, as an independent asset monitor for the
			 applicable cover pool.
							(B)DutiesAn
			 independent asset monitor appointed under subparagraph (A) shall, on an annual
			 or other more frequent periodic basis determined by the Secretary under the
			 oversight program—
								(i)verify whether the
			 cover pool meets the applicable minimum over-col­lat­er­al­i­za­tion
			 requirements; and
								(ii)report to the
			 Secretary, the applicable covered bond regulator, the applicable indenture
			 trustee, and the applicable covered bondholders on whether the cover pool meets
			 the applicable minimum over-collateralization requirements.
								(5)No loss of
			 statusCovered bonds shall remain subject to this subtitle
			 regardless of whether the applicable cover pool ceases to meet the applicable
			 minimum over-collateralization requirements.
						(6)Failure to meet
			 requirements
							(A)In
			 generalIf a cover pool fails
			 to meet the applicable minimum over-col­lat­er­al­i­za­tion requirements, and
			 if the failure is not cured within the time specified in the related
			 transaction documents, the failure shall be an uncured default for purposes of
			 section 354(a).
							(B)Notice
			 requiredAn issuer of covered bonds shall promptly give the
			 Secretary and the applicable covered bond regulator written notice if the cover
			 pool securing the covered bonds fails to meet the applicable minimum
			 over-collateralization requirements, if the failure is cured within the time
			 specified in the related transaction documents, or if the failure is not so
			 cured.
							(c)Requirements for
			 eligible assets
						(1)Requirements
							(A)LoansA
			 loan shall not qualify as an eligible asset for so long as the loan is
			 delinquent for more than 60 consecutive days.
							(B)SecuritiesA
			 security shall not qualify as an eligible asset for so long as the security
			 does not meet any credit-quality requirement under this subtitle.
							(C)OriginationAn asset shall not qualify as an eligible
			 asset if the asset was not originated in compliance with any rule or
			 supervisory guidance of a Federal agency applicable to the asset at the time of
			 origination.
							(D)No double
			 pledgeAn asset shall not qualify as an eligible asset for so
			 long as the asset is subject to a prior perfected security interest or other
			 prior perfected lien that has been granted in an unrelated transaction. Nothing
			 in this subtitle shall affect such a prior perfected security interest or other
			 prior perfected lien, and the rights of such lien holders.
							(2)Failure to meet
			 requirementsSubject to
			 paragraph (1)(D), if an asset in a cover pool does not satisfy any applicable
			 requirement described in paragraph (1) or any other applicable standard or
			 criterion described in this subtitle, the oversight program, or the related
			 transaction documents, the asset shall not qualify as an eligible asset for
			 purposes of the asset coverage test described in subsection (b)(2). A
			 disqualified asset shall remain in the cover pool unless and until removed by
			 the issuer in compliance with the provisions of this subtitle, the oversight
			 program, and the related transaction documents. No disqualified asset may be
			 removed from the cover pool after an estate has been created for the related
			 covered bond program under section 354(b)(1) or 354(c)(2), except in connection
			 with the management of the cover pool under section 354(d)(1)(E).
						(d)Other
			 requirements
						(1)Books and
			 records of issuerEach issuer of covered bonds shall clearly mark
			 its books and records to identify the assets that comprise the cover pool
			 securing the covered bonds.
						(2)Schedule of
			 eligible assets and substitute assetsEach issuer of covered
			 bonds shall deliver to the applicable indenture trustee and the applicable
			 independent asset monitor, on at least a monthly basis, a schedule that
			 identifies all eligible assets and substitute assets in the cover pool securing
			 the covered bonds.
						(3)Single eligible
			 asset classNo cover pool
			 described in section 352(3)(A) may include eligible assets from more than 1
			 eligible asset class. No cover poll described in section 2(3)(B) may include
			 covered bonds backed by more than 1 eligible asset class.
						354.Resolution upon
			 default or insolvency
					(a)Uncured default
			 definedFor purposes of this section, the term uncured
			 default means a default on a covered bond that has not been cured within
			 the time, if any, specified in the related transaction documents.
					(b)Default on
			 covered bonds prior to conservatorship, receivership, liquidation, or
			 bankruptcy
						(1)Creation of
			 separate estateIf an uncured default occurs on a covered bond
			 before the issuer of the covered bond enters conservatorship, receivership,
			 liquidation, or bankruptcy, an estate shall be immediately and automatically
			 created by operation of law and shall exist and be administered separate and
			 apart from the issuer or any subsequent conservatorship, receivership,
			 liquidating agency, or estate in bankruptcy for the issuer or any other assets
			 of the issuer. A separate estate shall be created for each affected covered
			 bond program.
						(2)Assets and
			 liabilities of estateAny
			 estate created under paragraph (1) shall be comprised of the cover pool
			 (including over-col­lat­er­al­i­za­tion in the cover pool) that secures the
			 covered bond. The cover pool shall be immediately and automatically released to
			 and held by the estate free and clear of any right, title, interest, or claim
			 of the issuer or any conservator, receiver, liquidating agent, or trustee in
			 bankruptcy for the issuer or any other assets of the issuer. The estate shall
			 be fully liable on the covered bond and all other covered bonds and related
			 obligations of the issuer (including obligations under related derivative
			 transactions) that are secured by a perfected security interest in or other
			 perfected lien on the cover pool when the estate is created. The estate shall
			 not be liable on any obligation of the issuer that is not secured by a
			 perfected security interest in or other perfected lien on the cover pool when
			 the estate is created. No conservator, receiver, liquidating agent, or trustee
			 in bankruptcy for the issuer may charge or assess the estate for any claim of
			 the conservator, receiver, liquidating agent, or trustee in bankruptcy or the
			 conservatorship, receivership, liquidating agency, or estate in bankruptcy and
			 may not obtain or perfect a security interest in or other lien on the cover
			 pool to secure such a claim.
						(3)Retention of
			 claimsAny holder of a
			 covered bond or related obligation for which an estate has become liable under
			 paragraph (2) shall retain a claim against the issuer for any deficiency with
			 respect to the covered bond or related obligation. If the issuer enters
			 conservatorship, receivership, liquidation, or bankruptcy, any contingent claim
			 for such a deficiency shall be allowed as a provable claim in the
			 conservatorship, receivership, liquidating agency, or bankruptcy case. The
			 contingent claim shall be estimated by the conservator, receiver, liquidating
			 agent, or bankruptcy court for purposes of allowing the claim as a provable
			 claim if awaiting the fixing of the contingent claim would unduly delay the
			 resolution of the conservatorship, receivership, liquidating agency, or
			 bankruptcy case.
						(4)Residual
			 interest
							(A)Issuance of
			 residual interestUpon the creation of an estate under paragraph
			 (1), a residual interest in the estate shall be immediately and automatically
			 issued by operation of law to the issuer.
							(B)Nature of
			 residual interestThe residual interest under subparagraph (A)
			 shall—
								(i)be
			 an exempted security as described in section 355;
								(ii)represent the
			 right to any surplus from the cover pool after the covered bonds and all other
			 liabilities of the estate have been fully and irrevocably paid; and
								(iii)be
			 evidenced by a certificate executed by the trustee of the estate.
								(5)Obligations of
			 issuer
							(A)In
			 generalAfter the creation of an estate under paragraph (1), the
			 issuer shall—
								(i)transfer to or at
			 the direction of the trustee for the estate all property of the estate that is
			 in the possession or under the control of the issuer, including all tangible or
			 electronic books, records, files, and other documents or materials relating to
			 the assets and liabilities of the estate; and
								(ii)at
			 the election of the trustee or a servicer or administrator for the estate,
			 continue servicing the applicable cover pool for 120 days after the creation of
			 the estate in return for a fair-market-value fee, as determined by the trustee
			 in consultation with the applicable covered bond regulator, that shall be
			 payable from the estate as an administrative expense.
								(B)Obligations
			 absoluteNeither the issuer, whether acting as debtor in
			 possession or in any other capacity, nor any conservator, receiver, liquidating
			 agent, or trustee in bankruptcy for the issuer or any other assets of the
			 issuer may disaffirm, repudiate, or reject the obligation to turn over property
			 or to continue servicing the cover pool as provided in subparagraph (A).
							(c)Default on
			 covered bonds upon conservatorship, receivership, liquidation, or
			 bankruptcy
						(1)Corporation
			 conservatorship or receivership
							(A)In
			 generalIf the Corporation is
			 appointed as conservator or receiver for an issuer of covered bonds before an
			 uncured default results in the creation of an estate under subsection (b), the
			 Corporation as conservator or receiver shall have an exclusive right, during
			 the 1-year period beginning on the date of the appointment, to transfer any
			 cover pool owned by the issuer in its entirety, together with all covered bonds
			 and related obligations that are secured by a perfected security interest in or
			 other perfected lien on the cover pool, to another eligible issuer that meets
			 all conditions and requirements specified in the related transaction documents.
			 The Corporation as conservator or receiver may not remove any asset from the
			 cover pool, except to the extent otherwise agreed by a transferee that has
			 assumed the covered bond program pursuant to subparagraph (C).
							(B)Obligations
			 during 1-year periodDuring the 1-year period described in
			 subparagraph (A), the Corporation as conservator or receiver shall fully and
			 timely satisfy all monetary and nonmonetary obligations of the issuer under all
			 covered bonds and the related transaction documents and shall fully and timely
			 cure all defaults by the issuer (other than its conservatorship or
			 receivership) under the applicable covered bond program, in each case, until
			 the earlier of—
								(i)the
			 transfer of the applicable covered bond program to another eligible issuer as
			 provided in subparagraph (A); or
								(ii)the
			 delivery to the Secretary, the applicable covered bond regulator, the
			 applicable indenture trustee, and the applicable covered bondholders of a
			 written notice from the Corporation as conservator or receiver electing to
			 cease further performance under the applicable covered bond program.
								(C)Assumption by
			 transfereeIf the Corporation as conservator or receiver
			 transfers a covered bond program to another eligible issuer within the 1-year
			 period as provided in subparagraph (A), the transferee shall take ownership of
			 the applicable cover pool and shall become fully liable on all covered bonds
			 and related obligations of the issuer that are secured by a perfected security
			 interest in or other perfected lien on the cover pool.
							(2)Other
			 circumstancesAn estate shall be immediately and automatically
			 created by operation of law and shall exist and be administered separate and
			 apart from an issuer of covered bonds and any conservatorship, receivership,
			 liquidating agency, or estate in bankruptcy for the issuer or any other assets
			 of the issuer, if—
							(A)a conservator,
			 receiver, liquidating agent, or trustee in bankruptcy, other than the
			 Corporation, is appointed for the issuer before an uncured default results in
			 the creation of an estate under subsection (b); or
							(B)in the case of the
			 appointment of the Corporation as conservator or receiver as described in
			 paragraph (1)(A), the Corporation as conservator or receiver—
								(i)does
			 not complete the transfer of the applicable covered bond program to another
			 eligible issuer within the 1-year period as provided in paragraph
			 (1)(A);
								(ii)delivers to the
			 Secretary, the applicable covered bond regulator, the applicable indenture
			 trustee, and the applicable covered bondholders a written notice electing to
			 cease further performance under the applicable covered bond program; or
								(iii)fails to fully
			 and timely satisfy all monetary and nonmonetary obligations of the issuer under
			 the covered bonds and the related transaction documents or to fully and timely
			 cure all defaults by the issuer (other than its conservatorship or
			 receivership) under the applicable covered bond program.
								A separate
			 estate shall be created for each affected covered bond program.(3)Assets and
			 liabilities of estateAny
			 estate created under paragraph (2) shall be comprised of the cover pool
			 (including over-col­lat­er­al­i­za­tion in the cover pool) that secures the
			 covered bonds. The cover pool shall be immediately and automatically released
			 to and held by the estate free and clear of any right, title, interest, or
			 claim of the issuer or any conservator, receiver, liquidating agent, or trustee
			 in bankruptcy for the issuer or any other assets of the issuer. The estate
			 shall be fully liable on the covered bonds and all other covered bonds and
			 related obligations of the issuer (including obligations under related
			 derivative transactions) that are secured by a perfected security interest in
			 or other perfected lien on the cover pool when the estate is created. The
			 estate shall not be liable on any obligation of the issuer that is not secured
			 by a perfected security interest in or other perfected lien on the cover pool
			 when the estate is created. No conservator, receiver, liquidating agent, or
			 trustee in bankruptcy for the issuer may charge or assess the estate for any
			 claim of the conservator, receiver, liquidating agent, or trustee in bankruptcy
			 or the conservatorship, receivership, liquidating agency, or estate in
			 bankruptcy and may not obtain or perfect a security interest in or other lien
			 on the cover pool to secure such a claim.
						(4)Contingent
			 claimAny contingent claim against an issuer for a deficiency
			 with respect to a covered bond or related obligation for which an estate has
			 become liable under paragraph (3) shall be allowed as a provable claim in the
			 conservatorship, receivership, liquidating agency, or bankruptcy case for the
			 issuer. The contingent claim shall be estimated by the conservator, receiver,
			 liquidating agent, or bankruptcy court for purposes of allowing the claim as a
			 provable claim if awaiting the fixing of the contingent claim would unduly
			 delay the resolution of the conservatorship, receivership, liquidating agency,
			 or bankruptcy case.
						(5)Residual
			 interest
							(A)Issuance of
			 residual interestUpon the creation of an estate under paragraph
			 (2), and regardless of whether any contingent claim described in paragraph (4)
			 becomes fixed or is estimated, a residual interest in the estate shall be
			 immediately and automatically issued by operation of law to the conservator,
			 receiver, liquidating agent, or trustee in bankruptcy for the issuer.
							(B)Nature of
			 residual interestThe residual interest under subparagraph (A)
			 shall—
								(i)be
			 an exempted security as described in section 355;
								(ii)represent the
			 right to any surplus from the cover pool after the covered bonds and all other
			 liabilities of the estate have been fully and irrevocably paid; and
								(iii)be
			 evidenced by a certificate executed by the trustee of the estate.
								(6)Obligations of
			 issuer
							(A)In
			 generalAfter the creation of an estate under paragraph (2), the
			 issuer and its conservator, receiver, liquidating agent, or trustee in
			 bankruptcy shall—
								(i)transfer to or at
			 the direction of the trustee for the estate all property of the estate that is
			 in the possession or under the control of the issuer or its conservator,
			 receiver, liquidating agent, or trustee in bankruptcy, including all tangible
			 or electronic books, records, files, and other documents or materials relating
			 to the assets and liabilities of the estate; and
								(ii)at
			 the election of the trustee or a servicer or administrator for the estate,
			 continue servicing the applicable cover pool for 120 days after the creation of
			 the estate in return for a fair-market-value fee, as determined by the trustee
			 in consultation with the applicable covered bond regulator, that shall be
			 payable from the estate as an administrative expense.
								(B)Obligations
			 absoluteNeither the issuer, whether acting as debtor in
			 possession or in any other capacity, nor any conservator, receiver, liquidating
			 agent, or trustee in bankruptcy for the issuer or any other assets of the
			 issuer may disaffirm, repudiate, or reject the obligation to turn over property
			 or to continue servicing the cover pool as provided in subparagraph (A).
							(d)Administration
			 and resolution of estates
						(1)Trustee,
			 servicer, and administrator
							(A)In
			 generalUpon the creation of any estate under subsection (b)(1)
			 or (c)(2), the applicable covered bond regulator shall—
								(i)appoint the
			 trustee for the estate;
								(ii)appoint 1 or more
			 servicers or administrators for the cover pool held by the estate; and
								(iii)give the
			 Secretary, the applicable indenture trustee, the applicable covered
			 bondholders, and the owner of the residual interest written notice of the
			 creation of the estate.
								(B)Terms and
			 conditions of appointmentAll terms and conditions of any
			 appointment under paragraph (1), including the terms and conditions relating to
			 compensation, shall conform to the requirements of this subtitle and the
			 oversight program and otherwise shall be determined by the applicable covered
			 bond regulator.
							(C)QualificationThe
			 applicable covered bond regulator may require the trustee or any servicer or
			 administrator for an estate to post in favor of the United States, for the
			 benefit of the estate, a bond that is conditioned on the faithful performance
			 of the duties of the trustee or the servicer or administrator. The covered bond
			 regulator shall determine the amount of any bond required under this
			 subparagraph and the sufficiency of the surety on the bond. A proceeding on a
			 bond required under this subparagraph may not be commenced after two years
			 after the date on which the trustee or the servicer or administrator was
			 discharged.
							(D)Powers and
			 duties of trusteeThe trustee for an estate is the representative
			 of the estate and, subject to the provisions of this subtitle, has capacity to
			 sue and be sued. The trustee shall—
								(i)administer the
			 estate in compliance with this subtitle, the oversight program, and the related
			 transaction documents;
								(ii)be
			 accountable for all property of the estate that is received by the
			 trustee;
								(iii)make a final
			 report and file a final account of the administration of the estate with the
			 applicable covered bond regulator; and
								(iv)after the estate
			 has been fully administered, close the estate.
								(E)Powers and
			 duties of servicer or administratorAny servicer or administrator
			 for an estate—
								(i)shall—
									(I)collect, realize on (by liquidation or
			 other means), and otherwise manage the cover pool held by the estate for the
			 purpose of winding down the related cover bond program in compliance with this
			 subtitle, the oversight program, and the related transaction documents and in a
			 manner consistent with maximizing the value and the proceeds of the cover
			 pool;
									(II)deposit or invest
			 all proceeds and funds received in compliance with this subtitle, the oversight
			 program, and the related transaction documents and in a manner consistent with
			 maximizing the net return to the estate, taking into account the safety of the
			 deposit or investment; and
									(III)apply, or direct
			 the trustee for the estate to apply, all proceeds and funds received and the
			 net return on any deposit or investment to make distributions in compliance
			 with paragraphs (3) and (4);
									(ii)may
			 borrow funds or otherwise obtain credit, for the benefit of the estate, in
			 compliance with paragraph (2) on a secured or unsecured basis and on a
			 priority, pari passu, or subordinated basis;
								(iii)shall, at the
			 times and in the manner required by the applicable covered bond regulator,
			 submit to the covered bond regulator, the Secretary, the applicable indenture
			 trustee, the applicable covered bondholders, the owner of the residual
			 interest, and any other person designated by the covered bond regulator,
			 reports that describe the activities of the servicer or administrator on behalf
			 of the estate, the performance of the cover pool held by the estate, and
			 distributions made by the estate; and
								(iv)shall assist the
			 trustee in preparing the final report and the final account of the
			 administration of the estate.
								(F)Supervision of
			 trustee, servicer, and administratorThe applicable covered bond
			 regulator shall supervise the trustee and any servicer or administrator for an
			 estate. The covered bond regulator shall require that all reports submitted
			 under subparagraph (E)(iii) do not contain any untrue statement of a material
			 fact and do not omit to state a material fact necessary in order to make the
			 statements made, in light of the circumstances under which they are made, not
			 misleading.
							(G)Removal and
			 replacement of trustee, servicer, and administratorIf the
			 covered bond regulator determines that it is in the best interests of an
			 estate, the covered bond regulator may remove or replace the trustee or any
			 servicer or administrator for the estate. The removal of the trustee or any
			 servicer or administrator does not abate any pending action or proceeding
			 involving the estate, and any successor or other trustee, servicer, or
			 administrator shall be substituted as a party in the action or
			 proceeding.
							(H)ProfessionalsThe
			 trustee or any servicer or administrator for an estate may employ 1 or more
			 attorneys, accountants, appraisers, auctioneers, or other professional persons
			 to represent or assist the trustee or the servicer or administrator in carrying
			 out its duties. The employment of any professional person and all terms and
			 conditions of employment, including the terms and conditions relating to
			 compensation, shall conform to the requirements of this subtitle and the
			 oversight program and otherwise shall be subject to the approval of the
			 applicable covered bond regulator.
							(I)Approved fees
			 and expensesUnless otherwise provided in the applicable terms
			 and conditions of appointment or employment, all approved fees and expenses of
			 the trustee, any servicer or administrator, or any professional person employed
			 by the trustee or any servicer or administrator shall be payable from the
			 estate as administrative expenses.
							(J)Actions by or on
			 behalf of estateThe trustee or any servicer or administrator for
			 an estate may commence or continue judicial, administrative, or other actions,
			 in the name of the estate or in its own name on behalf of the estate, for the
			 purpose of collecting, realizing on, or otherwise managing the cover pool held
			 by the estate or exercising its other powers or duties on behalf of the
			 estate.
							(K)Actions against
			 estateNo court may issue an attachment or execution on any
			 property of an estate. Except at the request of the applicable covered bond
			 regulator or as otherwise provided in this subparagraph or subparagraph (J), no
			 court may take any action to restrain or affect the resolution of an estate
			 under this subtitle. No person (including the applicable indenture trustee and
			 any applicable covered bondholder) may commence or continue any judicial,
			 administrative, or other action against the estate, the trustee, or any
			 servicer or administrator or take any other act to affect the estate, the
			 trustee, or any servicer or administrator that is not expressly permitted by
			 this subtitle, the oversight program, and the related transaction documents,
			 except for a judicial or administrative action to compel the release of funds
			 that—
								(i)are
			 available to the estate;
								(ii)are
			 permitted to be distributed under this subtitle and the oversight program;
			 and
								(iii)are permitted
			 and required to be distributed under the related transaction documents and any
			 contracts executed by or on behalf of the estate.
								(L)Sovereign
			 immunityExcept in connection with a guarantee provided under
			 paragraph (4) or any other contract executed by the applicable covered bond
			 regulator under this section 354, the Secretary and the covered bond regulator
			 shall be entitled to sovereign immunity in carrying out the provisions of this
			 subtitle.
							(2)Borrowings and
			 credit
							(A)In
			 generalAny servicer or administrator for an estate created under
			 subsection (b)(1) or (c)(2) may borrow funds or otherwise obtain credit, on
			 behalf of and for the benefit of the estate, from any person in compliance with
			 this paragraph (2) solely for the purpose of providing liquidity in the case of
			 timing mismatches among the assets and the liabilities of the estate. Except
			 with respect to an underwriter, section 5 of the Securities Act of 1933, the
			 Trust Indenture Act of 1939, and any State or local law requiring registration
			 for an offer or sale of a security or registration or licensing of an issuer
			 of, underwriter of, or broker or dealer in a security does not apply to the
			 offer or sale under this paragraph (2) of a security that is not an equity
			 security.
							(B)ConditionsA
			 servicer or administrator may borrow funds or otherwise obtain credit under
			 subparagraph (A)—
								(i)on
			 terms affording the lender only claims or liens that are fully subordinated to
			 the claims and interests of the applicable indenture trustee and the applicable
			 covered bondholders and all other claims against and interests in the estate,
			 except for the residual interest, if the servicer or administrator certifies to
			 the applicable covered bond regulator that, in the business judgment of the
			 servicer or administrator, the borrowing or credit is in the best interests of
			 the estate and is expected to maximize the value and the proceeds of the cover
			 pool held by the estate; or
								(ii)on
			 terms affording the lender claims or liens that have priority over or are pari
			 passu with the claims or interests of the applicable indenture trustee or the
			 applicable covered bondholders or other claims against or interests in the
			 estate, if—
									(I)the servicer or
			 administrator certifies to the applicable covered bond regulator that, in the
			 business judgment of the servicer or administrator, the borrowing or credit is
			 in the best interests of the estate and is expected to maximize the value and
			 the proceeds of the cover pool held by the estate; and
									(II)the applicable
			 covered bond regulator authorizes the borrowing or credit.
									(C)Limited
			 liabilityA servicer or administrator shall not be liable for any
			 error in business judgment when borrowing funds or otherwise obtaining credit
			 under this paragraph (2) unless the servicer or administrator acted in bad
			 faith or in willful disregard of its duties.
							(D)Limits on
			 borrowings and creditFunds
			 may not be borrowed or credit otherwise obtained under subparagraph (A)—
								(i)for
			 the purpose of investing in additional portfolios of eligible assets through
			 the issuance of new covered bonds; or
								(ii)otherwise for a
			 purpose other than winding down the related covered bond program in compliance
			 with this Act, the oversight program, and the related transaction
			 documents.
								(E)Study on
			 borrowings and creditThe Comptroller General of the United
			 States shall conduct a study on whether the Federal reserve banks should be
			 authorized to lend funds or otherwise extend credit to an estate under this
			 paragraph (2) and, if so, what conditions and limits should be established to
			 mitigate any risk that the United States Government could absorb credit losses
			 on the cover pool held by the estate. The Comptroller General shall submit a
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives on the
			 results of the study not later than 6 months after the date of enactment of
			 this Act.
							(3)Distributions by
			 estateAll payments or other distributions by an estate shall be
			 made at the times, in the amounts, and in the manner set forth in the covered
			 bonds, the related transaction documents, and any contracts executed by or on
			 behalf of the estate in compliance with this subtitle and the oversight
			 program. To the extent that the relative priority of the liabilities of the
			 estate are not specified in or otherwise ascertainable from their terms,
			 distributions shall be made on each distribution date under the covered bonds,
			 the related transaction documents, or any contracts executed by or on behalf of
			 the estate—
							(A)first, to pay
			 accrued and unpaid superpriority claims under paragraph (2)(B)(ii);
							(B)second, to pay
			 accrued and unpaid administrative expense claims under paragraph (1)(I),
			 paragraph (2)(B)(ii), section 354(b)(5)(A), or section 354(c)(6)(A);
							(C)third, to
			 pay—
								(i)accrued and unpaid
			 claims under the covered bonds and the related transaction documents according
			 to their terms; and
								(ii)accrued and
			 unpaid pari passu claims under paragraph (2)(B)(ii); and
								(D)fourth, to pay
			 accrued and unpaid subordinated claims under paragraph (2)(B)(i).
							(4)Distributions on
			 residual interestAfter all other claims against and interests in
			 an estate have been fully and irrevocably paid or defeased, the trustee shall
			 or shall cause a servicer or administrator to distribute the remainder of the
			 estate to or at the direction of the owner of the residual interest. No interim
			 distribution on the residual interest may be made before that time, unless the
			 applicable covered bond regulator—
							(A)approves the
			 distribution after determining that all other claims against and interests in
			 the estate will be fully, timely, and irrevocably paid according to their
			 terms; and
							(B)provides an
			 indemnity, for the benefit of the estate, assuring that all other claims
			 against and interests in the estate will be fully, timely, and irrevocably paid
			 according to their terms.
							(5)Closing of
			 estateAfter an estate has been fully administered, the trustee
			 shall close the estate and, except as otherwise directed by the applicable
			 covered bond regulator, shall destroy all records of the estate.
						(6)No loss to
			 taxpayersTaxpayers shall
			 bear no losses from the resolution of an estate under this subtitle. To the
			 extent that the Secretary and the Corporation jointly determine that the
			 Deposit Insurance Fund incurred actual losses that are higher because the
			 covered bond program of an insured depository institution was subject to
			 resolution under this subtitle rather than as part of the receivership of the
			 institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.),
			 the Corporation may exercise the powers available under section 7(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1817(b)) to recover an amount equal to
			 those losses after consulting with the Secretary.
						355.Securities law
			 provisions
					(a)Existing
			 exemptions applicable to covered bonds
						(1)Treatment of
			 certain banks and other entitiesAny covered bond issued or guaranteed by a
			 bank or by an eligible issuer described in section 352(9)(D) and sponsored
			 solely by 1 or more banks for the sole purpose of issuing covered bonds is and
			 shall be treated as a security issued or guaranteed by a bank under section
			 3(a)(2) of the Securities Act of 1933 (15 U.S.C. 77c(a)(2)), section 3(c)(3) of
			 the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(3)), and section
			 304(a)(4)(A) of the Trust Indenture Act of 1939 (15 U.S.C. 77ddd(a)(4)(A)). No
			 covered bond issued or guaranteed by a bank or by an eligible issuer described
			 in section 352(9)(D) and sponsored solely by 1 or more banks for the sole
			 purpose of issuing covered bonds shall be treated as an asset-backed security
			 (as defined in section 3 of the Securities and Exchange Act of 1934 (15 U.S.C.
			 78c)). Each covered bond regulator for 1 or more banks shall adopt disclosure
			 and reporting regulations for offers or sales of covered bonds by a bank or an
			 eligible issuer described in this paragraph. Such regulations shall provide for
			 uniform and consistent standards for such covered bond issuers, to the extent
			 possible, and shall be consistent with existing regulations governing offers or
			 sales of nonconvertible debt.
						(2)Treatment of
			 certain associations and cooperative banksAny covered bond issued by an entity
			 described in section 3(a)(5)(A) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(5)(A)) or by an eligible issuer described in section 352(9)(D) and
			 sponsored solely by 1 or more such entities for the sole purpose of issuing
			 covered bonds is and shall be treated as a security issued by such an entity
			 under section 3(a)(5)(A) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(5)(A)), section 3(c)(3) of the Investment Company Act of 1940 (15 U.S.C.
			 80a-3(c)(3)), and section 304(a)(4)(A) of the Trust Indenture Act of 1939 (15
			 U.S.C. 77ddd(a)(4)(A)). No covered bond issued by an entity described in
			 section 3(a)(5)(A) of the Securities Act of 1933 (15 U.S.C. 77c(a)(5)(A)) or by
			 an eligible issuer described in section 352(9)(D) and sponsored solely by 1 or
			 more such entities for the sole purpose of issuing covered bonds shall be
			 treated as an asset-backed security (as defined in section 3 of the Securities
			 and Exchange Act of 1934 (15 U.S.C. 78c)). Each covered bond regulator for 1 or
			 more entities described in section 3(a)(5)(A) of the Securities Act of 1933 (15
			 U.S.C. 77c(a)(5)(A)) shall adopt, as part of the securities regulations of the
			 covered bond regulator, a separate scheme of registration, disclosure, and
			 reporting obligations and exemptions for offers or sales of covered bonds that
			 are described in this paragraph. Such regulations shall provide for uniform and
			 consistent standards for such covered bond issuers, to the extent possible, and
			 shall be consistent with regulations governing offers or sales of similar
			 securities.
						(3)ConstructionNo provision of this subtitle, including
			 paragraph (1) or (2), may be construed or applied in a manner that impairs or
			 limits any other exemption that is available under applicable securities
			 laws.
						(b)Exemptions for
			 estatesAny estate that is or may be created under section
			 354(b)(1) or 354(c)(2) shall be exempt from all securities laws but—
						(1)shall be subject
			 to the reporting requirements established by the applicable covered bond
			 regulator under section 354(d)(1)(E)(iii); and
						(2)shall succeed to
			 any requirement of the issuer to file such periodic information, documents, and
			 reports in respect of the covered bonds as specified in section 13(a) of the
			 Securities and Exchange Act of 1934 (15 U.S.C. 78m(a)) or rules established by
			 an appropriate Federal banking agency.
						(c)Exemptions for
			 residual interestsAny residual interest in an estate that is or
			 may be created under section 354(b)(1) or 354(c)(2) shall be exempt from all
			 securities laws.
					356.Miscellaneous
			 provisions
					(a)Domestic
			 securitiesSection 106(a)(1) of the Secondary Mortgage Market
			 Enhancement Act of 1984 (15 U.S.C. 77r–1(a)(1)) is amended—
						(1)in subparagraph
			 (C), by striking or at the end;
						(2)in subparagraph
			 (D), by adding or at the end; and
						(3)by inserting after
			 subparagraph (D) the following:
							
								(E)covered bonds (as defined in section 352 of
				the United States Covered Bond Act of
				2013),
								.
						(b)Tax treatment of
			 covered bond programs
						(1)Treatment of
			 estates created under covered bond programsSection 7701 of the Internal Revenue Code
			 of 1986 is amended by redesignating subsection (p) as subsection (q) and by
			 inserting after subsection (o) the following new subsection:
							
								(p)Treatment of
				estates created under covered bond programsFor purposes of this title—
									(1)Treatment as
				disregarded entityAny estate
				created with respect to a covered bond program—
										(A)shall not be
				treated as an entity subject to taxation separate from the owner of the
				residual interest with respect to such estate; and
										(B)shall be treated
				as a disregarded entity that is owned by the owner of such residual
				interest.
										(2)Limitations on
				treatment as disregarded entity
										(A)Maximum
				durationParagraph (1) shall not apply with respect to an estate
				after the earlier of—
											(i)the end of the
				30-year period beginning on the date of the creation of such estate; or
											(ii)the end of the
				180-day period beginning on the date of the final payment on the last
				outstanding covered bond that is secured by the cover pool held by such
				estate.
											(B)Restrictions on
				owner of residual interestParagraph (1) shall apply with respect to
				an estate for any period only if—
											(i)at no time during
				such period does more than one person hold a residual interest with respect to
				such estate;
											(ii)such person
				is—
												(I)subject to tax
				under subtitle A on the net income of such estate for the taxable year of such
				person which includes such period; or
												(II)a conservator,
				receiver, liquidating agent, or trustee in bankruptcy with respect to the
				issuer for such period; and
												(iii)such person is
				not a regulated investment company (as defined in section 851) or real estate
				investment trust (as defined in section 856) for the taxable year which
				includes such period.
											(3)Treatment as
				corporationWith respect to any period for which paragraph (1)
				does not apply to an estate created with respect to a covered bond program,
				such estate shall be treated as a corporation.
									(4)Coordination
				with rules for taxable mortgage poolsNo portion of any estate
				created with respect to a covered bond program shall be treated as a taxable
				mortgage pool for purposes of subsection (i) during any period for which
				paragraph (1) applies to such estate.
									(5)DefinitionsFor
				purposes of this subsection, the terms covered bond program,
				cover pool, estate, and residual
				interest shall each have the same respective meanings as when used for
				purposes of the United States Covered Bond
				Act of 2013.
									(6)Cross
				references
										(A)For nonrecognition
				with respect to certain transfers under covered bond programs, see section
				1001(f).
										(B)For excise tax on
				estates created under covered bond programs by reason of default, see section
				4475.
										.
						(2)Treatment of
			 certain transfers under covered bond programsSection 1001 of
			 such Code is amended by adding at the end the following new subsection:
							
								(f)Certain
				transfers under covered bond programs
									(1)In
				generalWith respect to any
				covered bond program, none of the following shall be treated as a taxable
				exchange of a covered bond to a covered bond holder or to a notional principal
				contract counterparty:
										(A)The transfer of
				all of the assets and liabilities of such program.
										(B)The creation of an
				estate with respect to such program.
										(C)The transfer of
				the residual interest in such estate.
										(2)DefinitionsFor purposes of this subsection, the terms
				covered bond program, estate, and residual
				interest shall each have the same respective meanings as when used for
				purposes of the United States Covered Bond
				Act of
				2013.
									.
						(3)Excise tax on
			 estates created under covered bond programs by reason of default
							(A)In
			 generalChapter 36 of such Code is amended by inserting after
			 subchapter B the following new subchapter:
								
									CTax on certain
				estates created under covered bond programs
										
											Sec. 4475. Tax on estates created under covered bond programs
				  by reason of default.
										
										4475.Tax on estates
				created under covered bond programs by reason of default
											(a)Imposition of
				taxA tax is hereby imposed
				on the creation of an estate by operation of section 354(b)(1) of the
				United States Covered Bond Act of
				2013.
											(b)Amount of
				taxThe tax imposed under subsection (a) with respect to the
				creation of any estate shall be equal to 1 percent of the principal amount of
				the covered bonds secured by the cover pool with respect to such estate
				determined as of the close of the day before the creation of such
				estate.
											(c)By whom
				paidThe tax imposed under subsection (a) shall be paid by the
				issuer of the covered bonds with respect to the covered bond program with
				respect to which the estate referred to in subsection (a) is created.
											(d)No effect on
				cover poolThe tax imposed under subsection (a) shall not reduce
				the assets of the cover pool and no liability for such tax shall attach to the
				estate or to the assets of the cover pool.
											(e)Refund in case
				of bankruptcy, etcIf an issuer liable for the tax imposed under
				subsection (a) enters conservatorship, receivership, liquidation, or bankruptcy
				during the 5-year period beginning on the date of the creation of the estate
				referred to in subsection (a), such liability shall be extinguished and any
				such tax paid shall refunded to the issuer immediately upon such event.
											(f)DefinitionsFor
				purposes of this section, the terms covered bond program,
				cover pool, and estate shall each have the same
				respective meanings as when used for purposes of the
				United States Covered Bond Act of
				2013.
											.
							(B)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by inserting after the item relating to subchapter B the following new
			 item:
								
									
										Subchapter C—Tax on certain estates created under covered
				bond
				programs
									
									.
							(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 estates created, and transfers made, after the date of the enactment of this
			 Act.
						(c)State and local
			 taxesThe Secretary may promulgate regulations under this
			 subtitle that are similar to the provisions of section 346 of title 11, United
			 States Code, including regulations to provide that—
						(1)if an estate
			 created under section 354(b)(1) or 354(c)(2) is not treated as an entity
			 subject to taxation separate from the owner of the residual interest for
			 purposes of the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.), no
			 separate taxable entity shall be created with respect to the estate for
			 purposes of any State or local law imposing a tax on or measured by income;
			 and
						(2)if a transfer or
			 assumption of an asset or liability to or by an estate or an eligible issuer
			 under section 354(b) or 354(c) does not cause or constitute an event in which
			 gain or loss is recognized under section 1001 of the Internal Revenue Code of
			 1986 (26 U.S.C. 1001), the transfer or assumption shall not cause or constitute
			 a disposition for purposes of any provision assigning tax consequences to a
			 disposition in connection with any State or local law imposing a tax on or
			 measured by income.
						(d)No
			 conflictThe provisions of this subtitle shall apply,
			 notwithstanding any provision of the Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.), title 11, United States Code, title II of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (12 U.S.C. 5381 et seq.), or any
			 other provision of Federal law with respect to conservatorship, receivership,
			 liquidation, or bankruptcy. No provision of the Federal Deposit Insurance Act
			 (12 U.S.C. 1811 et seq.), title 11, United States Code, title II of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5381 et
			 seq.), or any other provision of Federal law with respect to conservatorship,
			 receivership, liquidation, or bankruptcy may be construed or applied in a
			 manner that defeats or interferes with the purpose or operation of this
			 subtitle.
					(e)Annual report to
			 CongressThe covered bond
			 regulators shall, annually—
						(1)submit a joint
			 report to the Congress describing the current state of the covered bond market
			 in the United States; and
						(2)testify on the current state of the covered
			 bond market in the United States before the Committee on Financial Services of
			 the House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate.
						IVRemoving Barriers
			 to New Investment
			401.Basel III
			 impact study
				(a)In
			 generalThe Board of
			 Governors of the Federal Reserve System, the Federal Deposit Insurance
			 Corporation, and the Office of the Comptroller of the Currency (in this section
			 collectively referred to as the Federal banking agencies) shall
			 conduct an empirical study on the Regulatory Capital Rules finalized by the
			 Board of Governors of the Federal Reserve on July 2, 2013 (Final
			 Rule) in accordance with subsection (b) and release a final report in
			 accordance with subsection (d).
				(b)Issues To be
			 studiedThe study required under subsection (a) shall
			 include—
					(1)the potential
			 impact of the Final Rule on the financial services sector of the United States,
			 and specifically covered financial institutions, including changes to required
			 capital levels in the aggregate, per asset class and institution size;
					(2)the long-term
			 potential impact of the Final Rule, including changes to the current risk
			 weight framework;
					(3)the potential cost
			 and complexity of the Final Rule for covered financial institutions;
					(4)the potential indicators of covered
			 financial institutions having to maintain higher leverage capital ratios and
			 higher total risk-based capital ratios than non-covered financial institutions,
			 and if such capital levels are commensurate with higher historical losses or
			 greater risk;
					(5)whether the Final
			 Rule will cause capital levels at covered financial institutions to fluctuate
			 with more frequency or by greater amounts than the current capital rules and
			 what, if any, safety and soundness issues such fluctuations raise for covered
			 financial institutions or the financial system including whether such
			 fluctuations will make the United States financial system more or less safe
			 than the current rules;
					(6)whether the Final
			 Rule will result in the discontinuation of the use of certain risk management
			 tools by covered financial institutions and thereby undermine the safety and
			 soundness of covered financial institutions and the financial system;
					(7)the cumulative
			 impact that the Final Rule will have on—
						(A)United States
			 economic growth, in general, and specifically, on the Gross Domestic
			 Product;
						(B)the availability
			 and cost of credit, both generally and in low- and moderate-income
			 areas;
						(C)the availability
			 and cost of residential mortgages and home equity lines of credit, auto loans,
			 student loans, and commercial loans, including small business loans; and
						(D)regulatory capital
			 levels, capital quality, asset quality, and risk management at covered
			 financial institutions.
						(c)Voluntary
			 participationAny financial
			 institution may voluntarily provide information for the study upon the request
			 of the Federal banking agencies, but may not be required to provide such
			 information.
				(d)Final
			 Report
					(1)Availability to
			 the publicA final report on
			 the completed study required under subsection (a) shall be made available to
			 the public for notice and comment for a period of not less than 90 days.
					(2)Report to
			 CongressThe Federal banking
			 agencies shall issue a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives, and testify before such committees, on the results of the
			 study required under subsection (a) and a summary of the comments received
			 under paragraph (1).
					(3)ReviewThe Federal banking agencies shall review
			 any comments submitted under paragraphs (1) and (2) and considerations provided
			 pursuant to paragraphs (1) and (2), and following such review, shall prescribe
			 new rules, if appropriate, based on the results of the study and such comments
			 and considerations. Notwithstanding any other provision of law, a new
			 rulemaking following such comment period shall include an additional comment
			 period of not less than 90 days.
					(e)Delay of
			 rulemakingThe Final Rule may
			 not take effect for a covered financial institution until the later of—
					(1)2
			 years after the date of the enactment of this Act; and
					(2)1
			 year after the promulgation of revised rules in accordance with subsection
			 (d)(3) or a determination by the Federal banking agencies that no revised rules
			 are needed in accordance with that subsection, which shall be published in the
			 Federal Register.
					(f)Definition of
			 covered financial institutionFor purposes of this section, the term
			 covered financial institution means any bank, thrift, bank holding
			 company, and savings and loan holding company (as such terms are defined under
			 section 3 of the Federal Deposit Insurance Act) other than a bank, thrift, bank
			 holding company, or savings and loan holding company identified by the
			 Financial Stability Board as a global systemically important
			 bank, as of the date of the enactment of this Act.
				402.Basel III
			 Liquidity Coverage Ratio amendments
				(a)In
			 generalIn implementing the
			 Basel III Liquidity Coverage Ratio amendments, the Board of Governors of the
			 Federal Reserve System, the Federal Deposit Insurance Corporation, and the
			 Office of the Comptroller of the Currency may not require, as a condition for
			 status as a high quality liquid asset, that residential mortgage-backed
			 securities be collateralized only by (or be collateralized by a certain
			 percentage of) full recourse mortgage loans.
				(b)DefinitionThe term Basel III Liquidity Coverage
			 Ratio amendments means the amendments to the Liquidity Coverage Ratio
			 endorsed by the Basel Committee on Banking Supervision on January 6,
			 2013.
				403.Definition of
			 points and fees
				(a)Amendment to
			 section 103 of TILASection
			 103(bb)(4) of the Truth in Lending Act (15 U.S.C. 1602(bb)(4)) is
			 amended—
					(1)by striking
			 paragraph (1)(B) and inserting paragraph (1)(A) and
			 section 129C;
					(2)in subparagraph
			 (A), by striking except interest or the time-price differential
			 and inserting the following:
						
							except—
								(i)interest and the
				time-price differential; and
								(ii)the amount of any loan level price
				adjustment payment set by the Federal National Mortgage Association, the
				Federal Home Loan Mortgage Corporation, the Federal Housing Administration, or
				similar governmental entity or government-sponsored
				enterprise
								;
					(3)by striking subparagraph (B) and inserting
			 the following new subparagraph:
						
							(B)all compensation paid directly by a
				consumer to a mortgage originator, including a mortgage originator that is also
				the creditor in a table-funded transaction, but not including compensation paid
				by a mortgage originator or a creditor to an individual employed by the
				mortgage originator or
				creditor
							;
					(4)in subparagraph (C)—
						(A)by inserting and insurance
			 after taxes;
						(B)in clause (ii), by inserting ,
			 except as retained by a creditor or its affiliate as a result of their
			 participation in an affiliated business arrangement (as defined in section 2(7)
			 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602(7)) after compensation; and
						(C)by striking clause (iii) and inserting the
			 following:
							
								(iii)the charge is—
									(I)a bona fide
				third-party charge not retained by the mortgage originator, creditor, or an
				affiliate of the creditor or mortgage originator; or
									(II)a charge set
				forth in section 106(e)(1);
									;
				and
						(5)in subparagraph
			 (D)—
						(A)by striking
			 accident,; and
						(B)by striking
			 or any payments and inserting and any
			 payments.
						(b)Amendment to
			 section 129C of TILASection
			 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended—
					(1)in subsection (a)(5)(C), by striking
			 103 and all that follows through or mortgage
			 originator and inserting 103(bb)(4); and
					(2)in subsection (b)(2)(C)(i), by striking
			 103 and all that follows through or mortgage
			 originator) and inserting 103(bb)(4).
					404.Exclusion of
			 issuers of asset-backed securities from covered fundsSection 13(h)(2) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1851(h)(2)) is amended—
				(1)by striking
			 private equity fund mean an issuer and inserting
			 the following:
					
						private equity
			 fund—(A)mean an
				issuer
						;
				(2)by striking the
			 period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(B)does not include an issuer, if such issuer
				is described under subparagraph (A) solely because such issuer issues
				asset-backed securities (as such term is defined under section 3(a) of the
				Securities Exchange Act of 1934 (15 U.S.C.
				78c(a))).
						.
				405.Suspension of
			 regulation AB II rulemakingSection 4 of the Securities Act of 1933 (15
			 U.S.C. 77d) is amended—
				(1)by redesignating
			 the two subsections following subsection (a) (each designated as subsection
			 (b)) as subsections (c) and (d), respectively; and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)With respect to
				paragraphs (1) and (2) of subsection (a), or any rule or regulation promulgated
				thereunder or in furtherance thereof (including Rule 144, Rule 144A and Rule
				506), the Commission shall not condition the availability of the exemptions
				afforded by any such paragraph, rule, or regulation upon an issuer’s
				undertaking to provide to investors, in connection with initial offers or sales
				or on an ongoing basis thereafter, the same or substantially similar
				information as would be required in a transaction to which section 5
				applies.
						.
				406.Effective date
			 of certain mortgage reform regulations
				(a)In
			 generalSection 1400(c) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 1601
			 note) is amended—
					(1)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
						
							(B)take effect 24 months after the issuance of
				the regulations in final form, or such later time as specified by
				regulation.
							;
				and
					(2)by striking
			 paragraph (3).
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, as if included in such
			 Act.
				407.Repeal of
			 credit risk retention regulations
				(a)In
			 general
					(1)Dodd-FrankThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—
						(A)by striking
			 section 941; and
						(B)in the table of
			 contents for such Act, by striking the item relating to section 941.
						(2)Securities
			 Exchange Act of 1934The Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
						(A)in section 3(a),
			 by striking paragraph (77) (relating to asset-backed security), as added by
			 section 941(a) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act; and
						(B)by striking
			 section 15G.
						(b)Prohibition on
			 risk retention and premium capture cash reserve accountsThe
			 Comptroller of the Currency, the Board of Governors of the Federal Reserve
			 System, the Federal Deposit Insurance Corporation, the Bureau of Consumer
			 Financial Protection, and the Securities and Exchange Commission may not issue
			 any rule or regulation to require risk retention, the creation or maintenance
			 of a premium capture cash reserve account, or any similar mechanism, unless
			 directly authorized by an Act of Congress.
				(c)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, as if included in such
			 Act.
				408.Mortgages in
			 qualified securitiesSection
			 129C of the Truth in Lending Act (15 U.S.C. 1639c), as amended by section
			 411(1), is further amended by inserting after subsection (e) the
			 following:
				
					(f)Mortgages in
				qualified securitiesThis
				section and any regulations promulgated under this section do not apply to a
				mortgage serving as collateral for a qualified security, as such term is
				defined under section 321 of the Protecting American Taxpayers and Homeowners
				Act of
				2013.
					.
			409.Mortgage loans
			 held in portfolio
				(a)Home Mortgage
			 Disclosure Act of 1975Section 304(g) of the Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2803(g)) is amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)in paragraph (2),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(3)made by the creditor, so long as such loan
				appears on the balance sheet of such
				creditor.
							.
					(b)Truth in Lending
			 ActThe Truth in Lending Act
			 (15 U.S.C. 1601 et seq.) is amended—
					(1)in section 129C
			 (15 U.S.C. 1639c), as amended by section 408, by inserting after subsection (f)
			 the following:
						
							(g)Mortgage loans
				held in portfolioThis
				section and any regulations promulgated under this section do not apply to a
				residential mortgage loan made by the creditor so long as such loan appears on
				the balance sheet of such creditor.
							;
				and
					(2)in section 129D
			 (15 U.S.C. 1639d), by adding at the end the following:
						
							(k)Mortgage loans
				held in portfolioThis
				section and any regulations promulgated under this section do not apply to a
				residential mortgage loan made by the creditor so long as such loan appears on
				the balance sheet of such
				creditor.
							.
					410.Repeal of
			 certain mortgage-related provisions
				(a)RepealSections 1413, 1431, and 1432 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act are hereby repealed,
			 and the provisions of law amended or repealed by such sections are restored or
			 revived as if such sections had not been enacted.
				(b)Clerical
			 amendmentThe table of
			 contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended by striking the items relating to sections 1413, 1431, and 1432.
				411.Amendments to
			 the Truth in Lending ActThe
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—
				(1)in section 129 (15 U.S.C. 1639)—
					(A)in subsection
			 (b)(3), by adding at the end the following: The Bureau may not, by
			 regulation or otherwise, prohibit a consumer from modifying or waiving the
			 rights provided to the consumer under this subsection.; and
					(B)in subsection (u),
			 by adding at the end the following:
						
							(4)Ensuring access
				to counseling services for rural communitiesCertification described under paragraph (1)
				may be provided by a person who operates an online or telephone-operated
				counseling service approved by the Secretary of Housing and Urban Development
				or by an online or telephone-operated counseling service operated by the
				Department of Housing and Urban Development.
							(5)Effective
				dateNotwithstanding section
				1400(c) of the Mortgage Reform and Anti-Predatory Lending Act, this subsection
				shall take effect after the end of the 1-year period beginning on the earlier
				of—
								(A)the date on which the first online or
				telephone-operated counseling service is approved under paragraph (4);
				and
								(B)the date on which the Department of Housing
				and Urban Development begins providing online or telephone-operated counseling
				services described under paragraph
				(4).
								;
					(2)in section 129C
			 (15 U.S.C. 1639c)—
					(A)in subsection
			 (b)(2)(A)(viii), by striking 30 and inserting
			 40;
					(B)by striking
			 subsections (c), (d), and (e); and
					(C)by redesignating
			 subsections (f), (g), (h), and (i) as subsections (c), (d), (e), and (f),
			 respectively; and
					(3)in section
			 129E(k)(1) (15 U.S.C. 1639e(k)(1)) by inserting after this
			 section the following: , other than subsection
			 (e),.
				412.Financial
			 Institutions Examination Fairness and Reform
				(a)Timeliness of
			 examination reportsThe Federal Financial Institutions
			 Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended by adding
			 at the end the following:
					
						1012.Timeliness of
				examination reports
							(a)In
				general
								(1)Final
				examination reportA Federal financial institutions regulatory
				agency shall provide a final examination report to a financial institution not
				later than 60 days after the later of—
									(A)the exit interview
				for an examination of the institution; or
									(B)the provision of
				additional information by the institution relating to the examination.
									(2)Exit
				interviewIf a financial institution is not subject to a resident
				examiner program, the exit interview shall occur not later than the end of the
				9-month period beginning on the commencement of the examination, except that
				such period may be extended by the Federal financial institutions regulatory
				agency by providing written notice to the institution and the Office of
				Examination Ombudsman describing with particularity the reasons that a longer
				period is needed to complete the examination.
								(b)Examination
				materialsUpon the request of
				a financial institution, the Federal financial institutions regulatory agency
				shall include with the final report an appendix listing all examination or
				other factual information relied upon by the agency in support of a material
				supervisory
				determination.
							.
				(b)Examination
			 standards
					(1)In
			 generalThe Federal Financial
			 Institutions Examination Council Act of 1978 is further amended by adding after
			 section 1012 the following:
						
							1013.Examination
				standards
								(a)In
				generalIn the examination of
				financial institutions—
									(1)a commercial loan
				shall not be placed in non-accrual status solely because the collateral for
				such loan has deteriorated in value;
									(2)a modified or
				restructured commercial loan shall be removed from non-accrual status if the
				borrower demonstrates the ability to perform on such loan over a maximum period
				of 6 months, except that with respect to loans on a quarterly, semiannual, or
				longer repayment schedule such period shall be a maximum of 3 consecutive
				repayment periods;
									(3)a new appraisal on
				a performing commercial loan shall not be required unless an advance of new
				funds is involved;
									(4)in classifying a commercial loan in which
				there has been deterioration in collateral value, the amount to be classified
				shall be the portion of the deficiency relating to the decline in collateral
				value and repayment capacity of the borrower.
									(b)Well capitalized
				institutionsThe Federal
				financial institutions regulatory agencies may not require a financial
				institution that is well capitalized to raise additional capital in lieu of an
				action prohibited under subsection (a).
								(c)Consistent loan
				classificationsThe Federal
				financial institutions regulatory agencies shall develop and apply identical
				definitions and reporting requirements for non-accrual
				loans.
								.
					(2)Definition of
			 material supervisory determinationSection 309(f)(1)(A) of the Riegle
			 Community Development and Regulatory Improvement Act of 1994 (12 U.S.C.
			 4806(f)(1)(A)) is amended—
						(A)in clause (ii), by
			 striking and at the end; and
						(B)by inserting after
			 clause (iii) the following:
							
								(iv)any issue specifically listed in an exam
				report as a matter requiring attention by the institution’s management or board
				of directors;
				and
								.
						(c)Examination
			 Ombudsman
					(1)In
			 generalThe Federal Financial
			 Institutions Examination Council Act of 1978 is further amended by adding after
			 section 1013 the following:
						
							1014.Office of
				Examination Ombudsman
								(a)EstablishmentThere is established in the Council an
				Office of Examination Ombudsman.
								(b)Head of
				officeThere is established
				the position of the Ombudsman, who shall serve as the head of the Office of
				Examination Ombudsman, and who shall be hired separately by the Council and
				shall be independent from any member agency of the Council.
								(c)StaffingThe Ombudsman is authorized to hire staff
				to support the activities of the Office of Examination Ombudsman.
								(d)DutiesThe Ombudsman shall—
									(1)receive and, at the Ombudsman’s discretion,
				investigate complaints from financial institutions, their representatives, or
				another entity acting on behalf of such institutions, concerning examinations,
				examination practices, or examination reports;
									(2)hold meetings, at
				least once every three months and in locations designed to encourage
				participation from all sections of the United States, with financial
				institutions, their representatives, or another entity acting on behalf of such
				institutions, to discuss examination procedures, examination practices, or
				examination policies;
									(3)review examination procedures of the
				Federal financial institutions regulatory agencies to ensure that the written
				examination policies of those agencies are being followed in practice and
				adhere to the standards for consistency established by the Council;
									(4)conduct a continuing and regular program of
				examination quality assurance for all examination types conducted by the
				Federal financial institutions regulatory agencies;
									(5)process any
				supervisory appeal initiated under section 1015 or section 309(e) of the Riegle
				Community Development and Regulatory Improvement Act of 1994; and
									(6)report annually to the Committee on
				Financial Services of the House of Representatives, the Committee on Banking,
				Housing, and Urban Affairs of the Senate, and the Council, on the reviews
				carried out pursuant to paragraphs (3) and (4), including compliance with the
				requirements set forth in section 1012 regarding timeliness of examination
				reports, and the Council’s recommendations for improvements in examination
				procedures, practices, and policies.
									(e)ConfidentialityThe Ombudsman shall keep confidential all
				meetings, discussions, and information provided by financial
				institutions.
								.
					(2)DefinitionSection 1003 of the Federal Financial
			 Institutions Examination Council Act of 1978 is amended—
						(A)in paragraph (2),
			 by striking and at the end;
						(B)in paragraph (3),
			 by adding and at the end; and
						(C)by adding at the
			 end the following:
							
								(4)the term Ombudsman means the
				Ombudsman established under section
				1014(a).
								.
						(d)Right To appeal
			 before an independent administrative law judgeThe Federal
			 Financial Institutions Examination Council Act of 1978 is further amended by
			 adding after section 1014 the following:
					
						1015.Right to
				appeal before an independent administrative law judge
							(a)In
				generalA financial
				institution shall have the right to appeal a material supervisory determination
				contained in a final report of examination.
							(b)Notice
								(1)TimingA
				financial institution seeking an appeal under this section shall file a written
				notice with the Ombudsman within 60 days after receiving the final report or
				examination that is the subject of such appeal.
								(2)Identification
				of determinationThe written notice shall identify the material
				supervisory determination that is the subject of the appeal, and a statement of
				the reasons why the institution believes that the determination is incorrect or
				should otherwise be modified.
								(3)Information to
				be provided to institutionAny information relied upon by the
				agency in the final report that is not in the possession of the financial
				institution may be requested by the financial institution and shall be
				delivered promptly by the agency to the financial institution.
								(c)Hearing before
				independent administrative law judge
								(1)In
				generalThe Ombudsman shall determine the merits of the appeal on
				the record, after an opportunity for a hearing before an independent
				administrative law judge.
								(2)Hearing
				proceduresIf a hearing is requested by the financial
				institution, the hearing shall—
									(A)take place not
				later than 60 days after the notice of the appeal was received by the
				Ombudsman; and
									(B)be conducted
				pursuant to the procedures set forth under sections 556 and 557 of title 5,
				United States Code.
									(3)Judge
				recommendation; standard of reviewIn any hearing under this
				subsection—
									(A)the administrative
				law judge shall recommend to the Ombudsman what determination should be made;
				and
									(B)in making such recommendation, the
				administrative law judge shall not defer to the opinions of the examiner or
				agency, but shall independently determine the appropriateness of the agency’s
				decision based upon the relevant statutes, regulations, and other appropriate
				guidance.
									(d)Final
				decisionA decision by the Ombudsman on an appeal under this
				section shall—
								(1)be made not later than 60 days after the
				record has been closed; and
								(2)be final agency action and shall bind the
				agency whose supervisory determination was the subject of the appeal and the
				financial institution making the appeal.
								(e)ReportThe Ombudsman shall report annually to the
				Committee on Financial Services of the House of Representatives, the Committee
				on Banking, Housing, and Urban Affairs of the Senate on actions taken on
				appeals under this section, including the types of issues that financial
				institutions have appealed and the results of those appeals. In no case shall
				such a report contain information about individual financial institutions or
				any confidential or privileged information shared by financial
				institutions.
							(f)Retaliation
				prohibitedA Federal
				financial institution’s regulatory agency may not—
								(1)retaliate against
				a financial institution, including service providers, or any
				institution-affiliated party, for exercising appellate rights under this
				section; or
								(2)delay or deny any
				agency action that would benefit a financial institution or any
				institution-affiliated party on the basis that an appeal under this section is
				pending under this
				section.
								.
				(e)Additional
			 amendments
					(1)Riegle Community
			 Development and Regulatory Improvement Act of 1994Section
			 309 of the Riegle Community Development and Regulatory Improvement Act of 1994
			 (12 U.S.C. 4806), is amended—
						(A)in subsection (a),
			 by inserting after appropriate Federal banking agency the
			 following: , the Bureau of Consumer Financial
			 Protection,;
						(B)in subsection
			 (b)—
							(i)in paragraph (2),
			 by striking the appellant from retaliation by agency examiners
			 and inserting the insured depository institution or insured credit union
			 from retaliation by the agencies referred to in subsection (a);
			 and
							(ii)by
			 adding at the end the following flush-left text:
								
									For
				purposes of this subsection and subsection (e), retaliation includes delaying
				consideration of, or withholding approval of, any request, notice, or
				application that otherwise would have been approved, but for the exercise of
				the institution’s or credit union’s rights under this
				section.;
				and
							(C)in subsection
			 (e)(2)—
							(i)in
			 subparagraph (B), by striking and at the end;
							(ii)in
			 subparagraph (C), by striking the period and inserting ; and;
			 and
							(iii)by
			 adding at the end the following:
								
									(D)ensure that appropriate safeguards exist
				for protecting the insured depository institution or insured credit union from
				retaliation by any agency referred to in subsection (a) for exercising its
				rights under this
				subsection.
									.
							(2)Federal Deposit
			 Insurance ActSection 18(x)
			 of the Federal Deposit Insurance Act (12 U.S.C. 1828(x)) is amended by
			 inserting the Bureau of Consumer Financial Protection, before
			 any Federal banking agency each place such term appears.
					(3)Federal Credit
			 Union ActSection 205(j) of
			 the Federal Credit Union Act (12 U.S.C. 1785(j)) is amended by inserting
			 the Bureau of Consumer Financial Protection, before the
			 Administration each place such term appears.
					(4)Technical
			 correctionsThe Federal
			 Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.)
			 is amended—
						(A)in section
			 1003(1), by striking the Office of Thrift Supervision,;
			 and
						(B)in section 1005,
			 by striking One-fifth and inserting
			 One-fourth.
						413.Notice of
			 junior mortgage or lienWith
			 respect to the dwelling of a borrower that serves as security for a securitized
			 senior mortgage loan, if the borrower enters into any credit transaction that
			 would result in the creation of a new mortgage or other lien on such dwelling,
			 the creditor of such new mortgage or other lien shall notify the servicer of
			 the senior mortgage loan of the existence of the new mortgage or other
			 lien.
			414.Limitation on
			 mortgages held by loan servicers
				(a)LimitationNeither the servicer of a residential
			 mortgage loan, nor any affiliate of such servicer, may own, or hold any
			 interest in, any other residential mortgage loan that is secured by a mortgage,
			 deed of trust, or other equivalent consensual security interest on the same
			 dwelling or residential real property that is subject to the mortgage, deed of
			 trust, or other security interest that secures the residential mortgage loan
			 serviced by the servicer.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)AffiliateThe term affiliate has the
			 meaning given such term under section 104(g) of the Gramm-Leach-Bliley Act (15
			 U.S.C. 6701(g)).
					(2)Residential
			 mortgage loanThe term residential mortgage loan
			 means any consumer credit transaction that is secured by a mortgage, deed of
			 trust, or other equivalent consensual security interest on a dwelling or on
			 residential real property that includes a dwelling, other than a consumer
			 credit transaction under an open end credit plan or an extension of credit
			 relating to a plan described in section 101(53D) of title 11, United States
			 Code.
					(3)ServicerThe
			 term servicer has the meaning provided such term in section 129A
			 of the Truth in Lending Act, except that such term includes a person who makes
			 or holds a residential mortgage loan (including a pool of residential mortgage
			 loans) if such person also services the loan.
					(c)InterestsFor
			 purposes of subsection (a), ownership of, or holding an interest in, a
			 residential mortgage loan includes ownership of, or holding an interest
			 in—
					(1)a
			 pool of residential mortgage loans that contains such residential mortgage
			 loan; or
					(2)any security based
			 on or backed by a pool of residential mortgage loans that contains such
			 residential mortgage loan.
					(d)Effective
			 dateThis section shall apply—
					(1)with respect to
			 the servicer (or affiliate of the servicer) of a residential mortgage loan that
			 is originated after the date of the enactment of this Act, on such date of
			 enactment; and
					(2)with respect to
			 the servicer (or affiliate of the servicer) of a residential mortgage loan that
			 is originated on or before the date of the enactment of this Act, upon the
			 expiration of the 12-month period beginning upon such date of enactment.
					VMiscellaneous
			 Provisions
			501.Preserving access to
			 manufactured housing
				(a)Amendment to
			 mortgage originator definitionSection 1401 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act is amended, in paragraph (2)(C)(ii) of the
			 matter proposed to be added to section 103 of the Truth in Lending Act, by
			 striking an employee of a retailer of manufactured homes who is not
			 described in clause (i) or (iii) of subparagraph (A) and who does not advise a
			 consumer on loan terms (including rates, fees, and other costs) and
			 inserting a retailer of manufactured or modular homes or its employees
			 unless such retailer or its employees receive compensation or gain for engaging
			 in activities described in subparagraph (A) that is in excess of any
			 compensation or gain received in a comparable cash transaction.
				(b)Technical
			 amendmentsSection 1401 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in
			 the matter proposed to be added to section 103 of the Truth in Lending Act, by
			 redesignating subsection (cc) as subsection (dd).
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act to which they
			 relate.
				502.Common sense
			 economic recovery
				(a)Short
			 titleThis section may be cited as the Common Sense Economic Recovery Act of
			 2013.
				(b)Treatment of
			 certain loans
					(1)In
			 generalFor purposes of
			 determining capital requirements or measuring capital of an insured depository
			 institution under section 38 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831o) or any other provision of law or regulatory guidance, an insured
			 depository institution that would otherwise be required to treat a loan as a
			 non-accrual loan may treat such loan as an accrual loan, if—
						(A)the loan is
			 current;
						(B)during the previous 6-month period, no
			 monthly payment on the loan has been more than 30 days delinquent; and
						(C)the payments on the loan are being made
			 pursuant to the contractual terms of the loan agreement and any refinances and
			 modifications that are agreed to by all of the parties.
						(2)Demonstration of
			 ability To perform on a loanNotwithstanding paragraph (1), a modified
			 or restructured loan may not be treated as a non-accrual loan if the borrower
			 demonstrates the ability to perform on such a loan—
						(A)over a period of 6
			 months; or
						(B)with respect to a
			 loan on a quarterly, semi-annual, or longer repayment schedule, over a period
			 of 3 consecutive payments.
						(3)No additional
			 adverse treatmentWith respect to a loan held by an insured
			 depository institution and treated as an accrual loan by reason of paragraph
			 (1), an appropriate Federal banking agency may not impose any additional
			 accounting requirements on such institution with respect to such loan compared
			 to the requirements that would otherwise have been placed on such institution
			 with respect to such loan if such loan were not being treated as an accrual
			 loan by reason of paragraph (1), if the result of such additional requirement
			 would adversely impact the measurement of capital of the institution.
					(4)Prohibition on
			 the re-Classification of loans based solely on collateral valueAn appropriate Federal banking agency may
			 not require an insured depository institution to treat a loan as a non-accrual
			 loan solely on the basis that the collateral of such loan has reduced in
			 value.
					(5)Provisions not
			 applicable to publicly traded institutionsThis subsection shall not apply with
			 respect to any issuer of a security registered pursuant to section 12 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78l).
					(c)Study
					(1)In
			 generalThe Financial
			 Stability Oversight Council shall conduct a study of how best to prevent
			 contradictory guidance from being issued by appropriate Federal banking
			 agencies to insured depository institutions with respect to loan
			 classifications and capital requirements.
					(2)ReportNot
			 later than the end of the 60-day period beginning on the date of the enactment
			 of this Act, the Financial Stability Oversight Council shall issue a report to
			 the Congress containing—
						(A)all determinations
			 and conclusions made by the Council in carrying out the study required under
			 paragraph (1); and
						(B)legislative recommendations that the
			 Council believe will prevent contradictory guidance from being issued by
			 appropriate Federal banking agencies to insured depository institutions with
			 respect to loan classifications and capital requirements.
						(d)DefinitionsFor
			 purposes of this section:
					(1)Appropriate
			 Federal banking agencyThe term appropriate Federal banking
			 agency—
						(A)has the meaning given such term under
			 section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
						(B)means the National Credit Union
			 Administration Board, in the case of a credit union.
						(2)Insured
			 depository institutionThe
			 term insured depository institution means—
						(A)an insured depository institution, as
			 defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
			 and
						(B)a credit
			 union.
						(e)SunsetEffective
			 after the end of the 2-year period beginning on the date of the enactment of
			 this Act, this section shall cease to have any force or effect.
				503.Technical
			 Amendments to Federal Home Loan Bank Act
				(a)In
			 generalSection 10 of the
			 Federal Home Loan Bank Act (12 U.S.C. 1430) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraph (6) as paragraph (7); and
						(B)by inserting after
			 paragraph (5) the following:
							
								(6)Report on
				collateralThe Director shall
				annually report to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				on the collateral pledged to the Banks, including an analysis of collateral by
				type and by Bank
				district.
								;
						(2)by striking subsection (g); and
					(3)in subsection
			 (j)(12), by striking subparagraphs (C) and (D).
					(b)Initial
			 reportThe Director of the
			 Federal Housing Finance Agency shall make the first report required under
			 section 10(a)(7) of the Federal Home Loan Bank Act, as added by subsection (a),
			 not later than the end of the 180-day period beginning on the date of the
			 enactment of this Act.
				504.Preservation of
			 attorney-client privilege for information provided to FHFASection 1317 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.4517) is
			 amended by adding at the end the following new subsection:
				
					(j)Privileges not
				affected by disclosure to Agency
						(1)In
				generalThe submission by any
				person of any information to the Agency for any purpose in the course of any
				supervisory or regulatory process of the Agency shall not be construed as
				waiving, destroying, or otherwise affecting any privilege such person may claim
				with respect to such information under Federal or State law as to any person or
				entity other than such Agency.
						(2)Rule of
				constructionNo provision of paragraph (1) may be construed as
				implying or establishing that—
							(A)any person waives
				any privilege applicable to information that is submitted or transferred under
				any circumstance to which paragraph (1) does not apply; or
							(B)any person would
				waive any privilege applicable to any information by submitting the information
				to the Agency, but for this
				subsection.
							.
			505.FHFA Liaison
			 Membership in Federal Financial Institutions Examination CouncilSection 1007 of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3306) is
			 amended—
				(1)in the section
			 heading, by inserting after state the following:
			 and Federal Housing
			 Finance Agency;
				(2)in the first
			 sentence, by inserting after financial institutions the
			 following: , and one representative of the Federal Housing Finance
			 Agency,; and
				(3)in the last
			 sentence, by inserting State after among
			 the.
				506.Recognition of
			 FHFA enforcement authority with regard to regulated entitiesSection 1125(c) of the Financial Institution
			 Reform, Recovery and Enforcement Act of 1989 (12 U.S.C. 3354(c); as added by
			 section 1473(q) of the Dodd Frank Wall Street Reform and Consumer Protection
			 Act) is amended—
				(1)in paragraph (1),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)with respect to any regulated entity (as
				such term is defined in section 1303 of the Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502)), the Federal
				Housing Finance Agency;
				and
						.
				507.Exception from
			 Right to Financial Privacy Act for FHFA as conservator or
			 receiverSection 1113(o) of
			 the Right to Financial Privacy Act of 1978 (12 U.S.C. 3413(o)) is
			 amended—
				(1)by striking
			 (o) and inserting (o)(1); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)This title shall not apply to the
				examination by or disclosure to the Federal Housing Finance Agency or its
				employees or agents of financial records or information in the exercise of its
				supervisory or regulatory functions, including conservatorship and receivership
				functions, with respect to any regulated entity or other person participating
				in the conduct of the affairs
				thereof.
						.
				508.Technical
			 amendment to Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992Section 1368(d) of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4618(d)) is amended by striking Committee on Banking, Finance and
			 Urban Affairs and inserting Committee on Financial
			 Services.
			509.Application of
			 presumption to enterprise streamlined refinancingsSection
			 129C(b)(3)(B)(ii) of the Truth in Lending Act (15 U.S.C. 1639c(b)(3)(B)(ii); as
			 added by section 1412 of the Dodd Frank Wall Street Reform and Consumer
			 Protection Act) is amended—
				(1)by inserting after
			 administer, the following: or that are owned or
			 guaranteed by an entity regulated or supervised by such agency,;
			 and
				(2)by adding at the
			 end the following new subclause:
					
						(V)The Federal Housing Finance Agency, with
				regard to mortgages owned or guaranteed by an entity regulated or supervised by
				such
				agency.
						.
				510.FHFA authority
			 to regulate and examine contractual counterpartiesSection
			 1317 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992, as amended by the preceding provisions of this Act, is further amended
			 (12 U.S.C. 4517) by adding at the end the following new subsection:
				
					(k)Regulation and
				examination of contractual counterparties
						(1)AuthorityWhen a regulated entity or the Office of
				Finance causes to be performed for itself, by contract or otherwise and whether
				on or off its premises, any services authorized to that regulated entity or the
				Office of Finance by its authorizing statute or the Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992—
							(A)such performance
				shall be subject to regulation and examination by the Federal Housing Finance
				Agency to the same extent as if such services were being performed by the
				regulated entity or the Office of Finance itself on its own premises,
				and
							(B)the regulated
				entity or the Office of Finance shall notify the Director of the existence of
				the service relationship within thirty days after the making of such service
				contract or the performance of the service, whichever occurs first.
							(2)Regulations and
				ordersThe Director may issue such regulations and orders as may
				be necessary to enable the Agency to administer and to carry out the purposes
				of this subsection and to prevent evasions
				thereof.
						.
			511.Election of
			 directors of a merged Federal Home Loan BankSection 7 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1427) is amended—
				(1)in subsection
			 (a)(1), by inserting and subsection (d) after paragraphs
			 (2) through (4);
				(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (2)—
						(i)by
			 striking Each and inserting (1)(A) Except as provided in
			 subsection (d), each;
						(ii)by
			 inserting (B) before No person;
						(iii)by
			 inserting (C) before As used; and
						(iv)in
			 the third sentence—
							(I)by striking
			 this subsection and inserting subparagraph (A);
			 and
							(II)by striking
			 home loan bank and inserting Home Loan Bank;
			 and
							(B)in paragraph
			 (2)(A)(ii), by inserting or subsection (d)(4), if applicable,
			 after paragraph (1);
					(3)by striking
			 subsections (c), (d), and (h);
				(4)by redesignating
			 subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h),
			 respectively; and
				(5)by inserting after
			 subsection (b) the following:
					
						(c)Allocation of
				member directorships among States in bank district
							(1)Designation of
				member locationThe Director
				shall designate the State in which each member of each Federal Home Loan Bank
				shall be deemed to be located for the purposes of this subsection and
				subsections (b) and (d), and may from time to time change any such designation.
				If the principal place of business of any Bank member is located in a State
				within the district of the Bank of which it is a member, the Director shall
				designate that State as the State in which the member shall be deemed to be
				located for those purposes.
							(2)Stock-based
				allocation of designated member directorshipsThe number of member directorships
				designated as representing the members located in each separate State in a
				Federal Home Loan Bank district shall be determined by the Director in the
				approximate ratio of the percentage of the required stock, as prescribed by
				regulation of the Director, of the members located in that State at the end of
				the calendar year next preceding the date of the election to the total required
				stock, as so determined, of all members of the Bank as of that same
				date.
							(3)Limitations on
				stock-based allocationsExcept as provided in subsection (d), the
				following provisions shall apply to the allocation of member directorships
				among the States of a Bank district, notwithstanding the requirements of
				paragraph (2):
								(A)In the case of
				each State, the number of member directorships designated as representing the
				members located in that State shall not be less than one and shall not be more
				than six.
								(B)If at any time the
				number of member directorships designated as representing the members located
				in any State would not be at least equal to the total number of member
				directorships which, on December 31, 1960, were filled by officers or directors
				of members whose principal places of business were located in that State, the
				Director shall add to the board of directors of the Bank of the district in
				which that State is located such number of member directorships, and shall so
				designate the directorship or directorships thus added, that the number of
				member directorships designated as representing the members located in that
				State will equal said total number. Any member directorship so added shall
				exist only until the expiration of its first term.
								(d)Board size,
				composition, and elections for combined BanksNotwithstanding any other provision of this
				section, the following requirements shall apply to the size and composition of,
				and the election of directors to, the board of any Bank created as result of
				the combination of two or more Banks under section 26:
							(1)Board
				sizeThe management of a combined Bank shall be vested in a board
				of 15 directors, or such lesser number as the Director determines appropriate,
				consistent with the safe and sound operation of the combined Bank.
							(2)Board
				makeupThe Director shall establish the respective number of
				member directorships and independent directorships for the board of the
				combined Bank such that—
								(A)member directors
				shall comprise at least the majority of the members of the board of directors;
				and
								(B)independent
				directors shall comprise not fewer than 2/5 of the members
				of the board of directors.
								(3)Allocation of
				member directorshipsThe Director shall allocate the member
				directorships of the board of a combined Bank among the States of the Bank
				district in accordance with the requirements of subsection (c)(2), except
				that—
								(A)no State shall be
				allocated more than two member directorships until every state has been
				allocated at least one member directorship; and
								(B)if, after the
				Director has allocated all but one of the member directorships, there remain
				any States to which no member directorship has yet been allocated, then the
				Director shall allocate the remaining member directorship to represent the
				members located in all of the States that have not otherwise been allocated a
				member directorship.
								(4)Election of
				directorsThe directors of a combined Bank shall be nominated and
				elected as provided in subsection (b), except that, in the case of a member
				directorship that has been designated as representing the members of two or
				more States pursuant to paragraph (3)(B), the following requirements shall
				apply in lieu of those set forth in subsection (b)(1)(A):
								(A)The directorship
				shall be filled by a person who is an officer or director of a member located
				in one of the States represented.
								(B)Each member
				located in each State represented shall be entitled to nominate an eligible
				person to fill the directorship, and the member director shall be elected from
				persons so nominated by a plurality of the votes that those members may cast
				under subparagraph (C).
								(C)Each member
				located in each State represented may cast a number of votes equal to the
				number of shares of stock in the Bank required to be held by the member at the
				end of the calendar year next preceding the election, but not in excess of the
				average number of shares of stock in the Bank required to be held at the end of
				that year by the respective members of the Bank located in those States.
								(5)Initial
				directors for newly combined BanksThe following requirements
				shall apply to the selection of the individuals to serve as the initial
				directors of a combined Bank as of the effective date of the
				combination:
								(A)The terms of
				office of any directors of the combining Banks who do not become directors of
				the combined Bank shall terminate as of the effective date of the
				combination.
								(B)The individuals to
				serve as the initial directors of a newly combined Bank shall be chosen from
				among the incumbent directors of the predecessor Banks serving immediately
				prior to the effective date of the combination of those Banks and shall
				be—
									(i)as
				designated by the Director in the case of a Bank created from a combination of
				two or more Banks pursuant to a reorganization under section 26(a); and
									(ii)as agreed upon
				among the merging Banks and approved by the Director in the case of a Bank
				created from a voluntary merger of two or more Banks pursuant to section
				26(b).
									(C)Each initial
				director of the combined Bank shall be entitled to serve for the remainder of
				the term of office that the director had with the predecessor Bank. Terms
				served as a director of a predecessor Bank shall be counted as being served as
				a director of the combined Bank for purposes of determining term limits under
				subsection (e)(3).
								(D)Beginning with the
				first election of directors occurring after the combination of the predecessor
				Banks, the Director shall adjust the term of any directorship of the combined
				Bank as necessary to achieve and maintain the staggering of terms that is
				required under subsection (e)(2).
								(e)Terms; rules and
				regulations governing nominations and elections
							(1)TermsExcept as provided in paragraph (2), the
				term of each Federal Home Loan Bank director shall be 4 years.
							(2)Adjustment of
				termsThe Director shall
				adjust the terms of members from time to time as necessary to ensure that the
				terms of the members of the board of directors are staggered with approximately
				1/4 of the terms expiring each year.
							(3)Term
				limitsIf any person has been elected to each of three
				consecutive full terms as a director of a Federal Home Loan Bank and has served
				for all or part of each of those terms, that person shall not be eligible for
				election to a directorship of that Bank for a term which begins earlier than
				two years after the expiration of the last expiring of the three terms.
							(4)Rules and
				regulations governing nominations and electionsThe Director is
				hereby authorized to prescribe such rules and regulations as the Director may
				deem necessary or appropriate for the nomination and election of directors of
				Federal Home Loan Banks, including, without limitation on the generality of the
				foregoing, rules and regulations with respect to the breaking of ties and with
				respect to the inclusion of more than one directorship on a single ballot and
				the methods of voting and of determining the results of voting in such
				cases.
							;
				(6)in subsection (f),
			 as so redesignated, by striking the first and second sentences;
				(7)in subsection (h), as so
			 redesignated—
					(A)by striking home loan bank
			 each place such term appears and inserting Home Loan Bank;
			 and
					(B)in paragraph (1),
			 by striking such bank and the bank and inserting
			 such Bank and the Bank, respectively;
					(8)in subsection
			 (i)(1)—
					(A)by striking
			 bank and inserting Bank; and
					(B)by striking
			 board and inserting Director;
					(9)in subsection (j),
			 by striking bank and inserting Bank; and
				(10)by striking the second subsection (l), as
			 added by section 1202(8) of the Housing and Economic Recovery Act of
			 2008.
				
